Exhibit 10.30

EXECUTION COPY

 

 

 

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

in its own capacity

as guaranteed by:

SKY CABLE PTY LIMITED

(ABN 14 069 799 640)

TELSTRA MEDIA PTY LIMITED

(ABN 72 069 279 027)

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

in its capacity as agent for the Partners as a partnership

carrying on the business of the FOXTEL Partnership

and as agent for the FOXTEL Television Partnership

and

the FOXTEL GROUP MEMBER GUARANTORS

U.S.$500,000,000

3.68% Series D Guaranteed Senior Notes due 2019

4.27% Series E Guaranteed Senior Notes due 2022

4.42% Series F Guaranteed Senior Notes due 2024

A$100,000,000

7.04% Series G Guaranteed Senior Notes due 2022

 

 

NOTE AND GUARANTEE AGREEMENT

 

 

Dated as of July 25, 2012

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

Section

             Page  

1.

   AUTHORIZATION OF NOTES      2  

2.

   SALE AND PURCHASE OF NOTES      2  

3.

   CLOSING      2  

4.

   CONDITIONS TO CLOSING      3      4.1.    Representations and Warranties     
3      4.2.    Performance; No Default      3      4.3.    Compliance
Certificates      3      4.4.    Opinions of Counsel      4      4.5.   
Purchase Permitted By Applicable Law, Etc.      4      4.6.    Sale of Other
Notes      4      4.7.    Payment of Special Counsel Fees      4      4.8.   
Private Placement Number      5      4.9.    Changes in Corporate Structure     
5      4.10.    Acceptance of Appointment to Receive Service of Process      5  
   4.11.    Funding Instructions      5      4.12.    Member Guarantors; Member
Guarantees      5      4.13.    Proceedings and Documents      6      4.14.   
Shareholder Loan Subordination Deed and Senior Debt          Nomination Letter
     6  

5.

   REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR AND THE PARTNERS      6     
5.1.    Organization; Power and Authority      6      5.2.    Authorization,
Etc.      7      5.3.    Disclosure      7      5.4.    Organization and
Ownership      7      5.5.    Financial Statements; Material Liabilities      8
     5.6.    Compliance with Laws, Other Instruments, Etc.      8      5.7.   
Governmental Authorizations, Etc.      9      5.8.    Litigation; Observance of
Agreements, Statutes and Orders      9      5.9.    Taxes      9      5.10.   
Title to Property; Leases      10      5.11.    Licenses, Permits, Etc.      10
     5.12.    Compliance with ERISA; Non-U.S. Plans      11      5.13.   
Private Offering by the Obligor and the Partners      11      5.14.    Use of
Proceeds; Margin Regulations      11  



--------------------------------------------------------------------------------

   5.15.    Existing Indebtedness      12      5.16.    Foreign Assets Control
Regulations, Etc.      12      5.17.    Status under Certain United States
Statutes      13      5.18.    Environmental Matters      13      5.19.   
Ranking of Obligations      14      5.20.    Representations of Member
Guarantors      14      5.21.    Not a Trustee      14      5.22.    Immunity   
  14      5.23.    Solvency, Etc.      14  

6.

   REPRESENTATIONS OF THE PURCHASERS      14      6.1.    Purchase for
Investment      14      6.2.    Investment Company Act      15      6.3.   
Australian Matters, etc.      15  

7.

   INFORMATION AS TO THE FOXTEL GROUP      16      7.1.    Financial and
Business Information      16      7.2.    Officer’s Certificate      18     
7.3.    Visitation      19      7.4.    Limitation on Disclosure Obligation     
19  

8.

   PAYMENT AND PREPAYMENT OF THE NOTES      20      8.1.    Maturity      20  
   8.2.    Optional Prepayment with Make-Whole Amount      20      8.3.   
Prepayment for Tax Reasons      21      8.4.    Prepayments in Connection with a
Change of Control      22      8.5.    Prepayments in Connection with Asset
Dispositions      23      8.6.    Prepayment in Connection with a Noteholder
Sanctions Violation      23      8.7.    Allocation of Partial Prepayments and
Offers of Partial Prepayments      24      8.8.    Maturity; Surrender, Etc.   
  24      8.9.    Purchase of Notes      25      8.10.    Make-Whole Amount and
Modified Make-Whole Amount      25  

9.

   AFFIRMATIVE COVENANTS      27      9.1.    Compliance with Law      27     
9.2.    Insurance      27      9.3.    Maintenance of Properties      27     
9.4.    Payment of Taxes      28      9.5.    Corporate Existence, Etc.      28
     9.6.    Books and Records      28      9.7.    Priority of Obligations     
28      9.8.    Member Guarantees; Release      29      9.9.    Intellectual
Property      29  

 

ii



--------------------------------------------------------------------------------

   9.10.    Rating      30      9.11.    Most Favored Lender Status      30  

10.

   NEGATIVE COVENANTS      31      10.1.    Transactions with Affiliates      31
     10.2.    Merger, Consolidation, Etc.      31      10.3.    Line of Business
     33      10.4.    Terrorism Sanctions Regulations      33      10.5.    Sale
of Assets      33      10.6.    Member Indebtedness; Liens      35      10.7.   
Interest Cover Ratio      37      10.8.    Total Debt to EBITDA Ratio      37  
   10.9.    Distributions      37  

11.

   EVENTS OF DEFAULT      37  

12.

   REMEDIES ON DEFAULT, ETC.      40      12.1.    Acceleration      40     
12.2.    Other Remedies      41      12.3.    Rescission      41      12.4.   
No Waivers or Election of Remedies, Expenses, Etc.      41  

13.

   TAX INDEMNIFICATION      42  

14.

   GUARANTOR AND PARTNER GUARANTEE, LIMITED RECOURSE, CONSENTS, ETC.      45  
   14.1.    Guarantee      45      14.2.    Obligations Unconditional      46  
   14.3.    Limited Recourse to the Partners      48      14.4.    Consent of
Partners      50  

15.

   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      50      15.1.   
Registration of Notes      50      15.2.    Transfer and Exchange of Notes     
51      15.3.    Replacement of Notes      51  

16.

   PAYMENTS ON NOTES      52      16.1.    Place of Payment      52      16.2.
   Home Office Payment      52  

17.

   EXPENSES, ETC.      53      17.1.    Transaction Expenses      53      17.2.
   Certain Taxes      53      17.3.    Survival      53  

 

iii



--------------------------------------------------------------------------------

18.

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT      53  

19.

   AMENDMENT AND WAIVER      54      19.1.    Requirements      54      19.2.   
Solicitation of Holders of Notes      54      19.3.    Binding Effect, Etc.     
55      19.4.    Notes Held by any Transaction Party or Member, Etc.      55  

20.

   NOTICES; ENGLISH LANGUAGE      55  

21.

   REPRODUCTION OF DOCUMENTS      56  

22.

   CONFIDENTIAL INFORMATION      57  

23.

   SUBSTITUTION OF PURCHASER      58  

24.

   MISCELLANEOUS      58      24.1.    Successors and Assigns      58      24.2.
   Payments Due on Non-Business Days      58      24.3.    Accounting Terms     
58      24.4.    Change in Relevant GAAP      59      24.5.    Severability     
59      24.6.    Construction, Etc.      59      24.7.    Ratification      60  
   24.8.    Counterparts      60      24.9.    Governing Law      60      24.10.
   Jurisdiction and Process; Waiver of Jury Trial      60      24.11.   
Obligation to Make Payments in Applicable Currency      61      24.12.   
Exchange Rate      62  

 

iv



--------------------------------------------------------------------------------

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS SCHEDULE B    —    DEFINED
TERMS SCHEDULE 4.9(a)    —    Changes in Corporate Structure SCHEDULE 4.9(b)   
—    Group Structure Diagram SCHEDULE 5.3    —    Disclosure Materials SCHEDULE
5.4    —    Member Guarantors, Affiliates and Ownership of Member Stock SCHEDULE
5.5    —    Financial Statements SCHEDULE 5.15    —    Existing Indebtedness
EXHIBIT 1-A    —    Form of 3.68% Series D Guaranteed Senior Note due 2019
EXHIBIT 1-B    —    Form of 4.27% Series E Guaranteed Senior Note due 2022
EXHIBIT 1-C    —    Form of 4.42% Series F Guaranteed Senior Note due 2024
EXHIBIT 1-D    —    Form of 7.04% Series G Guaranteed Senior Note due 2022
EXHIBIT 4.4(a)(i)    —    Form of Opinion of U.S. Special Counsel for the
Transaction Parties EXHIBIT 4.4(a)(ii)    —    Form of Opinion of Australian
Special Counsel for the Transaction Parties EXHIBIT 4.4(b)    —    Form of
Opinion of U.S. Counsel for the Purchasers EXHIBIT 4.14(a)    —    Form of
Senior Debt Nomination Letter EXHIBIT 4.14(b)    —    Form of Opinion of Allens
Linklaters regarding the Shareholder Loan Subordination Deed EXHIBIT 9.8    —   
Form of Member Guarantee EXHIBIT 15.2    —    Form of QP Transfer Certificate

 

v



--------------------------------------------------------------------------------

FOXTEL MANAGEMENT PTY LIMITED

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

SKY CABLE PTY LIMITED

Level 5, 2 Holt Street

Surry Hills NSW 2010

Australia

TELSTRA MEDIA PTY LIMITED

Level 41, Telstra Centre

242 Exhibition Street

Melbourne, Victoria 3000

Australia

FOXTEL MANAGEMENT PTY LIMITED

in its capacity as agent for the Partners as a partnership

carrying on the business of the FOXTEL Partnership

and as agent for the FOXTEL Television Partnership

5 Thomas Holt Drive

North Ryde NSW 2113

Australia

3.68% Series D Guaranteed Senior Notes due 2019

4.27% Series E Guaranteed Senior Notes due 2022

4.42% Series F Guaranteed Senior Notes due 2024

7.04% Series G Guaranteed Senior Notes due 2022

As of July 25, 2012

To Each of the Purchasers Listed in

Schedule A Hereto:

Ladies and Gentlemen:

FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068 671 938), a company registered under
the laws of Australia (“FOXTEL Management”), in its own capacity (in such
capacity, the “Company”), Sky Cable Pty Limited (ABN 14 069 799 640) (“Sky
Cable”), Telstra Media Pty Limited (ABN 72 069 279 027) (“Telstra Media” and,
together with Sky Cable, each a “Partner” and collectively the “Partners”) and
FOXTEL Management, in its



--------------------------------------------------------------------------------

capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor” and, the Guarantor, together with the
Company, collectively, the “Obligor”), agree with each of the purchasers whose
names appear at the end hereof (each a “Purchaser” and collectively the
“Purchasers”) as follows:

 

1.

AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale in four series of U.S.$500,000,000
and A$100,000,000 aggregate principal amount of its Guaranteed Senior Notes, of
which U.S.$150,000,000 aggregate principal amount shall be its 3.68% Series D
Guaranteed Senior Notes due 2019 (the “Series D Notes”), U.S.$200,000,000
aggregate principal amount shall be its 4.27% Series E Guaranteed Senior Notes
due 2022 (the “Series E Notes”), U.S.$150,000,000 aggregate principal amount
shall be its 4.42% Series F Guaranteed Senior Notes due 2024 (the “Series F
Notes”) and A$100,000,000 aggregate principal amount shall be its 7.04% Series G
Guaranteed Senior Notes due 2022 (the “Series G Notes” and, together with the
Series D Notes, the Series E Notes and the Series F Notes, the “Notes”, such
term to include any such notes issued in substitution therefor pursuant to
Section 15). The Notes shall be substantially in the respective form set out in
Exhibit 1-A, 1-B, 1-C and 1-D. Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.

Payment of the principal of, Make-Whole Amount (if any), Modified Make-Whole
Amount (if any) and interest on the Notes and all other amounts owing hereunder
shall be unconditionally guaranteed by (i) the Guarantor and the Partners as
provided in Section 14 and (ii) the Member Guarantors as provided in their
respective Member Guarantees.

 

2.

SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the respective series and in the
principal amount specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.

 

3.

CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 595 Market Street, 26th Floor, San
Francisco, California 94105, at approximately 10:00 A.M., New York time, at a
closing (the “Closing”) on July 25, 2012. At the Closing the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note for each series to be so purchased (or such greater number
of Notes in denominations of at least U.S.$100,000, in the case of the
U.S. Dollar Notes, and A$100,000, in the case of the Series G Notes, as such
Purchaser may request dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its

 

2



--------------------------------------------------------------------------------

nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to (i) in the case of the U.S. Dollar
Notes, The Bank of New York, New York, 1 Wall Street, New York, NY 10286, ABA
No. 021000018, Swift Code: IRVTUS3N, For further credit to: Commonwealth Bank of
Australia, Swift Code: CTBAAU2S, Banking Operations, Sydney, For the credit of:
FOXTEL Management Pty Limited, Account No.: 100611560USD115601 and (ii) in the
case of the Series G Notes, The Commonwealth Bank of Australia, Level 21,
Darling Park Tower 1, 201 Sussex Street, Sydney NSW 2000, Australia, BSB: 064
000, Account Number: 1065 9223, Account Name: FOXTEL Management. If at the
Closing the Company shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure or such nonfulfillment.

 

4.

CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

4.1.

Representations and Warranties.

The representations and warranties of the Obligor and the Partners in this
Agreement and of the Member Guarantors in their respective Member Guarantees
shall be correct when made and at the time of the Closing.

 

4.2.

Performance; No Default.

The Obligor and the Partners shall have performed and complied with all
agreements and conditions contained in this Agreement required to be performed
or complied with by it prior to or at the Closing and after giving effect to the
issue and sale of the Notes (and the application of the proceeds of the Notes as
contemplated by Section 5.14) no Default or Event of Default shall have occurred
and be continuing. No Member (in the case of Section 10.1 or 10.5) or Partner
(in the case of Section 10.5) shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10.1 or 10.5
had such Sections applied since such date.

 

4.3.

Compliance Certificates.

(a) Officer’s Certificate. The Obligor and each Partner shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 with
respect to the Obligor and the Partners have been fulfilled.

 

3



--------------------------------------------------------------------------------

(b) Secretary’s or Director’s Certificate. Each Transaction Party shall have
delivered to such Purchaser a certificate of its Secretary or an Assistant
Secretary or a Director or other appropriate person, dated the date of the
Closing, certifying as to the resolutions attached thereto and other corporate,
partnership or other organizational proceedings relating to the authorization,
execution and delivery of (i) this Agreement and the Notes (in the case of the
Company), (ii) this Agreement (in the case of the Guarantor and the Partners)
and (iii) the respective Member Guarantees (in the case of each Member
Guarantor).

 

4.4.

Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of the Closing (a) from (i) Sidley Austin,
U.S. counsel for the Transaction Parties, and (ii) Allens Linklaters, Australian
counsel for the Transaction Parties, substantially in the respective forms set
forth in Exhibits 4.4(a)(i) and 4.4(a)(ii) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Obligor and the Partners hereby instruct
their counsel to deliver such opinions to the Purchasers) and (b) from Chapman
and Cutler LLP, the Purchasers’ U.S. counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.

 

4.5.

Purchase Permitted By Applicable Law, Etc.

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate from the Company certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

 

4.6.

Sale of Other Notes.

Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

 

4.7.

Payment of Special Counsel Fees.

Without limiting the provisions of Section 17.1, the Obligor shall have paid on
or before the Closing the reasonable fees, charges and disbursements of (i) the
Purchasers’ special counsel referred to in Section 4.4(b) and (ii) Minter
Ellison, the Purchasers’ special Australian counsel, in each case to the extent
reflected in a statement of such counsel rendered to the Company at least three
Business Days prior to the Closing.

 

4



--------------------------------------------------------------------------------

4.8.

Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

4.9.

Changes in Corporate Structure.

(a) Except as set forth on Schedule 4.9(a), no Reporting Member shall have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.

(b) The Group Structure Diagram shall be true and correct in all respects and
shall not omit any material information or details.

 

4.10.

Acceptance of Appointment to Receive Service of Process.

Such Purchaser shall have received evidence of the acceptance by National
Registered Agents, Inc. of the appointment and designation provided for by
Section 24.10(e) hereof and Section 5.03(e) of each Member Guarantee, in each
case for the period from the date of this Agreement through July 25, 2025.

 

4.11.

Funding Instructions.

At least three Business Days prior to the date of the Closing, each Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Section 3
including (a) the name and address of each transferee bank, (b) such transferee
bank’s ABA number or other equivalent identifying information and (c) the
account name and number into which the purchase price for each relevant series
of Notes is to be deposited.

 

4.12.

Member Guarantors; Member Guarantees.

With respect to the Member Guarantors, such Purchaser shall have received:

(a) a true and complete copy of a Member Guarantee duly executed and delivered
by each Member Guarantor identified in Schedule 5.4, and each such Member
Guarantee shall be in full force and effect; and

(b) a certificate signed by a director or an appropriate officer of each Member
Guarantor dated the date of Closing confirming that (i) such Member Guarantor
is, and after giving its Member Guarantee will be, solvent and able to pay all
of its debts as and when they become due and payable and (ii) such Member
Guarantor is entering into its Member Guarantee for the commercial benefit of
such Member Guarantor.

 

5



--------------------------------------------------------------------------------

4.13.

Proceedings and Documents.

All corporate and other organizational proceedings in connection with the
transactions contemplated by the Finance Documents and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such counterpart originals or certified or other copies
of such documents as such Purchaser or such special counsel may reasonably
request.

 

4.14.

Shareholder Loan Subordination Deed and Senior Debt Nomination Letter.

The Obligor shall have delivered to each Purchaser (i) a true and correct copy
of the executed Shareholder Loan Subordination Deed, (ii) an executed Senior
Debt Nomination Letter in substantially the form attached hereto as Exhibit
4.14(a) and (iii) an opinion letter from Allens Linklaters in substantially the
form attached hereto as Exhibit 4.14(b) and, upon delivery of such Senior Debt
Nomination Letter and such opinion letter, such Purchaser acknowledges and
agrees that the Shareholder Loan Subordination Deed shall constitute a
“Subordination Deed” for purposes of this Agreement and that the Shareholder
Debt of any Member shall constitute “Subordinated Debt” for purposes of this
Agreement; provided that, for the avoidance of doubt, the Shareholder Debt shall
be limited to the loan of up to A$900,000,000 (together with any capitalized
interest thereon) provided to the Company by the Subordinated Creditors in
connection with the AUSTAR Acquisition pursuant to the terms of the Shareholder
Loan Subordination Deed.

 

5.

REPRESENTATIONS AND WARRANTIES OF THE OBLIGOR AND THE PARTNERS.

The Obligor represents and warrants to each Purchaser as set forth below, and
each Partner represents and warrants in respect of itself to each Purchaser as
set forth in Sections 5.1, 5.2, 5.6, 5.10, 5.16, 5.21(i), 5.22 and 5.23 below,
as of the date of the Closing that:

 

5.1.

Organization; Power and Authority.

The Obligor and each Partner is a corporation or partnership, as the case may
be, duly organized, validly existing and, where legally applicable, in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation or partnership and, where legally applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Obligor and each
Partner has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement (in
the case of the Obligor and the Partners) and the Notes (in the case of the
Company) and to perform the provisions of the Finance Documents to which it is a
party.

 

6



--------------------------------------------------------------------------------

5.2.

Authorization, Etc.

The Finance Documents to which the Obligor and each Partner each is a party have
been duly authorized by all necessary corporate or partnership action on the
part of the Obligor or such Partner, as the case may be, and such Finance
Documents (other than the Notes) constitute, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of the
Obligor or such Partner, as the case may be, enforceable against the Obligor or
such Partner in accordance with its terms, except, in each case, as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

5.3.

Disclosure.

The Obligor, through its agents, ANZ Securities, Inc., Commonwealth Australia
Securities LLC and J.P. Morgan Securities Inc., have delivered to each Purchaser
a copy of a Private Placement Memorandum, dated May 2012 (the “Memorandum”),
relating to the transactions contemplated hereby. The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the FOXTEL Group. This Agreement, the Memorandum and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Obligor in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in Schedule
5.5 (this Agreement, the Memorandum and such documents, certificates or other
writings and financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Notwithstanding the foregoing, the
Obligor does not make any representations or warranties with respect to any
projections or forward looking statements contained in any of the Disclosure
Documents, other than such projections and forward looking statements are based
on information that the Obligor believes to be accurate and such projections and
forward looking statements were calculated or arrived at in a manner that the
Obligor believes to be reasonable. Except as disclosed in the Disclosure
Documents, since June 30, 2011 there has been no change in the financial
condition, operations, business, properties or prospects of the FOXTEL Group
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Obligor that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.

 

5.4.

Organization and Ownership.

(a) The Shareholders legally and beneficially own and control (directly or
indirectly) 100% of the FOXTEL Group. All of the outstanding shares of capital
stock or similar equity interests of each Member shown in Schedule 5.4 as being
owned by the Partners and the Members have been validly issued, are fully paid
and nonassessable and are owned by the Partners or a Member free and clear of
any Lien (except as otherwise disclosed in Schedule 5.4).

 

7



--------------------------------------------------------------------------------

(b) All Members and Subsidiaries of Members are listed on the Group Structure
Diagram. The Group Structure Diagram is true and correct in all material
respects and does not omit any material information or details.

(c) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) each Member’s Affiliates, other than Subsidiaries, (ii) each Transaction
Party’s directors and senior officers and (iii) the Member Guarantors.

(d) Each Member is a corporation, partnership or other legal entity duly
organized, validly existing and, where legally applicable, in good standing
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation, partnership or other legal entity and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Member has
the corporate, partnership or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(e) No Member is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 and customary limitations imposed by corporate or
partnership law or similar statutes) restricting the ability of such Member to
pay dividends out of profits or make any other similar distributions of profits
to any Member that owns outstanding shares of capital stock or similar equity
interests of such Member.

 

5.5.

Financial Statements; Material Liabilities.

The Obligor has delivered to each Purchaser copies of the financial statements
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) have been prepared in accordance with Relevant
GAAP, where applicable for special purpose accounts, and give a true and fair
view of the combined financial position of the FOXTEL Group as of the respective
dates and for the respective periods specified in such Schedule (subject, in the
case of any interim financial statements, to normal year-end adjustments). There
are no Material liabilities of the FOXTEL Group or any Member that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents.

 

5.6.

Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Obligor and each Partner of each
Finance Document to which it is a party will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of any Transaction Party under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter, partnership agreement, memorandum and articles of association,
regulations or by-laws or other organizational document, or any other agreement
or instrument to which any Transaction Party or any other Member is bound or by
which any Transaction Party or any other Member or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of

 

8



--------------------------------------------------------------------------------

any order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to any Transaction Party or any other Member or (c) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Transaction Party or any other Member.

 

5.7.

Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Obligor or either Partner of any Finance Document
to which it is a party, including, without limitation, any thereof required in
connection with the obtaining of U.S. Dollars or Australian Dollars, as
applicable, to make payments under any Finance Document and the payment of such
U.S. Dollars or Australian Dollars, as applicable, to Persons resident in the
United States of America, Canada, Japan or Australia, as the case may be. It is
not necessary to ensure the legality, validity, enforceability or admissibility
into evidence in Australia of any Finance Document that any thereof or any other
document be filed, recorded or enrolled with any Governmental Authority, or that
any such agreement or document be stamped with any stamp, registration or
similar transaction tax.

 

5.8.

Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Obligor, threatened against or affecting any Member or any
property of any Member in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) No Member is in default under any term of any agreement or instrument to
which it is a party or by which it is bound, or any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority or is in violation of
any applicable law, ordinance, rule or regulation (including, without
limitation, but only to the extent applicable thereto, Environmental Laws, the
USA PATRIOT Act or AML / Anti-Terrorism Laws) of any Governmental Authority,
which default or violation, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

5.9.

Taxes.

Each Member has filed all tax returns that are required to have been filed in
any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments or filings related thereto (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the relevant Member has
established adequate reserves in accordance with Relevant GAAP. The Obligor
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the FOXTEL Group and each Member in respect of Federal, state or
other taxes for all fiscal periods are adequate.

 

9



--------------------------------------------------------------------------------

No liability for any Tax, directly or indirectly, imposed, assessed, levied or
collected by or for the account of any Governmental Authority of Australia or
any political subdivision thereof will be incurred by the Obligor, either
Partner or any holder of a Note as a result of the execution or delivery of this
Agreement and the Notes and no deduction or withholding in respect of Taxes
imposed by or for the account of Australia or, to the knowledge of the Obligor
and each Partner, any other Taxing Jurisdiction, is required to be made from any
payment by the Obligor or either Partner under the Finance Documents to which it
is a party, except for any such liability, withholding or deduction imposed,
assessed, levied or collected by or for the account of any such Governmental
Authority of Australia or any political subdivision thereof arising out of
circumstances described in clauses (a) through (f), inclusive, of Section 13.

 

5.10.

Title to Property; Leases.

Each Transaction Party and each other Member has good and sufficient title to
its respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by any Transaction
Party or any Member after said date (except as sold or otherwise disposed of in
the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

 

5.11.

Licenses, Permits, Etc.

(a) Each Member owns or possesses all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto necessary for the conduct of their
respective businesses without known conflict in any respect with the rights of
others;

(b) To the best knowledge of the Obligor, no product of any Member infringes in
any respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person; and

(c) To the best knowledge of the Obligor, there is no violation by any Person of
any right of any Member with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
any Member;

except in any of the foregoing cases, as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

5.12.

Compliance with ERISA; Non-U.S. Plans.

(a) Neither the Obligor nor any ERISA Affiliate maintains, contributes to or is
obligated to maintain or contribute to, or has, at any time within the past six
years, maintained, contributed to or been obligated to maintain or contribute
to, any employee benefit plan which is subject to Title I or Title IV of ERISA
or section 4975 of the Code. Neither the Obligor nor any ERISA Affiliate is, or
has ever been at any time within the past six years, a “party in interest” (as
defined in section 3(14) of ERISA) or a “disqualified person” (as defined in
section 4975 of the Code) with respect to any such plan.

(b) The present value of the accrued benefit liabilities (whether or not vested)
under each Non-U.S. Plan that is funded, determined as of the end of the
relevant Member’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

(c) No Member has incurred any Material obligation in connection with the
termination of or withdrawal from any Non-U.S. Plan.

(d) All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by any Member have been paid or accrued as required, except
where failure so to pay or accrue could not be reasonably expected to have a
Material Adverse Effect.

 

5.13.

Private Offering by the Obligor and the Partners.

Neither the Obligor nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and approximately 61 other Institutional Investors,
each of which has been offered the Notes at a private sale for investment.
Neither the Obligor nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

 

5.14.

Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Notes to repay existing
Indebtedness and for other general corporate purposes. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Obligor in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). No Member owns any margin stock and
no Member has any present intention to acquire any margin stock. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

 

11



--------------------------------------------------------------------------------

5.15.

Existing Indebtedness.

(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
summary list of outstanding Indebtedness of the FOXTEL Group as of June 30, 2012
(including a description of the obligors and obligees, principal amount
outstanding, collateral therefor, if any, Guaranty thereof, if any, and whether
such Indebtedness is Subordinated Debt), since which date there has been no
Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the FOXTEL Group. No Member is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of such Member and no event or
condition exists with respect to any Indebtedness of any Member that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Indebtedness to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, no Partner or Member has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.6(b).

(c) The Obligor is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Obligor, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Obligor,
except as specifically indicated in Schedule 5.15.

 

5.16.

Foreign Assets Control Regulations, Etc.

(a) No Transaction Party or any Subsidiary thereof or any Member or any
Subsidiary thereof is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed Person”),
(ii) a Person officially sanctioned by the government of the United States or
Australia pursuant to any AML / Anti-Terrorism Laws (an “AML / Anti-Terrorism
Law Listed Person” and, together with any OFAC Listed Person, a “Listed Person”)
or (iii) a department, agency or instrumentality of, or is otherwise controlled
by or acting on behalf of, directly or indirectly, (x) any Listed Person or
(y) any country, government or regime that is subject to any OFAC Sanctions
Program (a “Restricted Country”, and each Listed Person and each Restricted
Country, individually and collectively, a “Blocked Person”).

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly or indirectly by a Transaction Party or any Subsidiary
thereof, any Member or any Subsidiary thereof or any Person Controlled by a
Transaction Party or any Member, in connection with any investment in, or any
transactions or dealings with, any Blocked Person.

 

12



--------------------------------------------------------------------------------

(c) To the Obligor’s actual knowledge after making due inquiry, no Transaction
Party or any Subsidiary thereof or any Member or any Subsidiary thereof (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering or terrorist-related activities under any
applicable law (collectively, “AML / Anti-Terrorism Laws”), (ii) has been
assessed civil penalties under any AML / Anti-Terrorism Laws or (iii) has had
any of its funds seized or forfeited in an action under any AML / Anti-Terrorism
Laws. Each Transaction Party, each Subsidiary thereof, each Member and each
Subsidiary thereof has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable law) to ensure that each
such Person is in compliance with all applicable AML / Anti-Terrorism Laws.

(d) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to improperly obtain, retain or
direct business or obtain any improper advantage. Each Transaction Party, each
Subsidiary thereof, each Member and each Subsidiary thereof has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that each such Person is in compliance with all
applicable anti-corruption laws and regulations.

 

5.17.

Status under Certain United States Statutes.

(a) Neither the Company, the FOXTEL Partnership, the FOXTEL Television
Partnership nor any Member Guarantor is required to register as an “investment
company” under the Investment Company Act, either before or after giving effect
to the offer and sale of the Notes with the benefit of the Member Guarantees and
the application of the proceeds thereof and (b) no Member is subject to
regulation under the United States Federal Power Act, as amended.

 

5.18.

Environmental Matters.

(a) No Member has knowledge of any claim or has received any notice of any
claim, and no proceeding has been instituted raising any claim against such
Member or any of its real properties now or formerly owned, leased or operated
by such Member or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b) No Member has knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(c) No Member has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect; and

 

13



--------------------------------------------------------------------------------

(d) All buildings on all real properties now owned, leased or operated by any
Member are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

 

5.19.

Ranking of Obligations.

All liabilities of the Obligor and each Partner under the Finance Documents to
which it is a party will, upon issuance of the Notes, rank at least pari passu
in right of payment, without preference or priority, with all other unsecured
and unsubordinated Indebtedness of the Obligor or such Partner, as the case may
be.

 

5.20.

Representations of Member Guarantors.

The representations and warranties of each Member Guarantor contained in its
Member Guarantee are true and correct as of the date they are made and as of the
date of Closing.

 

5.21.

Not a Trustee.

No Transaction Party (i) enters into any Finance Document as the trustee of any
trust and none of the Partnership Property is held by a Partner as trustee of
any trust or (ii) holds any assets as the trustee of any trust.

 

5.22.

Immunity.

No Transaction Party nor any property of any Transaction Party has immunity from
the jurisdiction of a court or from legal process.

 

5.23.

Solvency, Etc.

The Obligor and each Partner is, and after giving effect to this Agreement will
be, solvent and able to pay all of its debts as and when they become due and
payable (which, for the avoidance of doubt, includes all contingent liabilities)
and, in the case of contingent liabilities, after taking into account
contributions from others. Entering into this Agreement is in the Obligor’s and
each Partner’s best interests and for its commercial benefit.

 

6.

REPRESENTATIONS OF THE PURCHASERS.

 

6.1.

Purchase for Investment.

Each Purchaser severally represents as of the date of the Closing that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only subject
to the requirements of Section 15.2 and, in any case, if registered pursuant to
the provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that neither the Obligor nor the Partners
are required to register the Notes.

 

14



--------------------------------------------------------------------------------

6.2.

Investment Company Act.

(a) Each Purchaser that is a U.S. Person severally represents as of the date of
the Closing that it is a Qualified Purchaser.

(b) As of the date of the Closing, each Purchaser represents to and agrees with
the Obligor and the Partners that it will not offer, sell, pledge or otherwise
transfer any Note to any Person unless such Person delivers a QP Transfer
Certificate to the Obligor, as set forth in Section 15.2.

 

6.3.

Australian Matters, etc.

(a) Each Purchaser represents as of the date of the Closing that it is not an
Associate.

(b) Each Purchaser acknowledges that it has been advised by the Obligor that no
prospectus or other disclosure document in relation to the Notes has been or
will be lodged with ASIC or ASX Limited by or on behalf of the Obligor or the
FOXTEL Group. As of the date of the Closing, each Purchaser represents and
agrees that it:

(1) has not offered or invited applications, and will not offer or invite
applications, for the issue, sale or purchase of the Notes in Australia
(including an offer or invitation which is received by a Person in Australia);
and

(2) has not distributed or published, and will not distribute or publish, the
Memorandum or any other offering material or advertisement relating to the Notes
in Australia,

unless (i) the minimum aggregate consideration payable by each offeree is at
least A$500,000 (disregarding moneys lent by the offeror or its associates) or
the offer or invitation otherwise does not require disclosure to investors in
accordance with Part 6D.2 of the Corporations Act, and (ii) such action complies
with all applicable laws and regulations.

(c) Each Purchaser agrees that, in connection with the primary distribution of
the Notes to occur at the Closing, it will not sell Notes (or an interest or
right in respect of any Note) to (A) any Person who has been identified to such
Purchaser in writing by the Obligor to be an Associate other than as permitted
under section 128F(5) of the Australian Tax Act, or (B) any other Person if, at
the time of such sale, the employees of the Purchaser aware of, or involved in,
the sale knew or had reasonable grounds to suspect that, as a result of such
sale, any Notes or an interest in any Notes were being, or would later be,
acquired (directly or indirectly) by such an Associate other than as permitted
under section 128F(5) of the Australian Tax Act.

 

15



--------------------------------------------------------------------------------

(d) Each Purchaser represents as of the date of the Closing that it is
purchasing the Notes in connection with the carrying on of a business of
providing finance, or investing or dealing in securities, in the course of
operating in financial markets.

 

7.

INFORMATION AS TO THE FOXTEL GROUP.

 

7.1.

Financial and Business Information.

The Obligor shall deliver to each holder of Notes that is an Institutional
Investor:

(a) Interim Statements — promptly after the same are available and in any event
within 30 Business Days after the end of each semiannual fiscal period in each
fiscal year of the FOXTEL Group, copies of the unaudited management accounts of
the FOXTEL Group (on an aggregated basis) for such semiannual fiscal period,
setting forth in each case in comparative form the figures for the corresponding
period in the previous fiscal year, all in reasonable detail, and certified by a
Senior Financial Officer as giving a true and fair view of the financial
position of the FOXTEL Group as at the end of such semiannual fiscal period and
of the FOXTEL Group’s financial performance for such period;

(b) Annual Statements — promptly after the same are available and in any event
within 90 days after the end of each fiscal year of the FOXTEL Group, copies of
an audited Financial Report of the FOXTEL Group (on an aggregated basis) for
such year, setting forth in comparative form the figures for the previous fiscal
year, all in reasonable detail, prepared in accordance with Relevant GAAP, where
applicable for special purpose accounts, and accompanied by an opinion thereon
of independent public accountants of recognized international standing, which
opinion shall state that such Financial Report gives a true and fair view of the
financial position of the FOXTEL Group as at the end of such fiscal year and of
the FOXTEL Group’s financial performance for such fiscal year, and that the
audit related to such Financial Report has been made in accordance with
Australian Auditing Standards (as such term is used and defined in such
accountants’ opinion, and as the wording of such accountants’ opinion may be
updated or amended from time to time in accordance with industry practice and
standards), where applicable for special purpose accounts;

(c) ASX, ASIC, SEC and Other Reports — promptly upon their becoming available,
one copy of (i) each financial statement, report, circular, notice or proxy
statement or similar document sent by the Obligor, either Partner or any Member
to the FOXTEL Group’s principal lending banks as a whole (excluding information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability) or to any
Member’s public securities holders generally, (ii) each regular or periodic
report, each registration statement (without exhibits except as expressly
requested by such holder), each prospectus and all amendments thereto related to
the FOXTEL Group or any Member and filed by the Obligor, either Partner or any
Member with the ASX Limited, ASIC, the New York Stock Exchange, the United
States Securities Exchange Commission or any similar Governmental Authority,
stock exchange or securities exchange and (iii) all press releases and other
statements made available generally by the Obligor, either Partner or any Member
to the public, in each case concerning developments that are Material;

 

16



--------------------------------------------------------------------------------

(d) Notice of Default or Event of Default — promptly and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Obligor and the Partners are
taking or propose to take with respect thereto;

(e) Employee Benefit Matters – promptly and in any event within thirty days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Obligor
or an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of the notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans,
together with a description of the action, if any, that the Obligor proposes to
take with respect thereto;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Member from any
Governmental Authority (or any such notice to any Partner that has been provided
to any Member) relating to any order, ruling, statute or other law or regulation
that could reasonably be expected to have a Material Adverse Effect;

 

17



--------------------------------------------------------------------------------

(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Member or relating to the ability of the Obligor or
the Partners to perform its respective obligations under the Finance Documents
to which it is a party, as from time to time may be reasonably requested by any
such holder of Notes, including information readily available to the Obligor or
either Partner explaining the financial statements of the FOXTEL Group or any
Reporting Member if such information has been requested by the SVO in order to
assign or maintain a designation of the Notes; and

(h) Group Structure Diagram — an updated Group Structure Diagram at any time
that the then current Group Structure Diagram becomes incorrect or misleading.

 

7.2.

Officer’s Certificate.

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Obligor setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Obligor and the Partners, as the case
may be, were in compliance with the requirements of Sections 10.5 through 10.8
hereof, inclusive, and any Additional Covenants, during the interim or annual
period covered by the statements then being furnished (including with respect to
each such Section and any Additional Covenants, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections and Additional Covenants,
and the calculation of the amount, ratio or percentage then in existence
(including, in the case of Section 10.8, a calculation of any pro forma
adjustment to EBITDA as a result of any acquisitions or disposals during the
applicable period)); provided that, (i) if none of the Obligor, the Partners or
any Member, as the context requires, has been party to a Disposition during the
relevant period covered by such certificate, then such certificate shall state
such fact and information and calculations with respect to Section 10.5 shall
not be included in such certificate, (ii) if all outstanding Indebtedness of
each Member (other than the Obligor and any Member Guarantor) as of the last day
of the relevant period covered by such certificate is permitted under clauses
(i) through (vi) of Section 10.6(a), then such certificate shall state such fact
and information and calculations with respect to Section 10.6(a)(vii) need not
be included in such certificate, and (iii) if all Liens on property and assets
of the Obligor and any Member as of the last day of the relevant period covered
by such certificate are permitted under clauses (i) through (vi) of
Section 10.6(b), then such certificate shall state such fact and information and
calculations with respect to Section 10.6(b)(vii) need not be included in such
certificate; and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the FOXTEL
Group from the beginning of the interim or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence

 

18



--------------------------------------------------------------------------------

during such period of any condition or event that constitutes a Default or an
Event of Default or, if any such condition or event existed or exists
(including, without limitation, any such event or condition resulting from the
failure of the Obligor or any Member to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Obligor shall have taken or proposes to take with respect thereto.

 

7.3.

Visitation.

The Obligor and the Partners shall permit the representatives of each holder of
Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Obligor and/or the
Partners (as applicable), to visit the principal executive office of the Obligor
and each Partner, to discuss the affairs, finances and accounts of the Obligor,
the Members and the Partners with the Obligor’s and the Partners’ officers and
(with the consent of the Obligor, which consent will not be unreasonably
withheld) the Obligor’s independent public accountants, and (with the consent of
the Obligor and the Partners, which consent will not be unreasonably withheld)
to visit the other offices and properties of the Obligor, each Partner and each
Member, all at such reasonable times and as often as may be reasonably requested
in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Obligor to visit and inspect any of the offices or properties of the
Obligor, the Partners or any Member, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Obligor and the Partners authorize said accountants to discuss the
affairs, finances and accounts of the Obligor, the Partners and the Members),
all at such times and as often as may be requested.

 

7.4.

Limitation on Disclosure Obligation.

Neither the Obligor nor any Partner shall be required to disclose the following
information pursuant to Section 7.1(c), 7.1(f), 7.1(g) or 7.3:

(a) information that the Obligor or either Partner determines after consultation
with counsel qualified to advise on such matters (which may be in-house counsel)
that, notwithstanding the confidentiality requirements of Section 22, the
Obligor or such Partner, as applicable, would be prohibited from disclosing by
applicable law or regulations without making public disclosure thereof;

(b) information that the Obligor or either Partner determines after consultation
with counsel qualified to advise on such matters (which may be in-house counsel)
is legally privileged and the disclosure of which would waive such privilege to
the detriment of the Obligor or either Partner; and

 

19



--------------------------------------------------------------------------------

(c) information that, notwithstanding the confidentiality requirements of
Section 22, the Obligor or either Partner is prohibited from disclosing by the
terms of an obligation of confidentiality contained in any agreement with any
non-Affiliate binding upon the Obligor or such Partner, as applicable, and not
entered into in contemplation of this clause (c), provided that the Obligor and
the Partners shall use commercially reasonable efforts to obtain consent from
the party in whose favor the obligation of confidentiality was made to permit
the disclosure of the relevant information and provided further that the Obligor
or the applicable Partner, as the case may be, have received a written opinion
of counsel (which may be in-house counsel) confirming that disclosure of such
information without consent from such other contractual party would constitute a
breach or would result in a substantial risk of breach of such agreement.

Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Obligor or the applicable Partner will provide such
holder with a written opinion of counsel (which may be in-house counsel and
which may be addressed to the Obligor or such Partner, as applicable) relied
upon as to any requested information that the Obligor or the applicable Partner,
as the case may be, is prohibited from disclosing to such holder under
circumstances described in this Section 7.4.

 

8.

PAYMENT AND PREPAYMENT OF THE NOTES.

 

8.1.

Maturity.

As provided therein, the entire unpaid principal balance of the Series D Notes,
the Series E Notes, the Series F Notes and the Series G Notes shall be due and
payable on July 25, 2019, July 25, 2022, July 25, 2024, and July 25, 2022,
respectively.

 

8.2.

Optional Prepayment with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid (determined in accordance with
Section 8.7), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

 

20



--------------------------------------------------------------------------------

8.3.

Prepayment for Tax Reasons.

If at any time as a result of a Change in Tax Law (as defined below) the
Company, the Guarantor or either Partner (assuming, in the case of the Guarantor
or such Partner, that the Guarantor or such Partner, as applicable, is required
to make a payment pursuant to Section 14) is or becomes obligated to make any
Additional Payments (as defined below) in respect of any payment of interest on
account of any of the Notes, the Company may give the holders of all affected
Notes irrevocable written notice (each, a “Tax Prepayment Notice”) of the
prepayment of such affected Notes on a specified prepayment date (which shall be
a Business Day not less than 30 days nor more than 60 days after the date of
such notice) and the circumstances giving rise to the obligation of the Company,
the Guarantor or either Partner to make any Additional Payments and the amount
thereof and stating that all of the affected Notes shall be prepaid on the date
of such prepayment at 100% of the principal amount so prepaid together with
interest accrued thereon to the date of such prepayment plus an amount equal to
the Modified Make-Whole Amount for each such Note, except in the case of an
affected Note if the holder of such Note shall, by written notice given to the
Company no more than 20 days after receipt of the Tax Prepayment Notice, reject
such prepayment of such Note (each, a “Rejection Notice”). Such Tax Prepayment
Notice shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Modified Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. The form of Rejection Notice
shall also accompany the Tax Prepayment Notice and shall state with respect to
each Note covered thereby that execution and delivery thereof by the holder of
such Note shall operate as a permanent waiver of such holder’s right to receive
the Additional Payments arising as a result of the circumstances described in
the Tax Prepayment Notice in respect of all future payments of interest on such
Note (but not of such holder’s right to receive any Additional Payments that
arise out of circumstances not described in the Tax Prepayment Notice or which
exceed the amount of the Additional Payment described in the Tax Prepayment
Notice), which waiver shall be binding upon all subsequent transferees of such
Note. The Tax Prepayment Notice having been given as aforesaid to each holder of
the affected Notes, the principal amount of such Notes together with interest
accrued thereon to the date of such prepayment plus the Modified Make-Whole
Amount shall become due and payable on such prepayment date, except in the case
of Notes the holders of which shall timely give a Rejection Notice as aforesaid.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of a Note being so prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Modified Make-Whole Amount as of such
prepayment date.

No prepayment of the Notes pursuant to this Section 8.3 shall affect the
obligation of the Obligor and the Partners to pay Additional Payments in respect
of any payment made on or prior to the date of such prepayment. For purposes of
this Section 8.3, any holder of more than one affected Note may act separately
with respect to each affected Note so held (with the effect that a holder of
more than one affected Note may accept such offer with respect to one or more
affected Notes so held and reject such offer with respect to one or more other
affected Notes so held).

 

21



--------------------------------------------------------------------------------

The Company may not offer to prepay or prepay Notes pursuant to this Section 8.3
(a) if a Default or Event of Default then exists, (b) until the Obligor or the
Partners, as the case may be, shall have taken commercially reasonable steps to
mitigate the requirement to make the related Additional Payments or (c) if the
obligation to make such Additional Payments directly results or resulted from
actions taken by any Transaction Party or any other Member (other than actions
required to be taken under applicable law), and any Tax Prepayment Notice given
pursuant to this Section 8.3 shall certify to the foregoing and describe such
mitigation steps, if any.

For purposes of this Section 8.3: “Additional Payments” means additional amounts
required to be paid to a holder of any Note pursuant to Section 13 by reason of
a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes) (i) an amendment to, or change in,
any law, treaty, rule or regulation of Australia or any political subdivision
thereof after the date of the Closing, or an amendment to, or change in, an
official interpretation or application of such law, treaty, rule or regulation
after the date of the Closing, which amendment or change is in force and
continuing and meets the opinion and certification requirements described below
or (ii) in the case of any other jurisdiction that becomes a Taxing Jurisdiction
after the date of the Closing, an amendment to, or change in, any law, treaty,
rule or regulation of such jurisdiction, or an amendment to, or change in, an
official interpretation or application of such law, treaty, rule or regulation,
in any case after such jurisdiction shall have become a Taxing Jurisdiction,
which amendment or change is in force and continuing and meets such opinion and
certification requirements. No such amendment or change shall constitute a
Change in Tax Law unless the same would in the opinion of the Obligor or either
Partner, as the case may be (which shall be evidenced by an Officer’s
Certificate of the Obligor or such Partner and supported by a written opinion of
counsel having recognized expertise in the field of taxation in the Taxing
Jurisdiction (which may be in-house counsel), both of which shall be delivered
to all holders of the Notes prior to or concurrently with the Tax Prepayment
Notice in respect of such Change in Tax Law), affect the deduction or require
the withholding of any Tax imposed by such Taxing Jurisdiction on any payment
payable on the Notes.

 

8.4.

Prepayments in Connection with a Change of Control.

If a Change of Control shall occur, the Company shall within five days
thereafter give written notice thereof (a “Change of Control Prepayment Notice”)
to each holder of Notes, which notice shall (i) refer specifically to this
Section 8.4 and describe in reasonable detail such Change of Control and
(ii) offer to prepay on a Business Day not less than 30 days and not more than
60 days after the date of such Change of Control Prepayment Notice (the “Change
of Control Prepayment Date”) the Notes of such holder, at 100% of the principal
amount thereof, together with interest accrued thereon to the Change of Control
Prepayment Date, and specify the Change of Control Response Date (as defined
below). Each holder of a Note shall notify the Company of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Company on a date at least ten days prior to the
Change of Control Prepayment Date (such date ten days prior to the Change of
Control Prepayment Date being the “Change of Control Response Date”). The
Company shall prepay on the Change of Control Prepayment Date all of the Notes
held by each holder that has accepted

 

22



--------------------------------------------------------------------------------

such offer in accordance with this Section 8.4 at a price in respect of each
such Note held by such holder equal to 100% of the principal amount thereof,
together with interest accrued thereon to the Change of Control Prepayment Date.
The failure by a holder of any Note to respond to such offer in writing on or
before the Change of Control Response Date shall be deemed to be a rejection of
such offer.

 

8.5.

Prepayments in Connection with Asset Dispositions.

If the Company is required to offer to prepay Notes in accordance with (and in
the aggregate amount calculated pursuant to) Section 10.5(i), the Company will
give prompt written notice thereof to the holders of all Notes then outstanding,
which notice shall (i) refer specifically to this Section 8.5 and describe in
reasonable detail the Disposition giving rise to such offer to prepay Notes,
(ii) specify the principal amount of each Note held by such holder offered to be
prepaid (if the Notes are offered to be prepaid in part, determined in
accordance with Section 8.7, the “Ratable Amount”), (iii) specify a Business Day
for such prepayment not less than 30 days and not more than 60 days after the
date of such notice (the “Disposition Prepayment Date”) and specify the
Disposition Response Date (as defined below) and (iv) offer to prepay on the
Disposition Prepayment Date the outstanding principal amount of each Note (or,
if the Notes are offered to be prepaid in part, the Ratable Amount of each
Note), together with interest accrued thereon to the Disposition Prepayment Date
(the “Prepayment Amount”). Each holder of a Note shall notify the Company of
such holder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Company on a date at least ten days prior to
the Disposition Prepayment Date (such date ten days prior to the Disposition
Prepayment Date being the “Disposition Response Date”). The Company shall prepay
on the Disposition Prepayment Date the Prepayment Amount with respect to each
Note held by the holders who have accepted such offer in accordance with this
Section 8.5. The failure by a holder of any Note to respond to such offer in
writing on or before the Disposition Response Date shall be deemed to be a
rejection of such offer. If any holder of a Note rejects or is deemed to have
rejected any offer of prepayment with respect to such Note in accordance with
this Section 8.5, then, for purposes of determining compliance with
Section 10.5(i), the Company nevertheless shall be deemed to have made a
prepayment of Indebtedness in an amount equal to the Ratable Amount with respect
to such Note.

 

8.6.

Prepayment in Connection with a Noteholder Sanctions Violation.

Within five Business Days after the Company’s receipt of notice from any
Affected Noteholder that a Noteholder Sanctions Violation has occurred with
respect to such Affected Noteholder as a result of any OFAC Event, which notice
shall (i) refer specifically to this Section 8.6 and describe in reasonable
detail such Noteholder Sanctions Violation and such OFAC Event and (ii) be
accompanied by an opinion of nationally recognized independent counsel in the
appropriate jurisdiction to the effect that a Noteholder Sanctions Violation
shall have occurred with respect to such Affected Noteholder, the Company shall
by written notice (a “Sanctions Prepayment Notice”) deliver to such Affected
Noteholder an offer to prepay on a Business Day not less than 30 days and not
more than 60 days after the date of such Sanctions Prepayment Notice (the
“Sanctions Prepayment Date”) the Notes of such Affected Noteholder, at 100% of
the principal amount thereof, together with interest accrued thereon to the
Sanctions

 

23



--------------------------------------------------------------------------------

Prepayment Date, and specify the Sanctions Prepayment Response Date (as defined
below). Such Affected Noteholder shall notify the Company of such Affected
Noteholder’s acceptance or rejection of such offer by giving written notice of
such acceptance or rejection to the Company on a date at least ten Business Days
prior to the Sanctions Prepayment Date (such date ten Business Days prior to the
Sanctions Prepayment Date being the “Sanctions Prepayment Response Date”). If
such Affected Noteholder has accepted the Company’s prepayment offer in
accordance with this Section 8.6, the Company shall prepay on the Sanctions
Prepayment Date all of the Notes held by such holder at a price in respect of
each such Note held by such holder equal to 100% of the principal amount
thereof, together with interest accrued thereon to the Sanctions Prepayment
Date. The failure by such Affected Noteholder to respond to such offer in
writing on or before the Sanctions Prepayment Response Date shall be deemed to
be a rejection of such offer.

No prepayment of any Note shall be permitted pursuant to this Section 8.6 as a
result of any OFAC Event if (a) a Prohibited Subsequent Action shall have
occurred with respect to such OFAC Event pursuant to Section 10.4 and (b) the
Notes shall have been declared due and payable pursuant to Section 12.1 as a
result thereof.

Promptly, and in any event within five Business Days, upon the Company’s receipt
of notice from any Affected Noteholder that a Noteholder Sanctions Violation
shall have occurred with respect to such Noteholder as a result of any OFAC
Event, the Company shall forward a copy of such notice to each holder of Notes.

 

8.7.

Allocation of Partial Prepayments and Offers of Partial Prepayments.

In the case of each partial prepayment of the Notes pursuant to Section 8.2 and
in the case of each offer of partial prepayment of the Notes pursuant to
Section 8.5 or clause (b) of the first sentence of Section 8.9, the Company
shall prepay or offer to prepay, as the case may be, the same percentage of the
unpaid principal amount of the Notes of each series, and the principal amount of
the Notes of each series so to be prepaid or offered to be prepaid, as the case
may be, shall be allocated among all of the Notes of such series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 

8.8.

Maturity; Surrender, Etc.

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date, and the
applicable Make-Whole Amount or Modified Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount or Modified
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

24



--------------------------------------------------------------------------------

8.9.

Purchase of Notes.

The Obligor will not, and the Obligor will not permit any Affiliate to,
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Obligor or any such Affiliate pro rata to the
holders of all Notes at the time outstanding upon the same terms and conditions.
Any such offer shall provide each holder of Notes with sufficient information to
enable it to make an informed decision with respect to such offer, and shall
remain open for at least 20 Business Days. If the holders of more than 50% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of Notes of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 5 Business Days from its receipt of such notice to accept such offer.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

8.10.

Make-Whole Amount and Modified Make-Whole Amount.

(a) Make-Whole Amount and Modified Make-Whole Amount. The terms “Make-Whole
Amount” and “Modified Make-Whole Amount” mean, with respect to any Note, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note over the
amount of such Called Principal, provided that neither the Make-Whole Amount nor
the Modified Make-Whole Amount may in any event be less than zero. For the
purposes of determining the Make-Whole Amount and the Modified Make-Whole
Amount, the following terms have the following meanings:

“Applicable Percentage” in the case of a computation of the Modified Make-Whole
Amount for purposes of Section 8.3 means 1.00% (100 basis points), and in the
case of a computation of the Make-Whole Amount for any other purpose means 0.50%
(50 basis points).

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

25



--------------------------------------------------------------------------------

“Reinvestment Yield” means:

(I) with respect to the Called Principal of any U.S. Dollar Note, the sum of
(x) the Applicable Percentage plus (y) the yield to maturity implied by (i) the
yields reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued, actively traded, on
the run U.S. Treasury securities having a maturity equal to the remaining term
of such U.S. Dollar Note as of such Settlement Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for U.S. Treasury securities
having a constant maturity equal to the remaining term of such U.S. Dollar Note
as of such Settlement Date. In the case of each determination under clause
(i) or clause (ii), as the case may be, of the preceding sentence, such implied
yield will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than the remaining
term of such U.S. Dollar Note and (2) the actively traded U.S. Treasury security
with the maturity closest to and less than the remaining term of such
U.S. Dollar Note; and

(II) with respect to the Called Principal of any Series G Note, the sum of
(x) the Applicable Percentage plus (y) the yield to maturity implied by the
yields reported, as of 10:00 A.M. (Sydney, Australia time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXAU” on Bloomberg Financial
Markets (or such other display as may replace “Page PXAU” on Bloomberg Financial
Markets) for actively traded Australian Commonwealth government securities
having a maturity equal to the remaining term of such Series G Note as of such
Settlement Date (such implied yield will be determined, if necessary, by
(A) converting bill quotations to bond-equivalent yields in accordance with
accepted financial practice and (B) interpolating linearly between (1) the
actively traded Australian Commonwealth government security with the maturity
closest to and greater than the remaining term of such Series G Note and (2) the
actively traded Australian Commonwealth government security with the maturity
closest to and less than the remaining term of such Series G Note).

The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.3 or 12.1.

 

26



--------------------------------------------------------------------------------

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
8.3 or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

(b) Make-Whole Amount and Modified Make-Whole Amount Currency of Payment. All
payments of any Make-Whole Amount and Modified Make-Whole Amount in respect of
(i) any U.S. Dollar Note shall be made in U.S. Dollars and (ii) any Series G
Note shall be made in Australian Dollars.

 

9.

AFFIRMATIVE COVENANTS.

The Obligor covenants as set forth below and each Partner covenants in respect
of itself as set forth in Section 9.2 below, that so long as any of the Notes
are outstanding:

 

9.1.

Compliance with Law.

Without limiting Section 10.4, the Obligor will, and will cause each Member to,
comply with all laws, ordinances or governmental rules or regulations to which
each of them is subject, including without limitation (but only to the extent
applicable thereto), ERISA, the USA PATRIOT Act, Environmental Laws and AML /
Anti-Terrorism Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.2.

Insurance.

The Obligor and each Partner will, and the Obligor will cause each Member to,
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

 

9.3.

Maintenance of Properties.

The Obligor will, and will cause each Member to, maintain and keep, or cause to
be maintained and kept, their respective properties in good repair, working
order and condition (other than ordinary wear and tear), so that the business
carried on in connection therewith may be properly conducted at all times,
provided that this Section shall not prevent the Obligor or any Member from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Obligor has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

9.4.

Payment of Taxes.

The Obligor will, and will cause each Member to, file all tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Obligor or any
Member, provided that neither the Obligor nor any Member need file any such
return nor pay any such tax, assessment, charge or levy if (i) the amount,
applicability or validity thereof is contested by the Obligor or such Member on
a timely basis in good faith and in appropriate proceedings, and the Obligor or
such Member has established adequate reserves therefor in accordance with
Relevant GAAP on the books of the Obligor or such Member or (ii) the failure to
file all such returns or the nonpayment of all such taxes, assessments, charges
and levies in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

9.5.

Corporate Existence, Etc.

Subject to Section 10.2, the Obligor will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.2 and 10.5, the
Obligor will at all times preserve and keep in full force and effect the
corporate or other organizational existence of each Member (unless merged into
the Obligor or a Wholly-Owned Subsidiary) and all rights and franchises of the
Obligor and each Member unless, in the good faith judgment of the Obligor, the
termination of or failure to preserve and keep in full force and effect such
corporate or other organizational existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

 

9.6.

Books and Records.

The Obligor will, and will cause each Reporting Member to, maintain proper books
of record and account in conformity with Relevant GAAP and all applicable
material requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Obligor or such Reporting Member, as the case may be.

 

9.7.

Priority of Obligations.

The Obligor and each Partner will ensure that its payment obligations under the
Finance Documents to which it is a party will at all times rank at least pari
passu in right of payment, without preference or priority, with all other
unsecured and unsubordinated Indebtedness of the Obligor or such Partner, as the
case may be.

 

28



--------------------------------------------------------------------------------

9.8.

Member Guarantees; Release.

(a) The Obligor will ensure that each Member that has outstanding a Guaranty
with respect to any Facility Agreement or the 2009 Note Agreement (or is
otherwise a co-obligor or jointly liable with respect to any Indebtedness
outstanding under any Facility Agreement or the 2009 Note Agreement) will,
within 30 days thereafter, become a Member Guarantor.

(b) The Obligor will cause each Member required to become a Member Guarantor
after the date of the Closing to execute and deliver a Member Guarantee to each
holder of Notes and provide the following to each holder of Notes:

(i) a certificate signed by a director or an appropriate officer of such Member
confirming that such Member is, and after giving the Member Guarantee will be,
solvent and able to pay all of its debts as and when they become due and
payable; and

(ii) an opinion in form and substance reasonably satisfactory to the Required
Holders from legal counsel to such Member in the appropriate jurisdiction(s)
confirming that (A) such Member Guarantee shall have been duly authorized and
executed and (B) such Member Guarantee is enforceable in accordance with its
terms (subject to any usual and customary exceptions) and covering such other
matters incidental thereto as may be reasonably requested by the Required
Holders.

(c) Notwithstanding anything in this Agreement or in any Member Guarantee to the
contrary, upon notice by the Obligor to each holder of a Note (which notice
shall contain a certification by the Obligor as to the matters specified in
clauses (i) and (ii) below), any Member Guarantor specified in such notice shall
cease to be a Member Guarantor and shall be automatically released from its
obligations under its Member Guarantee as of the date of such notice without the
need for the consent, execution or delivery of any other document or the taking
of any other action by any holder of a Note or any other Person if, as at the
date of such notice, after giving effect to such release (i) no Default or Event
of Default shall have occurred and be continuing and (ii) the Obligor shall be
in compliance with clause (a) above. If the Obligor or any Member shall pay any
fee or other compensation to any Person party to any Facility Agreement or the
2009 Note Agreement as an inducement to such Person to release any Member from a
Guaranty or as a co-obligor or from being jointly liable, in each case, under
such Facility Agreement or the 2009 Note Agreement and notification is
subsequently given by the Obligor of the release of such Member from its Member
Guarantee pursuant to this Section 9.8(c), such release shall not become
effective until the Obligor shall have paid the same level of fee or other
compensation to each holder of Notes (whether a flat fee or flat compensation or
based on a percentage or other metric of outstanding obligations).

 

9.9.

Intellectual Property.

The Obligor will, and will cause each Member Guarantor to, (i) own or have the
right and license to use the Intellectual Property and (ii) maintain, preserve
and protect the Intellectual Property, except for a failure to own, license,
maintain, preserve or protect such Intellectual Property that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

29



--------------------------------------------------------------------------------

9.10.

Rating.

The Obligor will maintain at all times a credit rating with respect to the Notes
from Fitch, Moody’s or S&P.

 

9.11.

Most Favored Lender Status.

(a) Subject to the following clause (b), if at any time (i) any Facility
Agreement or (ii) the 2009 USPP Note Agreement (each, a “Reference Agreement”)
includes provisions requiring compliance with a financial ratio (however
expressed, including without limitation as a covenant, as an event of default,
as a review event or as a mandatory prepayment provision), in any event that is
not otherwise included in this Agreement on a materially equivalent basis or
that would be more beneficial to the holders of Notes than the relevant similar
covenant or like provisions contained in this Agreement (any such provision, an
“Additional Covenant”), then the Obligor shall within 30 days thereafter provide
notice thereof to the holders of Notes, which notice shall refer specifically to
this Section 9.11 and describe in reasonable detail any Additional Covenants.
Unless waived in writing by the Required Holders within five Business Days of
the holders’ receipt of such notice, each Additional Covenant set forth in such
notice shall be deemed incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein effective as of the date when such
Additional Covenants became effective under the applicable Reference Agreement.

(b) Provided that no Default or Event of Default shall have occurred and be
continuing, any Additional Covenant shall be deemed automatically (x) amended,
waived or otherwise modified in this Agreement at such time as each holder of
Notes shall have received notice in writing from the Obligor certifying that
such Additional Covenant shall have been so amended, waived or otherwise
modified under the applicable Reference Agreement (including, without
limitation, as a result of the application of any provision contained therein
with respect to changes in accounting principles) and (y) deleted from this
Agreement at such time as each holder of Notes shall have received notice in
writing from the Obligor certifying that such Additional Covenant shall have
been deleted from the applicable Reference Agreement, or that the applicable
Reference Agreement shall have been terminated and that no amounts are
outstanding thereunder. If the Obligor or any Member shall pay any fee or other
compensation to any Person party to the applicable Reference Agreement as an
inducement to receiving any amendment, waiver, modification, deletion or
termination that is the subject of any notice set forth in the foregoing clause
(x) or (y), such amendment, waiver, modification, deletion or termination shall
not become effective under this Agreement until the Obligor shall have paid the
same level of fee or other compensation to each holder of Notes (whether a flat
fee or flat compensation or based on a percentage or other metric of outstanding
obligations or otherwise).

(c) Notwithstanding anything set forth in this Section 9.11, no covenant
(however expressed) contained in this Agreement as of the date of this Agreement
shall be deemed deleted from this Agreement or made less restrictive than the
level set with respect to such covenant (however expressed) as of such date,
unless amended or otherwise modified in accordance with Section 19.

 

30



--------------------------------------------------------------------------------

(d) Upon the request by the Obligor or any holder of a Note, the Obligor and the
holders of Notes shall enter into an additional agreement or an amendment to
this Agreement (as agreed between the Obligor and the Required Holders working
in good faith) evidencing any of the foregoing.

 

10.

NEGATIVE COVENANTS.

The Obligor covenants as set forth below and each Partner covenants in respect
of itself as set forth in Sections 10.4, 10.5 and 10.6(b) below, that so long as
any of the Notes are outstanding:

 

10.1.

Transactions with Affiliates.

The Obligor will not, and will not permit any Member Guarantor to, enter into
directly or indirectly any Material transaction or Material group of related
transactions (including without limitation the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Obligor or any Member Guarantor), except pursuant to the
reasonable requirements of the Obligor’s or the applicable Member Guarantor’s
business, as the case may be, and upon fair and reasonable terms no less
favorable to the Obligor or such Member Guarantor than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

 

10.2.

Merger, Consolidation, Etc.

The Obligor will not, nor will the Obligor permit any Member to, consolidate
with or merge with any other Person or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless:

(a) in the case of any such transaction involving the Obligor, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Obligor, as the case may be, shall be a solvent corporation, partnership
or limited liability company organized and existing under the laws of Australia,
New Zealand or the United States or any State or political subdivision of any
thereof (including in the case of the United States, the District of Columbia)
or any other Permitted Jurisdiction, and, if the Obligor is not such
corporation, partnership or limited liability company, such corporation,
partnership or limited liability company shall have (i) executed and delivered
to each holder of any Notes its assumption of the due and punctual performance
and observance of each covenant and condition of this Agreement (in the capacity
of both the Company and the Guarantor) and the Notes (in the capacity of the
Company), (ii) such corporation, partnership or limited liability company shall
have caused to be delivered to each holder of any Notes an opinion of
internationally recognized independent counsel in the appropriate
jurisdiction(s), or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such

 

31



--------------------------------------------------------------------------------

assumption are enforceable in accordance with their terms and comply with the
terms hereof and (iii) each holder of any Notes shall have received an
unconditional affirmation by each Member Guarantor of its obligations under its
Member Guarantee and by the Partners of their guarantees set forth herein;

(b) in the case of any such transaction involving a Member Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Member Guarantor, as the case may be, shall be (1) either
Obligor, such Member Guarantor or another Member Guarantor, (2) a solvent
corporation, partnership or limited liability company that is organized and
existing under the laws of Australia, New Zealand or the United States or any
State or political subdivision of any thereof (including in the case of the
United States, the District of Columbia) or any other Permitted Jurisdiction or
the jurisdiction of organization of such Member Guarantor and, if such Member
Guarantor, the Obligor or another Member Guarantor is not such corporation,
partnership or limited liability company, (i) such corporation, partnership or
limited liability company shall have executed and delivered to each holder of
Notes its assumption of the due and punctual performance and observance of each
covenant and condition of the Member Guarantee of such Member Guarantor and
(ii) the Obligor shall have caused to be delivered to each holder of Notes an
opinion of nationally recognized independent counsel in the appropriate
jurisdiction(s), or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof or (3) any other Person so long as the transaction is treated
as a Disposition of all of the assets of such Member Guarantor for purposes of
Section 10.5 and, based on such characterization, would be permitted pursuant to
Section 10.5;

(c) in the case of any such transaction involving a Member (other than the
Obligor and any Member Guarantor), the successor formed by such consolidation or
the survivor of such merger or the Person that acquires by conveyance, transfer
or lease all or substantially all of the assets of such Member, as the case may
be, shall be (i) such Member, the Obligor or any other Member or (ii) any other
Person so long as the transaction is treated as a Disposition of all of the
assets of such Member for purposes of Section 10.5 and, based on such
characterization, would be permitted pursuant to Section 10.5; and

(d) immediately before and immediately after giving effect to such transaction,
no Default or Event of Default shall have occurred and be continuing.

No such conveyance, transfer or lease of substantially all of the assets of the
Obligor or any Member Guarantor shall have the effect of releasing the Obligor
or such Member Guarantor, as the case may be, or any successor corporation,
partnership or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Obligor) or (y) the applicable Member
Guarantee (in the case of a Member Guarantor). To the extent that Section 8.4
would otherwise be applicable with respect to any transaction involving the
FOXTEL Group, compliance by the Obligor with the provisions of this Section 10.2
shall not be deemed to excuse compliance with or otherwise prejudice
Section 8.4.

 

32



--------------------------------------------------------------------------------

10.3.

Line of Business.

The Obligor will not, and will not permit any Member Guarantor to, engage in any
business if, as a result, the general nature of the business in which the FOXTEL
Group, taken as a whole, would then be engaged would be substantially changed
from the general nature of the Business.

 

10.4.

Terrorism Sanctions Regulations.

The Obligor and the Partners will not, and will not permit any Member to,
(a) become a Blocked Person or (b) have any investments in, or engage in any
dealings or transactions with, any Blocked Person where such investments,
dealings, or transactions would result in either (i) the Obligor, any Partner or
any Member or any Subsidiary of the Obligor, any Partner or any Member, being in
violation of any applicable law, except to the extent such violation could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) any holder of a Note (an “Affected Noteholder”) being in
violation of any laws or regulations administered or enforced by OFAC (any such
violation described in this clause (ii), a “Noteholder Sanctions Violation”);
provided that, a breach of clause (b)(ii) of this Section 10.4 as a result of
any OFAC Event shall only occur with respect to any Noteholder Sanctions
Violation if (A) the Noteholder Sanctions Violation directly resulted from
actions taken by either Obligor or any Member after the occurrence of such OFAC
Event (“Prohibited Subsequent Actions”) or (B) no Prohibited Subsequent Actions
have occurred and (1) the Affected Noteholder with respect to such Noteholder
Sanctions Violation has provided the Company with written notice of such
Noteholder Sanctions Violation and such other information contemplated by
Section 8.6 with respect thereto and (2) the Company shall have failed to comply
with Section 8.6 with respect to such Noteholder Sanctions Violation.

 

10.5.

Sale of Assets.

The Obligor and the Partners will not, and the Obligor will not permit any
Member to, sell, transfer, or otherwise dispose (collectively, a “Disposition”)
of any of their properties or assets (excluding, in the case of any Partner, any
such property or assets that do not constitute Partnership Property of such
Partner), except:

(a) Dispositions constituting the creation of a Lien not prohibited under
Section 10.6(b);

(b) Dispositions pursuant to Section 10.2 (excluding Sections 10.2(b)(3) and
10.2(c)(ii));

(c) Dispositions to the Obligor or any Member;

(d) Dispositions in the ordinary course of day to day trading at arm’s length;

 

33



--------------------------------------------------------------------------------

(e) Dispositions of property or assets in exchange for other properties or
assets of comparable value and utility or where the proceeds of such Disposition
are, within 90 days, used to acquire other properties or assets of comparable
value for use in relation to the Business;

(f) Dispositions of worn out, obsolete or redundant property or assets;

(g) Dispositions on arm’s length terms of property or assets not required for
the efficient operation of the Business;

(h) Dispositions by a Partner of any of its interest in the FOXTEL Partnership
or the FOXTEL Television Partnership provided that such Disposition does not
constitute a Change of Control; and

(i) other Dispositions, provided that any such Disposition is for fair market
value and (i) the aggregate book value of the properties and assets subject to
all such Dispositions pursuant to this clause (i) during any fiscal year of the
FOXTEL Group does not exceed 10% of Total Assets as at the end of the
immediately preceding fiscal year of the FOXTEL Group (the “Disposition Cap”) or
(ii) within 365 days after any such Disposition or portion thereof that would
cause the Disposition Cap to be exceeded, the net after-tax proceeds of such
Disposition (or relevant portion thereof, as the case may be) are used to
(x) purchase productive assets for use by the Obligor or any Member Guarantor in
the Business or (y) repay or prepay any unsubordinated Indebtedness of the
Obligor or any Member Guarantor or any Indebtedness of any Member that is not a
Member Guarantor (other than Indebtedness owing to the Obligor, a Member or a
Partner); provided that, the Obligor has, on or prior to the application of any
net after-tax proceeds to the repayment or prepayment of any Indebtedness
pursuant to the foregoing clause (y), (1) offered to prepay the Notes with such
net after- tax proceeds (in whole or, if the aggregate outstanding principal
amount of the Notes at such time exceeds such net-after tax proceeds, in part)
in accordance with Section 8.5 or (2) offered to prepay the Notes pro rata with
all such Indebtedness in accordance with Section 8.5, whereby the aggregate
principal amount of the Notes subject to such offer of prepayment shall be equal
to the product of (A) the net after-tax proceeds being so applied and (B) a
fraction, the numerator of which is the aggregate outstanding principal amount
of the Notes at such time and the denominator of which is the aggregate
outstanding principal amount of Indebtedness (including the Notes) receiving any
repayment or prepayment (or offer thereof) pursuant to the foregoing clause (y);
and provided further, that for purposes of this Section 10.5, “net after-tax
proceeds” shall mean the gross proceeds from such Disposition net of any taxes,
costs and expenses associated therewith.

Any Disposition of shares of stock of any Member shall, for purposes of this
Section 10.5, be valued at an amount that bears the same proportion to the total
assets of such Member as the number of such shares bears to the total number of
shares of stock of such Member.

 

34



--------------------------------------------------------------------------------

10.6.

Member Indebtedness; Liens.

(a) The Obligor will not permit any Member (other than the Obligor) to create,
assume, incur or guaranty or otherwise be or become liable in respect of any
Indebtedness, other than:

(i) Indebtedness existing on the date of the Closing to the extent such
Indebtedness is set forth in Schedule 5.15;

(ii) Indebtedness secured by Liens of any Member permitted pursuant to
Section 10.6(b)(v) or, to the extent applicable to a Lien incurred pursuant to
Section 10.6(b)(v), Section 10.6(b)(vi));

(iii) Indebtedness of any Member Guarantor;

(iv) Indebtedness owing to the Obligor or to any other Member;

(v) Indebtedness of each Person that becomes a Member or that merges into or
consolidates with the Obligor or any Member, and which Indebtedness (x) was
outstanding on the date that such Person so becomes a Member or merges into or
consolidates with either Obligor or any Member and (y) was not incurred in
contemplation of such Person becoming a Member or merging into or consolidating
with the Obligor or any Member;

(vi) any extension, renewal or refunding of any Indebtedness permitted pursuant
to clause (a)(i), (ii) or (v) above, provided that the principal amount of such
Indebtedness is not increased; and

(vii) Indebtedness incurred by any Member in addition to Indebtedness described
in clauses (a)(i) through (vi) above, provided that immediately after giving
effect thereto the sum (without duplication) of (i) the aggregate outstanding
principal amount of all Indebtedness of all Members incurred pursuant to this
clause (a)(vii) plus (ii) the aggregate outstanding principal amount of all
Indebtedness of the Obligor and Members secured by Liens pursuant to
Section 10.6(b)(vii), shall not exceed 10% of Total Assets at such time.

(b) The Obligor and the Partners will not, and the Obligor will not permit any
Member to, create, permit or suffer to exist any Lien over all or any property
or assets (excluding, in the case of any Partner, any such property or assets
that do not constitute Partnership Property of such Partner), whether now owned
or hereafter acquired, of the Obligor, either Partner or any Member, except for:

(i) Liens existing on the date of the Closing to the extent such Liens are set
forth in Schedule 5.15;

(ii) Liens of any Member (other than the Obligor or any Member Guarantor) in
favor of the Obligor or any other Member and Liens of the Obligor or any Member
Guarantor in favor of the Obligor or any Member Guarantor;

 

35



--------------------------------------------------------------------------------

(iii) Liens arising by operation of law in the ordinary course of its ordinary
business securing (A) an obligation that is not yet due or (B) if due but
unpaid, Indebtedness which is being contested in good faith;

(iv) Liens in relation to retention of title arrangements entered into in the
ordinary course of its business for a period of not more than 120 days;

(v) Liens (A) on property or assets acquired, constructed or improved by the
Obligor or any Member after the date of Closing, or in rights relating to such
property or assets, which Liens are created at the time of acquisition or
completion of construction or improvement of such property or assets within 365
days thereafter, to secure Indebtedness assumed or incurred to finance all or
any part of the purchase price of the acquisition or cost of construction or
improvement of such property or assets, (B) on property or assets at the time of
the acquisition thereof by the Obligor or any Member (and not incurred in
anticipation thereof), and (C) on property or assets of a Person at the time
that such Person becomes a Member, or the Obligor or any Member acquires or
leases the properties or assets of such Person as an entirety or substantially
as an entirety, or such Person merges into or consolidates with the Obligor or
any Member (and in each case not incurred in anticipation thereof), provided
that (x) in the case of the foregoing clause (A), the aggregate principal amount
of Indebtedness secured by any such Lien in respect of any such property or
assets shall not exceed the lower of the cost and the fair market value of such
property (or rights relating thereto) and (y) in the case of the foregoing
clauses (A), (B) and (C), no such Lien shall extend to or cover any other
property or assets of the Obligor or any Member;

(vi) Liens incurred in connection with any extension, renewal, refinancing,
replacement or refunding of any Liens (or related Indebtedness) permitted
pursuant to clause (b)(i) or (v) above, provided that (A) the principal amount
of Indebtedness secured thereby immediately before giving effect to such
extension, renewal, refinancing, replacement or refunding is not increased and
(B) such Lien is not extended to any other property of the Obligor or any
Member; and

(vii) Liens securing Indebtedness of the Obligor or any Member in addition to
those described in clauses (b)(i) through (vi) above, provided that
(x) immediately after giving effect thereto the sum (without duplication) of
(1) the aggregate outstanding principal amount of all Indebtedness of the
Obligor and Members secured by Liens pursuant to this clause (b)(vii) plus
(2) the aggregate outstanding principal amount of all Indebtedness of all
Members incurred pursuant to Section 10.6(a)(vii) above, shall not exceed 10% of
Total Assets at such time and (y) in no event shall the Obligor or any Member
create, permit or suffer to exist any Lien securing any Indebtedness under any
Facility Agreement pursuant to this clause (b)(vii).

 

36



--------------------------------------------------------------------------------

10.7.

Interest Cover Ratio.

The Obligor will not permit as of the last day of any fiscal quarter of the
FOXTEL Group the ratio of (a) EBITDA to (b) Interest Service, in each case for
the twelve month period ending on such day, to be less than 3.50:1.

 

10.8.

Total Debt to EBITDA Ratio.

The Obligor will not permit as of the last day of any fiscal quarter of the
FOXTEL Group the ratio of (a) Total Debt on such day to (b) EBITDA for the
twelve month period ending on such day, to be greater than 3.75:1; provided,
that, for the purposes of this Section 10.8, if any Obligor or other Member
acquires or disposes of any entity or business during any twelve month period
ending on the last day of any fiscal quarter of the FOXTEL Group, EBITDA for
such period shall be determined on a pro forma basis assuming that such
acquisition or disposal had occurred as of the first day of such period.

 

10.9.

Distributions.

The Obligor and the Partners (other than a Partner in respect of assets or funds
unrelated to the Partnership Property) will not, and the Obligor will not permit
any Member Guarantor to, make any Distribution (including in respect of
Subordinated Debt) at any time if a Default or an Event of Default is continuing
at such time or would result from such Distribution.

 

11.

EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) default shall be made in the payment of any principal or Make-Whole Amount
or Modified Make-Whole Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or

(b) default shall be made in the payment of any interest on any Note or any
amount payable pursuant to Section 13 for more than five Business Days after the
same becomes due and payable; or

(c) default shall be made by the Obligor or either Partner in the performance of
or compliance with any term contained in Section 7.1(d) or Sections 10.5 through
10.9, inclusive, or any Additional Covenant; or

(d) default shall be made by the Obligor or either Partner in the performance of
or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) and such default is not remedied within 30 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Obligor or either Partner receiving written notice of
such default from any holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

 

37



--------------------------------------------------------------------------------

(e) any representation or warranty made in writing by or on behalf of any
Transaction Party or by any officer of Transaction Party in any Finance Document
or in any writing furnished in connection with the transactions contemplated
hereby or thereby proves to have been false or incorrect in any material respect
on the date as of which made; or

(f) (i) any Transaction Party or any Member is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least A$25,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) any Transaction Party or any Member is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least A$25,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than (A) the passage of time or
the right of the holder of Indebtedness to convert such Indebtedness into equity
interests or (B) as a result of a Change of Control or any Disposition requiring
any purchase or repayment of Indebtedness (or offer therefor) pursuant to
Section 8.4 or 8.5, provided that the Obligor is in compliance with the
provisions of Section 8.4 or 8.5, as the case may be), (x) any Transaction Party
or any Member has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least A$25,000,000 (or its
equivalent in the relevant currency of payment), or (y) one or more Persons have
the right to require any Transaction Party or any Member so to purchase or repay
such Indebtedness; or

(g) any Transaction Party (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, other than for the purpose
of a reconstruction, amalgamation, merger or consolidation while solvent,
(iii) makes an assignment for the benefit of its creditors as a whole in
connection with any bankruptcy, insolvency or reorganization, (iv) consents to
the appointment of a custodian, receiver, controller, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, other than for the purpose of a reconstruction, amalgamation,
merger or consolidation while solvent, (v) is adjudicated as insolvent or to be
liquidated or (vi) takes corporate or other organizational action for the
purpose of any of the foregoing; or

 

38



--------------------------------------------------------------------------------

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by any Transaction Party, a custodian, receiver,
controller, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Transaction Party, other than for the purpose of a
reconstruction, amalgamation, merger or consolidation while solvent, or any such
petition shall be filed against any Transaction Party and such petition shall
not be dismissed within 60 days; or

(i) any event occurs with respect to any Transaction Party which under the laws
of any jurisdiction is analogous to any of the events described in Section 11(g)
or (h), provided that the applicable grace period, if any, which shall apply
shall be the one applicable to the relevant proceeding which most closely
corresponds to the proceeding described in Section 11(g) or (h); or

(j) a final judgment or judgments for the payment of money aggregating in excess
of A$25,000,000 (or its equivalent in the relevant currency of payment) are
rendered against one or more of any Transaction Parties and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
sum of (x) the aggregate “amount of unfunded benefit liabilities” (within the
meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, plus (y) the amount (if any) by which the
aggregate present value of accrued benefit liabilities under all funded Non-U.S.
Plans exceeds the aggregate current value of the assets of such Non-U.S. Plans
allocable to such liabilities, shall exceed A$25,000,000, (iv) the Obligor or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Obligor or
any ERISA Affiliate withdraws from any Multiemployer Plan, (vi) the Obligor or
any Member establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Obligor or such Member thereunder, (vii) the Obligor or any Member fails
to administer or maintain a Non-U.S. Plan in compliance with the requirements of
any and all applicable laws, statutes, rules, regulations or court orders or any
Non-U.S. Plan is involuntarily terminated or wound up or (viii) the Obligor or
any Member becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (viii) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

 

39



--------------------------------------------------------------------------------

(l) (i) all or any material part of the property of the FOXTEL Group is
compulsorily acquired by, or by order of, a Governmental Authority or under law,
(ii) a Governmental Authority orders the sale, vesting or divesting of all or
any material part of the property of the FOXTEL Group or (iii) a Governmental
Authority takes any action for the purpose of any of the foregoing, in each case
where the value of the property concerned exceeds A$25,000,000;

(m) any Person incurring Subordinated Debt breaches any material representation,
warranty or undertaking given by it under its Subordination Deed; or

(n) any Member Guarantee shall cease to be in full force and effect or any
Member Guarantor or any Person acting on behalf of any Member Guarantor shall
contest in any manner the validity, binding nature or enforceability of any
Member Guarantee or the Guarantor or any Partner shall contest in any manner the
validity, binding nature or enforceability of its guarantee herein.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12.

REMEDIES ON DEFAULT, ETC.

 

12.1.

Acceleration.

(a) If an Event of Default with respect to any Transaction Party described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(i) of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) shall all be immediately
due and payable, in each and every case without presentment, demand,

 

40



--------------------------------------------------------------------------------

protest or further notice, all of which are hereby waived. The Obligor and each
Partner acknowledges, and the parties hereto agree, that each holder of a Note
has the right to maintain its investment in the Notes free from repayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

12.2.

Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any other Finance
Document, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

 

12.3.

Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c) (but prior to enforcement being undertaken under any
Finance Document), the Required Holders, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, all principal of and Make-Whole
Amount or Modified Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount or Modified Make-Whole
Amount, if any, and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) no Transaction Party
nor any other Person shall have paid any amounts that have become due solely by
reason of such declaration, (c) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 19, and
(d) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

 

12.4.

No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note upon any holder thereof or by
any other Finance Document shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Obligor
under Section 17, the Obligor will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

41



--------------------------------------------------------------------------------

13.

TAX INDEMNIFICATION.

All payments whatsoever under the Finance Documents to which the Obligor or
either Partner is a party will be made by the Obligor or such Partner, as the
case may be, in lawful currency of the United States of America (in the case of
payments in respect of the U.S. Dollar Notes) or Australia (in the case of
payments in respect of the Series G Notes) free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future Taxes of whatever nature imposed or levied by or on behalf of any
jurisdiction other than the United States, Canada (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Canada), Japan (in
the case of any holder of Notes incorporated, organized or resident for tax
purposes in Japan) or Australia (in the case of any holder of Notes
incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by the Obligor or
either Partner under any Finance Document to which it is a party, the Obligor or
such Partner, as the case may be, will pay to the relevant Taxing Jurisdiction
the full amount required to be withheld, deducted or otherwise paid before
penalties attach thereto or interest accrues thereon and pay to each holder of a
Note such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of the relevant Finance Document after
such deduction, withholding or payment (including, without limitation, any
required deduction or withholding of Tax on or with respect to such additional
amount), shall be not less than the amounts then due and payable to such holder
under the terms of the relevant Finance Document before the assessment of such
Tax, provided that no payment of any additional amounts shall be required to be
made for or on account of:

(a) any Excluded Tax;

(b) with respect to a holder of any Note, any Tax that would not have been
imposed but for any breach by such holder of any representation made or deemed
to have been made by such holder pursuant to Section 6.3(a), 6.3(c) or 6.3(d);

(c) any Tax that would not have been imposed had any holder of a Note that is an
Australian tax resident or holds the Note in connection with a permanent
establishment in Australia provided the Company with:

(i) its Australian business number; or

(ii) its Australian tax file number or evidence of an exemption from providing
an Australian tax file number;

(d) any Tax that would not have been imposed but for the existence of any
present or former connection between such holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
holder, if such holder is an estate, trust, partnership or corporation or any
Person other than the holder to whom the

 

42



--------------------------------------------------------------------------------

Notes or any amount payable thereon is attributable for the purposes of such
Tax) and the Taxing Jurisdiction, other than the mere holding of the relevant
Note (with the benefit of the guarantees of the Guarantor and the Partners
hereunder) or the receipt of payments thereunder or in respect thereof,
including, without limitation, such holder (or such other Person described in
the above parenthetical) being or having been a citizen or resident thereof, or
being or having been present or engaged in trade or business therein or having
or having had an establishment, office, fixed base or branch therein, provided
that this exclusion shall not apply with respect to a Tax that would not have
been imposed but for the Obligor or either Partner, after the date of the
Closing, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
any Finance Documents are made to, the Taxing Jurisdiction imposing the relevant
Tax;

(e) any Tax that would not have been imposed but for the delay or failure by
such holder (following a written request by the Obligor or either Partner) in
the filing with the relevant Taxing Jurisdiction of Forms (as defined below)
that are required to be filed by such holder to avoid or reduce such Taxes
(including for such purpose any refilings or renewals of filings that may from
time to time be required by the relevant Taxing Jurisdiction), provided that the
filing of such Forms would not (in such holder’s reasonable judgment) impose any
unreasonable burden (in time, resources or otherwise) on such holder or result
in any confidential or proprietary income tax return information being revealed,
either directly or indirectly, to any Person and such delay or failure could
have been lawfully avoided by such holder, and provided further that such holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of the Obligor or
either Partner no later than 45 days after receipt by such holder of such
written request (accompanied by copies of such Forms and related instructions,
if any); or

(f) any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall the Obligor or either Partner be
obligated to pay such additional amounts to any holder of a Note (i) not
resident in the United States of America, Canada, Japan, Australia or any other
jurisdiction in which an original Purchaser is resident for tax purposes on the
date of the Closing in excess of the amounts that the Obligor or such Partner
would be obligated to pay if such holder had been a resident of the United
States of America, Canada, Japan, Australia or such other jurisdiction, as
applicable (and, to the extent applicable, for purposes of, and eligible for the
benefits of, any double taxation treaty from time to time in effect between the
United States of America, Canada, Japan, Australia or such other jurisdiction
and the relevant Taxing Jurisdiction to the extent that such eligibility would
reduce such additional amounts), or (ii) registered in the name of a nominee if
under the law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and the Obligor or such Partner
shall have given timely notice of such law or interpretation to such holder.

 

43



--------------------------------------------------------------------------------

By acceptance of any Note, the holder of such Note agrees, subject to the
limitations of clause (e) above, that it will from time to time with reasonable
promptness (x) duly complete and deliver to or as reasonably directed by the
Obligor or either Partner all such forms, certificates, documents and returns
provided to such holder by the Obligor or such Partner (collectively, together
with instructions for completing the same, “Forms”) required to be filed by or
on behalf of such holder in order to avoid or reduce any such Tax pursuant to
the provisions of an applicable statute, regulation or administrative practice
of the relevant Taxing Jurisdiction or of an applicable tax treaty and
(y) provide the Obligor or either Partner with such information with respect to
such holder as the Obligor or such Partner may reasonably request in order to
complete any such Forms, provided that nothing in this Section 13 shall require
any holder to provide information with respect to any such Form or otherwise if
in the opinion of such holder such Form or disclosure of information would
involve the disclosure of tax return or other information that is confidential
or proprietary to such holder, and provided further that each such holder shall
be deemed to have complied with its obligation under this paragraph with respect
to any Form if such Form shall have been duly completed and delivered by such
holder to the Obligor or the relevant Partner or mailed to the appropriate
taxing authority, whichever is applicable, within 45 days following a written
request of the Obligor or either Partner (which request shall be accompanied by
copies of such Form) and, in the case of a transfer of any Note, at least 90
days prior to the relevant interest payment date.

On or before the date of the Closing the Obligor will furnish each Purchaser
with copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be filed in the relevant Taxing Jurisdiction
pursuant to clause (e) of the second paragraph of this Section 13, if any, and
in connection with the transfer of any Note, the Obligor will furnish the
transferee of such Note with copies of any Form and English translation then
required.

If any payment is made by the Obligor or either Partner to or for the account of
the holder of any Note after deduction for or on account of any Taxes, and
additional amounts are paid by the Obligor or such Partner pursuant to this
Section 13, then, if such holder has received or been granted a refund of such
Taxes, such holder shall, to the extent that it can do so without prejudice to
the retention of the amount of such refund, reimburse to the Obligor or such
Partner such amount as such holder shall, in its sole discretion, determine to
be attributable to the relevant Taxes or deduction or withholding. Nothing
herein contained shall interfere with the right of the holder of any Note to
arrange its tax affairs in whatever manner it thinks fit and, in particular, no
holder of any Note shall be under any obligation to claim relief from its
corporate profits or similar tax liability in respect of such Tax in priority to
any other claims, reliefs, credits or deductions available to it or (other than
as set forth in clause (e) above) oblige any holder of any Note to disclose any
information relating to its tax affairs or any computations in respect thereof.

The Obligor or the relevant Partner will furnish the holders of Notes, promptly
and in any event within 60 days after the date of any payment by the Obligor or
such Partner of any Tax in respect of any amounts paid under any Finance
Document the original tax receipt issued by the relevant taxation or other
authorities involved for all amounts paid as aforesaid (or if such original tax
receipt is not available or must legally be kept in the possession of the
Obligor or such Partner, a duly certified copy of the original tax receipt or
any other reasonably satisfactory evidence of payment), together with such other
documentary evidence with respect to such payments as may be reasonably
requested from time to time by any holder of a Note.

 

44



--------------------------------------------------------------------------------

If the Obligor or either Partner is required by any applicable law, as modified
by the practice of the taxation or other authority of any relevant Taxing
Jurisdiction, to make any deduction or withholding of any Tax in respect of
which the Obligor or such Partner would be required to pay any additional amount
under this Section 13, but for any reason does not make such deduction or
withholding with the result that a liability in respect of such Tax is assessed
directly against the holder of any Note, and such holder pays such liability,
then the Obligor or such Partner will promptly reimburse such holder for such
payment (including any related interest or penalties to the extent such interest
or penalties arise by virtue of a default or delay by the Obligor or such
Partner) upon demand by such holder accompanied by an official receipt (or a
duly certified copy thereof) issued by the taxation or other authority of the
relevant Taxing Jurisdiction.

If the Obligor or either Partner makes payment to or for the account of any
holder of a Note and such holder is entitled to a refund of the Tax to which
such payment is attributable upon the making of a filing (other than a Form
described above), then such holder shall, as soon as practicable after receiving
written request from the Obligor or such Partner (which shall specify in
reasonable detail and supply the refund forms to be filed) use reasonable
efforts to complete and deliver such refund forms to or as directed by the
Obligor or such Partner, subject, however, to the same limitations with respect
to Forms as are set forth above.

The obligations of the Obligor and the Partners under this Section 13 shall
survive the payment or transfer of any Note and the provisions of this
Section 13 shall also apply to successive transferees of the Notes.

 

14.

GUARANTOR AND PARTNER GUARANTEE, LIMITED RECOURSE, CONSENTS, ETC.

 

14.1.

Guarantee.

The Guarantor and each Partner hereby guarantees to each holder of any Note or
Notes at any time outstanding (a) the prompt payment in full, in U.S. Dollars,
in the case of U.S. Dollar Notes, or Australian Dollars, in the case of the
Series G Notes, when due (whether at stated maturity, by acceleration, by
mandatory or optional prepayment or otherwise) of the principal of, Make-Whole
Amount and Modified Make-Whole Amount, if any, and interest on the Notes
(including, without limitation, any interest on any overdue principal,
Make-Whole Amount and Modified Make-Whole Amount, if any, and, to the extent
permitted by applicable law, on any overdue interest and on payment of
additional amounts described in Section 13) and all other amounts from time to
time owing by the Company under this Agreement and the Notes (including, without
limitation, costs, expenses and taxes in accordance with the terms hereof), and
(b) the prompt performance and observance by the Company of all covenants,
agreements and conditions on its part to be performed and observed hereunder, in
each case strictly in accordance with the terms thereof (such payments and other
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantor and each Partner hereby further agrees that if the Company shall
default in the payment or performance of any of the Guaranteed Obligations, the

 

45



--------------------------------------------------------------------------------

Guarantor and such Partner will (x) promptly pay or perform the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration,
by mandatory or optional prepayment or otherwise) in accordance with the terms
of such extension or renewal and (y) pay to the holder of any Note such amounts,
to the extent lawful, as shall be sufficient to pay the costs and expenses of
collection or of otherwise enforcing any of such holder’s rights under this
Agreement, including, without limitation, reasonable counsel fees.

All obligations of the Guarantor and the Partners under Sections 14.1 and 14.2
shall survive the transfer of any Note, and any obligations of the Guarantor and
the Partners under Sections 14.1 and 14.2 with respect to which the underlying
obligation of the Company is expressly stated to survive the payment of any Note
shall also survive payment of such Note.

 

14.2.

Obligations Unconditional.

(a) The obligations of the Guarantor and each Partner under Section 14.1
constitute a present and continuing guaranty of payment and not collectibility
and are absolute, unconditional and irrevocable, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Company under this Agreement, the Notes or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
Guaranty of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 14.2 that the obligations of the Guarantor and each Partner hereunder
shall be absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor and each Partner hereunder which shall
remain absolute, unconditional and irrevocable as described above:

(1) any amendment or modification of any provision of this Agreement (other than
Section 14.1 or 14.2), any Member Guarantee or any of the Notes or any
assignment or transfer thereof, including without limitation the renewal or
extension of the time of payment of any of the Notes or the granting of time in
respect of such payment thereof, or of any furnishing or acceptance of security
or any additional guarantee or any release of any security or guarantee so
furnished or accepted for any of the Notes;

(2) any waiver, consent, extension, granting of time, forbearance, indulgence or
other action or inaction under or in respect of this Agreement, the Notes or any
Member Guarantee, or any exercise or non-exercise of any right, remedy or power
in respect hereof or thereof;

(3) any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company or any other Person or the properties or creditors of any of them;

 

46



--------------------------------------------------------------------------------

(4) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, this Agreement, the Notes or any other agreement;

(5) any transfer of any assets to or from the Company, including without
limitation any transfer or purported transfer to the Company from any Person,
any invalidity, illegality of, or inability to enforce, any such transfer or
purported transfer, any consolidation or merger of the Company with or into any
Person, any change in the ownership of any shares of capital stock of the
Company, or any change whatsoever in the objects, capital structure,
constitution or business of the Company;

(6) any default, failure or delay, willful or otherwise, on the part of the
Company or any other Person to perform or comply with, or the impossibility or
illegality of performance by the Company or any other Person of, any term of
this Agreement, the Notes or any other agreement;

(7) any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including without limitation any suit or action in any way attacking
or involving any issue, matter or thing in respect of this Agreement, the Notes
or any other agreement;

(8) any lack or limitation of status or of power, incapacity or disability of
the Company or any trustee or agent thereof, and other person providing a
Guaranty of, or security for, any of the Guaranteed Obligations; or

(9) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b) The Guarantor and each Partner hereby unconditionally waives diligence,
presentment, demand of payment, protest and all notices whatsoever and any
requirement that any holder of a Note exhaust any right, power or remedy against
the Company under this Agreement or the Notes or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other Guaranty of, or security for, any of the Guaranteed Obligations.

(c) In the event that the Guarantor or either Partner shall at any time pay any
amount on account of the Guaranteed Obligations or take any other action in
performance of its obligations hereunder, the Guarantor or such Partner, as
applicable, shall not exercise any subrogation or other rights hereunder or
under the Notes and the Guarantor or such Partner, as applicable, hereby waives
all rights it may have to exercise any such subrogation or other rights, and

 

47



--------------------------------------------------------------------------------

all other remedies that it may have against the Company, in respect of any
payment made hereunder unless and until the Guaranteed Obligations shall have
been indefeasibly paid in full. Prior to the payment in full of the Guaranteed
Obligations, if any amount shall be paid to the Guarantor or either Partner, as
applicable, on account of any such subrogation rights or other remedy,
notwithstanding the waiver thereof, such amount shall be received in trust for
the benefit of the holders of the Notes and shall forthwith be paid to such
holders to be credited and applied upon the Guaranteed Obligations, whether
matured or unmatured, in accordance with the terms hereof. The Guarantor and
each Partner agrees that its obligations under this Section 14 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.

(d) If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person (other than the Guarantor or either Partner as to itself) of a case
or proceeding under a bankruptcy or insolvency law, the Guarantor and each
Partner agrees that, for purposes of the guarantee in this Section 14 and the
Guarantor’s and each Partner’s obligations under this Agreement, the maturity of
the principal amount of the Notes shall be deemed to have been accelerated (with
a corresponding effect on the Guaranteed Obligations) with the same effect as if
the holders of the Notes had accelerated the same in accordance with the terms
of this Agreement, and the Guarantor and each Partner shall forthwith pay such
principal amount, any interest thereon, any Make-Whole Amounts and any other
amounts guaranteed hereunder without further notice or demand.

(e) The guarantee in Sections 14.1 and 14.2 is a continuing guarantee and shall
apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.

 

14.3.

Limited Recourse to the Partners.

(a) Notwithstanding Sections 14.1 and 14.2 above and any other provisions of the
Finance Documents (other than Section 14.3(d) below) the obligation of each
Partner to pay any amount under any Finance Document (whether present, future or
prospective) is limited to the extent that the amount can be satisfied out of
its Partnership Property.

(b) Each party irrevocably and unconditionally releases all claims it may have
against either Partner under or in connection with the Finance Documents except
to the extent that such Partner is liable under Section 14.3(a).

(c) No party shall have any claim against or recourse to the directors, officers
or employees of either Partner, by operation of law or otherwise. Such recourse
is irrevocably waived.

 

48



--------------------------------------------------------------------------------

(d) Nothing in Section 14.3(a) or 14.3(c) limits the liability of either Partner
in respect of any loss, cost or expense suffered or incurred by any holder of a
Note as a result of:

(i) the fraud or willful default of such Partner or any of its directors,
officers or employees under or in connection with the Finance Documents;
provided, that, the failure of any Partner to comply with an obligation to pay
its Obligations under the Finance Documents will not in itself constitute fraud
or willful default of such Partner;

(ii) any breach of an undertaking given by such Partner in:

(A) Sections 10.4, 10.5 or 10.6(b) of this Agreement; or

(B) any Subordination Deed to which such Partner is individually expressed to be
a party; or

(iii) the incorrectness or untruthfulness of any warranty or representation
given by such Partner in:

(A) Sections 5.1, 5.2, 5.6, 5.10, 5.22, 5.23 or clause (i) of Section 5.21; or

(B) any Subordination Deed to which such Partner is individually expressed to be
a party.

(e) Except to the extent that either Partner is liable under Section 14.3(d), a
party may satisfy its rights against such Partner arising from non payment of
its Obligations only to the extent that such rights can be satisfied from such
Partner’s Partnership Property and no party may, in connection with such
Obligations:

(i) take any action against such Partner, its directors, officers or employees
personally to recover any part of its Obligations which cannot be satisfied out
of the Partnership Property of such Partner or obtain a judgment for the payment
of money or damages by such Partner, its directors, officers or employees;

(ii) issue any demand under section 459E(1) of the Corporations Act (or any
analogous provision under any other law) against such Partner;

(iii) apply for or prove in (except to the extent that such Partner is liable
under Section 14.3(a)) the winding up of such Partner;

(iv) levy execution or take any action against any asset of such Partner (other
than the Partnership Property of such Partner) to recover any of its
Obligations; or

(v) apply for the appointment of a receiver to any of the assets of such Partner
(other than the Partnership Property of such Partner); or

 

49



--------------------------------------------------------------------------------

(vi) take any proceedings for any of the above and each party waives its rights
in respect of those actions, applications and proceedings.

(f) Despite anything in, or in connection with, the Finance Documents, each
party hereto agrees that (i) claims under or in connection with the Finance
Documents are not claims to which the Telstra Deed of Cross Guarantee applies in
any way, and (ii) it may not claim or attempt to claim to have any rights under,
or make any claim or seek to enforce any rights, in connection with the Telstra
Deed of Cross Guarantee.

(g) For the avoidance of doubt, nothing in this Section 14.3 prevents or limits
any party from obtaining a declaration concerning any of the Finance Documents,
an injunction or other order restraining any breach of a Finance Document or
otherwise in relation to the Partnership Property of a Partner. This clause
operates as a release and a covenant not to sue and may be pleaded in bar to any
action brought in breach of it.

(h) No party in the exercise of any right, power, authority, discretion or
remedy conferred on it by any Finance Document or any applicable law, including
any voting rights under the Finance Documents, nor any other Person appointed by
any party under the Finance Documents (an “Administrator”) has the power or
authority to incur obligations binding on a Partner other than obligations the
extent and enforcement of which are limited in the same manner as the extent and
enforcement of a Partner’s obligations under the Finance Documents are limited
by this Section 14.3.

(i) No party may appoint any Administrator with the power or authority to incur
obligations binding on a Partner unless (i) the authority of such Administrator
is limited in accordance with this Section 14.3, and (ii) such Administrator
executes an agreement acknowledging the limitation.

(j) This Section 14.3 shall apply despite any other provision in any document or
any other thing and, in the event of any inconsistency between this Section 14.3
and another provision of a Finance Document, this Section 14.3 shall prevail.

 

14.4.

Consent of Partners.

The parties hereto acknowledge and agree that the other parties hereto are
entitled to treat any discharge, receipt, waiver, consent, communication,
agreement, act or other thing given or effected by the Obligor as having been
given or effected for or on behalf of, and with the authority and consent of,
the Partners.

 

15.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

15.1.

Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner

 

50



--------------------------------------------------------------------------------

and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 

15.2.

Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 20) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by (i) a written instrument of transfer duly executed by
the registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant beneficial name, any nominee name,
address and other details for notices of each transferee of such Note or part
thereof and (ii) a QP Transfer Certificate duly executed by each transferee of
such Note) within ten Business Days thereafter the Company shall execute and
deliver, at the Company’s expense (except as provided below), one or more new
Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Exhibit 1-A,
1-B, 1-C or 1-D, as applicable. Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon. The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes. Notes shall not be transferred in denominations of less than U.S.$100,000
in the case of the U.S. Dollar Notes, and A$100,000 in the case of the Series G
Notes, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of a series of the Notes, one Note of such series
may be in a denomination of less than U.S.$100,000 or A$100,000, as the case may
be. Any transferee, by its acceptance of a Note registered in its name (or the
name of its nominee), shall be deemed to have agreed to be bound by the
provisions contained herein expressed to be, or that otherwise are, applicable
to holders of Notes and to have made (as of the date of such acceptance instead
of the date of the Closing) the representations set forth in Section 6, except
with respect to Sections 6.1, 6.3(a) and 6.3(d).

 

15.3.

Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 20) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least U.S.$100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

 

51



--------------------------------------------------------------------------------

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series and currency, dated
and bearing interest from the date to which interest shall have been paid on
such lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

16.

PAYMENTS ON NOTES.

 

16.1.

Place of Payment.

Subject to Section 16.2, payments of principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

16.2.

Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 16.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest by the
method and at the address specified for such purpose below such Purchaser’s name
in Schedule A, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Obligor and the
Partners made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
address as set forth in Section 20. Prior to any sale or other disposition of
any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 15.2. The
Company will afford the benefits of this Section 16.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 16.2.

 

52



--------------------------------------------------------------------------------

17.

EXPENSES, ETC.

 

17.1.

Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Obligor
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of any Finance Document (whether or not such
amendment, waiver or consent becomes effective), including, without limitation:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under any Finance Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Finance Document, or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Obligor,
either Partner or any Member or in connection with any work-out or restructuring
of the transactions contemplated hereby, by the Notes or by any other Finance
Document and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO, provided that such costs and expenses under this clause (c) shall
not exceed U.S.$4,400. The Obligor will pay, and will save each Purchaser and
each other holder of a Note harmless from, all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes).

 

17.2.

Certain Taxes.

The Obligor agrees to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
any Finance Document or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States, Australia or any other
applicable jurisdiction or of any amendment of, or waiver or consent under or
with respect to, any Finance Document, and to pay any value added tax due and
payable in respect of reimbursement of costs and expenses by the Obligor
pursuant to this Section 17, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Obligor or any Partner hereunder or by any Member Guarantor under any
Member Guarantee.

 

17.3.

Survival.

The obligations of the Obligor under this Section 17 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
any Finance Document, and the termination of this Agreement.

 

18.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Obligor or either Partner pursuant
to this Agreement shall be deemed representations and warranties of the Obligor
or such Partner,

 

53



--------------------------------------------------------------------------------

as the case may be, under this Agreement. Subject to the preceding sentence,
this Agreement, the Notes and the other Finance Documents embody the entire
agreement and understanding between each Purchaser, the Obligor and each
Partner, and supersede all prior agreements and understandings relating to the
subject matter hereof.

 

19.

AMENDMENT AND WAIVER.

 

19.1.

Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Obligor, the Partners and the
Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 23, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Modified Make-Whole Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend Section 8, 11(a), 11(b), 12, 13, 14, 19, 22 or 24.11.

 

19.2.

Solicitation of Holders of Notes.

(a) Solicitation. The Obligor will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Obligor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 19 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

(b) Payment. No Transaction Party or any Member will directly or indirectly pay
or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder of Notes as consideration for or as an inducement
to the entering into by any holder of Notes of any waiver or amendment of any of
the terms and provisions hereof or of any other Finance Document unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 19.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Obligor, any Member or any Affiliate of the Obligor or
any Member pursuant to an offer made pursuant to clause (b) of the first
sentence of Section 8.9 and has provided or has agreed to

 

54



--------------------------------------------------------------------------------

provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such transferring holder.

 

19.3.

Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 19 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Obligor and the Partners without regard to
whether such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Obligor and the
holder of any Note or between either Partner and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note or under any Member
Guarantee shall operate as a waiver of any rights of any holder of such Note. As
used herein, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

 

19.4.

Notes Held by any Transaction Party or Member, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by any Transaction Party or any
Member or any Affiliate of any Transaction Party or any Member shall be deemed
not to be outstanding.

 

20.

NOTICES; ENGLISH LANGUAGE.

All notices and communications provided for hereunder shall, to the extent that
the recipient has supplied an email address for receipt of such notices and
communications, be by way of electronic mail. If any recipient has not supplied
an email address for receipt of notices and communications provided for
hereunder, notices and communications shall be provided by physical delivery,
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an air express delivery service (charges prepaid), or (b) by an
air express delivery service (with charges prepaid).

All notices and communications provided for hereunder shall be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address (whether email or physical) specified for such communications in
Schedule A, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

 

55



--------------------------------------------------------------------------------

(ii) if to any other holder of any Note, to such holder at such address (whether
email or physical) as such other holder shall have specified to the Company in
writing,

(iii) if to the Company, to the Company at its address (whether email or
physical) set forth at the beginning hereof (in the case of physical delivery,
to the attention of the Chief Financial Officer), or at such other address as
the Company shall have specified to the holder of each Note in writing,

(iv) if to the Guarantor, to the Guarantor at its address (whether email or
physical) set forth at the beginning hereof (in the case of physical delivery,
to the attention of the Chief Financial Officer), or at such other address as
the Guarantor shall have specified to the holder of each Note in writing,

(v) if to Sky Cable, to Sky Cable at its address (whether email or physical) set
forth at the beginning hereof (in the case of physical delivery, to the
attention of the Company Secretary), or at such other address as Sky Cable shall
have specified to the holder of each Note in writing, and

(vi) if to Telstra Media, to Telstra Media at its address (whether email or
physical) set forth at the beginning hereof (in the case of physical delivery,
to the attention of the Head of Media), or at such other address as Telstra
Media shall have specified to the holder of each Note in writing.

Notices under this Section 20 will be deemed given only when actually received.
All notices related to any Default, Event of Default, acceleration or prepayment
shall, in addition to delivery by email (if applicable), be sent by physical
delivery as set forth above.

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement or any Member
Guarantee shall be in English or accompanied by an English translation thereof.

 

21.

REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Obligor and the Partners agree and stipulate that,
to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 21 shall not prohibit the
Obligor, either Partner or any other holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

56



--------------------------------------------------------------------------------

22.

CONFIDENTIAL INFORMATION.

For the purposes of this Section 22, “Confidential Information” means
information delivered to any Purchaser by or on behalf of any Transaction Party
or any Member in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of such Transaction Party or such
Member, provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by any Transaction
Party or any Member or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 22, (iii)
any other holder of any Note, (iv) any Institutional Investor to which it sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 22), (v) any Person
from which it offers to purchase any security of the Obligor or either Partner
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 22), (vi) any federal
or state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes and this Agreement. Additionally, no Purchaser may disclose
any information of the kind referred to in section 275(1) of the PPSA other than
where (a) required due to the operation of section 275(7) of the PPSA or
(b) otherwise permitted to be disclosed pursuant to this Section 22. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 22 as though it were
a party to this Agreement. On reasonable request by the Obligor or either
Partner in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Obligor and the
Partners embodying the provisions of this Section 22.

 

57



--------------------------------------------------------------------------------

23.

SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 23), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 23), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

24.

MISCELLANEOUS.

 

24.1.

Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

24.2.

Payments Due on Non-Business Days.

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or Modified Make-Whole Amount or
interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

24.3.

Accounting Terms.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
Relevant GAAP. Except as otherwise specifically provided herein, all
computations made pursuant to this Agreement shall be made in accordance with
Relevant GAAP, and all financial statements shall be prepared in accordance with
Relevant GAAP, where applicable for special purpose accounts.

 

58



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by an Obligor or a Partner to measure
an item of Indebtedness using fair value (as permitted by International
Accounting Standard 39 or any similar accounting standard (the “Relevant
Accounting Standard”)) shall be disregarded and such determination shall be made
as if such election had not been made. The foregoing restriction shall not apply
to any derivative financial instrument and shall not restrict in any way
valuations related to hedge accounting under any Relevant Accounting Standard.

 

24.4.

Change in Relevant GAAP.

If the Obligor notifies the holders of Notes that, in the Obligor’s reasonable
opinion, or if the Required Holders notify the Obligor that, in the Required
Holders’ reasonable opinion, as a result of changes in Relevant GAAP after the
date of this Agreement (“Subsequent Changes”), any of the covenants contained in
Sections 10.5, 10.6, 10.7 and 10.8, or any of the defined terms used therein no
longer apply as intended such that such covenants are materially more or less
restrictive to the Obligor than as at the date of this Agreement, the Obligor
and the holders of Notes shall negotiate in good faith to reset or amend such
covenants or defined terms so as to negate such Subsequent Changes, or to
establish alternative covenants or defined terms. Until the Obligor and the
Required Holders so agree to reset, amend or establish alternative covenants or
defined terms, the covenants contained in Sections 10.5, 10.6, 10.7 and 10.8,
together with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined assuming that the Subsequent Changes shall not
have occurred (“Static GAAP”). During any period that compliance with any
covenants shall be determined pursuant to Static GAAP, the Obligor shall include
relevant reconciliations in reasonable detail between Relevant GAAP and Static
GAAP with respect to the applicable covenant compliance calculations contained
in each certificate of a Senior Financial Officer delivered pursuant to
Section 7.2(a) during such period. To the extent that a Default or Event of
Default shall have occurred and be continuing, any Additional Covenants shall be
subject to the effect of this Section 24.4.

 

24.5.

Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

24.6.

Construction, Etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

59



--------------------------------------------------------------------------------

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

24.7.

Ratification.

As a shareholder of any Member Guarantor, the Obligor and each Partner hereby
ratifies and confirms the execution, delivery and performance by such Member
Guarantor of its Member Guarantee and all documents, certificates and other
agreements related thereto or contemplated thereby.

 

24.8.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

24.9.

Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

24.10.

Jurisdiction and Process; Waiver of Jury Trial.

(a) Each of the Obligor and each Partner irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, the City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each of the Obligor and each Partner irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Each of the Obligor and each Partner agrees, to the fullest extent permitted
by applicable law, that a final judgment in any suit, action or proceeding of
the nature referred to in Section 24.10(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

(c) Each of the Obligor and each Partner consents to process being served by or
on behalf of any holder of a Note in any suit, action or proceeding of the
nature referred to in Section 24.10(a) by mailing a copy thereof by registered
or certified or priority mail, postage prepaid, return receipt requested, or
delivering a copy thereof in the manner for delivery of notices specified in
Section 20, to National Registered Agents, Inc., at 111 Eighth Avenue, New

 

60



--------------------------------------------------------------------------------

York, NY 10011, as its agent for the purpose of accepting service of any process
in the United States. Each of the Obligor and each Partner agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

(d) Nothing in this Section 24.10 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Obligor or
either Partner in the courts of any appropriate jurisdiction or to enforce in
any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.

(e) Each of the Obligor and each Partner hereby irrevocably appoints National
Registered Agents, Inc. to receive for it, and on its behalf, service of process
in the United States.

(f) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT OR THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

24.11.

Obligation to Make Payments in Applicable Currency.

(a) Any payment on account of an amount that is payable under the U.S. Dollar
Notes in U.S. Dollars which is made to or for the account of any holder of
U.S. Dollar Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Obligor or either Partner, shall constitute a discharge of
the obligation of the Obligor or such Partner under this Agreement or the
U.S. Dollar Notes, as the case may be, only to the extent of the amount of U.S.
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Obligor and the Partners agree
to the fullest extent permitted by law, to indemnify and save harmless such
holder from and against all loss or damage arising out of or as a result of such
deficiency.

(b) Any payment on account of an amount that is payable under the Series G Notes
in Australian Dollars which is made to or for the account of any holder of
Series G Notes in any other currency, whether as a result of any judgment or
order or the enforcement thereof or the realization of any security or the
liquidation of the Obligor or either Partner, shall constitute a discharge of
the obligation of the Obligor or such Partner under this Agreement or the Series
G Notes, as the case may be, only to the extent of the amount of Australian
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of Australian Dollars that could be so purchased is less than the amount
of Australian Dollars originally due to such holder, the Obligor and the
Partners agree to the fullest extent permitted by law, to indemnify and save
harmless such holder from and against all loss or damage arising out of or as a
result of such deficiency.

 

61



--------------------------------------------------------------------------------

(c) Costs and expenses payable pursuant to Section 17.1 or 17.2 shall be paid in
either U.S. Dollars or Australian Dollars depending on the currency in which
such costs and expenses are incurred and billed, subject to the same indemnity
set forth in clause (a) above (in the case of U.S. Dollars) or clause (b) above
(in the case of Australian Dollars).

(d) Any payment under any provision of this Agreement (other than as specified
in clauses (b) and (c) above) shall be in U.S. Dollars and any such payment made
in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of the
Obligor or either Partner, shall constitute a discharge of the obligation of the
Obligor or such Partner hereunder only to the extent of the amount of U.S.
Dollars which such holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such holder, the Obligor and the Partners agree
to the fullest extent permitted by law, to indemnify and save harmless such
holder from and against all loss or damage arising out of or as a result of such
deficiency.

(e) The indemnities contained in the foregoing clauses (a) through (d) shall, to
the fullest extent permitted by law, constitute obligations separate and
independent from the other obligations contained in this Agreement and the Notes
and shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder, under the Notes or
under any judgment or order. As used in this Section 24.11, the term “London
Banking Day” shall mean any day other than a Saturday or Sunday or a day on
which commercial banks are required or authorized by law to be closed in London,
England.

 

24.12.

Exchange Rate.

For the purpose of (i) determining the percentage ownership of Notes under the
definition of “Required Holders”, (ii) determining whether the holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
have approved or consented to any amendment, waiver or consent to be given under
this Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then outstanding
and (iii) any other determination of the requisite percentage of the principal
amount of any Notes of more than one currency, the principal amount of any
outstanding Series G Note shall be deemed to be the equivalent amount in U.S.
Dollars calculated by converting such principal amount of Series G Notes into
U.S. Dollars at a rate of exchange of U.S.$1.00 = A$0.9715.

 

62



--------------------------------------------------------------------------------

For the purpose of allocating any partial prepayment of Notes or offer of
partial prepayment of Notes pursuant to Section 8.2, the principal amount of any
outstanding Series G Note shall be deemed to be the equivalent amount in U.S.
Dollars calculated by converting such principal amount of Series G Notes into
U.S. Dollars at a rate of exchange indicated on the applicable screen of
Bloomberg Financial Markets as of the end of the second Business Day immediately
preceding the date of such prepayment or offer.

*    *    *    *    *

 

63



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you, the Company, the
Guarantor and the Partners.

 

  Very truly yours, Executed in accordance with section 127 of the Corporations
Act 2001 by FOXTEL MANAGEMENT PTY LIMITED, in its own capacity:     /s/ Richard
Freudenstein     /s/ Lynette Ireland Director Signature     Secretary Signature
RICHARD FREUDENSTEIN     LYNETTE IRELAND Print Name     Print Name

 

Executed in accordance with section 127 of the Corporations Act 2001 by FOXTEL
MANAGEMENT PTY LIMITED, in its capacity as agent for the Partners as a
partnership carrying on the business of the FOXTEL Partnership and as agent for
the FOXTEL Television Partnership:     /s/ Richard Freudenstein     /s/ Lynette
Ireland Director Signature     Secretary Signature RICHARD FREUDENSTEIN    
LYNETTE IRELAND Print Name     Print Name

Signature Page to Note and Guarantee Agreement



--------------------------------------------------------------------------------

Executed in accordance with section 127 of the Corporations Act 2001 by SKY
CABLE PTY LIMITED:    

/s/ Ian Philip

    /s/ Stephen Rue

Director Signature

   

Director/Secretary Signature

Ian Philip     Stephen Rue

Print Name

   

Print Name

Signature Page to Note and Guarantee Agreement



--------------------------------------------------------------------------------

Executed in accordance with section 127 of the Corporations Act 2001 by TELSTRA
MEDIA PTY LIMITED:     /s/ Ian Davis     /s/ Mark Hall

Director Signature

   

Director

IAN DAVIS     MARK HALL

Print Name

   

Print Name



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA By:   /s/ Joseph R. Cantey Jr.  

Name: Joseph R. Cantey Jr.

Title: Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY By:   Babson Capital Management LLC
as Investment Adviser By:   /s/ John B. Wheeler  

Name: John B. Wheeler

Title: Managing Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

FOXTEL Management Pty Limited

3.68% Series D Guaranteed Senior Notes

Due July 25, 2019

PPN: Q3946*AE3

This Agreement is hereby accepted and agreed to as of the date thereof. SUN LIFE
INSURANCE AND ANNUITY COMPANY OF NEW YORK By:   /s/ Deborah J. Foss  

Name: Deborah J. Foss

Title: Authorized Signer

By:   /s/ Ann C. King  

Name: Ann C. King

Title: Authorized Signer

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

FOXTEL Management Pty Limited

3.68% Series D Guaranteed Senior Notes

Due July 25, 2019

PPN: Q3946*AE3

This Agreement is hereby accepted and agreed to as of the date thereof.
SUN LIFE ASSURANCE COMPANY OF CANADA

By:  

/s/ Deborah J. Foss

  Name:   Deborah J. Foss

  Title:   Managing Director, Head of Private Debt Private Fixed Income By:  

/s/ Ann C. King

  Name:   Ann C. King   Title:   Assistant Vice President and Senior Counsel

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

By:  

/s/ Gwendolyn S. Foster

 

Name: Gwendolyn S. Foster

Title:   Senior Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY By:  
AEGON USA Investment Management, LLC, its investment manager By:  

/s/ Josh Prieskorn

 

Name: Josh Prieskorn

Title: Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
TRANSAMERICA LIFE INSURANCE COMPANY By:  
AEGON USA Investment Management, LLC, its investment manager By:  

/s/ Josh Prieskorn

 

Name: Josh Prieskorn

Title: Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:  

/s/ Randal W. Ralph

 

Name: Randal W. Ralph

Title: Its Authorized Representative

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
NORTHWESTERN LONG TERM CARE INSURANCE COMPANY

By:   /s/ Randal W. Ralph  

Name: Randal W. Ralph

Title: Its Authorized Representative

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
AMERICO FINANCIAL LIFE AND ANNUITY -U6F1

By:  

/s/ Greg A. Hamilton

 

Name: Greg A. Hamilton

Title: VP-Investments

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.
WESTERN-SOUTHERN LIFE ASSURANCE COMPANY By:  

/s/ James J. Vance

  Name:   James J. Vance   Title:   Vice President

 

By:  

/s/ Jeffrey L. Stainton

  Name:   Jeffrey L. Stainton   Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. COLUMBUS
LIFE INSURANCE COMPANY By:  

/s/ James J. Vance

  Name:   James J. Vance   Title:   Vice President

 

By:  

/s/ Jonathan D. Niemeyer

  Name:   Jonathan D. Niemeyer   Title:   Senior Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. THE
LAFAYETTE LIFE INSURANCE COMPANY By:  

/s/ James J. Vance

  Name:   James J. Vance   Title:   Vice President

 

By:  

/s/ Deborah J. Vargo

  Name:   Deborah J. Vargo   Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. NATIONAL
MUTUAL BENEFIT GROUP HEALTH COOPERATIVE By:   Prime Advisors, Inc., its
Attorney-in-Fact

 

By:   /s/ Scott Sell   Name:   Scott Sell   Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. USAA
LIFE INSURANCE COMPANY By:   /s/ Donna Baggerly   Name: Donna Baggerly   Title:
  Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. USAA
CASUALTY INSURANCE COMPANY By:   /s/ Donna Baggerly   Name: Donna Baggerly  
Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. UNITED
SERVICES AUTOMOBILE ASSOCIATION By:   /s/ Donna Baggerly  

 

Name: Donna Baggerly

  Title: Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. AMERICAN
EQUITY INVESTMENT LIFE INSURANCE COMPANY By:   /s/ Jeffrey A. Fossell  

 

Name: Jeffrey A. Fossell

  Title:   Authorized Signatory

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. CMFG
LIFE INSURANCE COMPANY CUMIS INSURANCE SOCIETY, INC. By:   MEMBERS Capital
Advisors, Inc., acting as Investment Advisor

 

By:   /s/ Allen R. Cantrell   Name: Allen R. Cantrell   Title: Managing
Director, Investments

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. RGA
REINSURANCE COMPANY, a Missouri corporation By:  

Principal Global Investors, LLC, a Delaware

  limited liability company, its authorized signatory

 

By:   /s/ Colin Pennycooke   Name: COLIN PENNYCOOKE,   Title: Counsel

 

By:   /s/ James C. Fifield   Name: JAMES C. FIFIELD   Title: ASSISTANT GENERAL
COUNSEL

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. UNUM
LIFE INSURANCE COMPANY OF AMERICA By:   Provident Investment Management, LLC
Its:   Agent

 

By:   /s/ Ben S. Miller   Name: Ben S. Miller   Title: Managing Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

METLIFE ALICO LIFE INSURANCE K.K.

by MetLife Investment Advisors Company, LLC, its Investment Manager

By:   /s/ Judith A. Gulotta   Name: Judith A. Gulotta   Title: Managing Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof. THE
LINCOLN NATIONAL LIFE INSURANCE COMPANY By:   Delaware Investment Advisers, a
series of Delaware Management Business Trust, Attorney in Fact

 

By:   /s/ Frank LaTorraca   Name:   Frank LaTorraca   Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

 

JACKSON NATIONAL LIFE INSURANCE COMPANY By:   PPM America, Inc., as attorney in
fact, on behalf of Jackson National Life Insurance Company

 

By:  

/s/ Brian B. Manczak

  Name: Brian B. Manczak   Title:   Managing Director

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and
agreed to as of the date thereof. ING LIFE INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK
MIDWESTERN UNITED LIFE INSURANCE COMPANY

By:   ING Investment Management LLC, as Agent By:  

/s/ Paul Aronson

  Name: Paul Aronson   Title:   Senior Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

 

ING LIFE INSURANCE COMPANY LTD. By:   ING Investment Management LLC, as Agent
By:   /s/ Paul Aronson   Name: Paul Aronson   Title:   Senior Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

AVIVA LIFE AND ANNUITY COMPANY

AVIVA LIFE AND ANNUITY COMPANY OF NEW YORK

ROYAL NEIGHBORS OF AMERICA

 

By:   Aviva Investors North America, Inc.,
its authorized attorney-in-fact By:  

/s/ Roger D. Fors

  Name:   Roger D. Fors   Title:   VP- Private Fixed Income

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and agreed to as of the date thereof.

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

By:   /s/ David Divine   Name: David Divine   Title:   Portfolio Manager

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

THE OHIO NATIONAL LIFE INSURANCE COMPANY

By:  

/s/ Jed R. Martin

  Name:   Jed R. Martin   Title:   Vice President, Private Placements

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

NEW YORK LIFE INSURANCE COMPANY

By:  

/s/ Colleen C. Cooney

  Name: Colleen C. Cooney   Title:   Corporate Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:   New York Life Investment Management LLC, its Investment Manager

By:  

/s/ Colleen C. Cooney

  Name: Colleen C. Cooney   Title:   Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

By:   New York Life Investment Management LLC, its Investment Manager

By:  

/s/ Colleen C. Cooney

  Name: Colleen C. Cooney   Title:   Vice President

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY

OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

By:   New York Life Investment Management LLC, its Investment Manager

By:  

/s/ Colleen C. Cooney

  Name: Colleen C. Cooney   Title:   Vice President

[Signature Page to FOXTEL Note Purchase Agreement]



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

EMERGENCY SERVICES SUPERANNUATION SCHEME STATE SUPERANNUATION FUND (ESWAEC) by
its Investment Manager Victorian Funds Management Corporation by its Authorised
Officer under Instrument of Delegation dated 28 July 2011.

 

By:  

/s/ Paul Murray

  Name:   Paul Murray   Title:   Head of Debt & Absolute Returns



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

TRANSPORT ACCIDENT COMMISSION (TAWAEC) by its Investment Manager Victorian Funds
Management Corporation by its Authorised Officer under Instrument of Delegation
dated 28 July 2011.

 

By:   /s/ Paul Murray   Name:   Paul Murray   Title:   Head of Debt & Absolute
Returns



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

VICTORIAN WORKCOVER AUTHORITY (AAWAEC) by its Investment Manager Victorian Funds
Management Corporation by its Authorised Officer under Instrument of Delegation
dated 28 July 2011.

 

By:  

/s/ Paul Murray

  Name:   Paul Murray   Title:   Head of Debt & Absolute Returns



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

VICTORIAN MANAGED INSURANCE AUTHORITY (VMLMCP) by its Investment Manager
Victorian Funds Management Corporation by its Authorised Officer under
Instrument of Delegation dated 28 July 2011.

 

By:  

/s/ Paul Murray

  Name:   Paul Murray   Title:   Head of Debt & Absolute Returns



--------------------------------------------------------------------------------

This Agreement is hereby accepted and

agreed to as of the date thereof.

EMERGENCY SERVICES SUPERANNUATION SCHEME (ESIACP) by its Investment Manager
Victorian Funds Management Corporation by its Authorised Officer under
Instrument of Delegation dated 28 July 2011.

 

By:  

/s/ Paul Murray

  Name:   Paul Murray   Title:   Head of Debt & Absolute Returns



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

Attached.



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

MASSACHUSETTS MUTUAL LIFE INSURANCE    Series E    U.S. $21,000,000

COMPANY

   Series F    U.S. $27,000,000

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

MassMutual Co-Owned Account

Citibank

New York, New York

ABA # 021000089

Account Number: 30510685

Re: [4.27% Series E Senior Notes due July 25, 2022] [4.42% Series F Notes due
July 25, 2024)] (FOXTEL Management Pty Limited, PPN [A3946* AE3][Q3946* AF0];
Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Custody and Collection Department

 

(3)

Duplicate payment notices (only) to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

Fax: (413) 226-1754 or (413) 226-1803

 

(4)

Compliance reporting information and all other notices and communications to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division



--------------------------------------------------------------------------------

(5)

Electronic delivery of financials and other information:

privateplacements@babsoncapital.com

 

(6)

Notes to be issued in the name of: MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

(7)

Tax I.D. Number for Massachusetts Mutual Life Insurance Company: 04-1590850

 

(8)

PHYSICAL DELIVERY INSTRUCTIONS:

Trevor Sanford

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA 01115-5189

Telephone: (413) 226-0752

Fax: (413) 226-0752

e-mail: tsanford@babsoncapital.com

 

A-2



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

NEW YORK LIFE INSURANCE COMPANY    Series D    U.S. $15,100,000

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn: Fixed Income Investors Group

Private Finance

2nd Floor

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JPMorgan Chase Bank

New York, New York 10019

ABA # 021-000-021

Credit: New York Life Insurance Company

General Account Number: 008-9-00687

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN Q3946* AD5; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Securities Operation

 Private Group

 2nd Floor

 Fax: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by email to
NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

A-3



--------------------------------------------------------------------------------

(3)

All other communications to:

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Fixed Income Investors Group

 Private Finance

 2nd Floor

 Fax: (212) 447-4122

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

(4)

Notes to be issued in the name of: NEW YORK LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number for New York Life Insurance Company: 13-5582869

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

Room 1016

New York, NY 10010-1603

Attn:  Matthew DelRosso

 

A-4



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION    Series D    U.S. $13,000,000

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Fixed Income Investors Group

Private Finance

2nd Floor

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JPMorgan Chase Bank

New York, New York 10019

ABA # 021-000-021

Credit: New York Life Insurance and Annuity Corporation

General Account Number: 323-8-47382

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN Q3946* AD5; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Securities Operation

 Private Group

 2nd Floor

 Fax: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

A-5



--------------------------------------------------------------------------------

(3)

All other communications to:

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Fixed Income Investors Group

Private Finance

2nd Floor

Fax: (212) 447-4122

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

(4)

Notes to be issued in the name of: NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION

 

(5)

Tax I.D. Number for New York Life Insurance and Annuity Corporation: 13-3044743

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

Room 1016

New York, NY 10010-1603

Attn:  Matthew DelRosso

 

A-6



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)    Series D    U.S. $600,000

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

     

New York, NY 10010-1603

     

Attn:  Fixed Income Investors Group

     

  Private Finance

  2nd Floor

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JPMorgan Chase Bank

New York, New York 10019

ABA # 021-000-021

Credit: NYLIAC SEPARATE BOLI 30C

General Account Number: 304-6-23970

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN Q3946* AD5; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Securities Operation

  Private Group

  2nd Floor

  Fax: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

A-7



--------------------------------------------------------------------------------

(3)

All other communications to:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Fixed Income Investors Group

  Private Finance

  2nd Floor

  Fax: (212) 447-4122

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

(4)

Notes to be issued in the name of: NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 30C)

 

(5)

Tax I.D. Number for New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account (BOLI 30C): 13-3044743

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

Room 1016

New York, NY 10010-1603

Attn:  Matthew DelRosso

 

A-8



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF NOTE(S)   

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)    Series D    U.S. $300,000

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

     

New York, NY 10010-1603

     

Attn:  Fixed Income Investors Group

     

  Private Finance

  2nd Floor

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JPMorgan Chase Bank

New York, New York 10019

ABA # 021-000-021

Credit: NYLIAC SEPARATE BOLI 3-2

General Account Number: 323-9-56793

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN Q3946* AD5; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Securities Operation

  Private Group

  2nd Floor

  Fax: (908) 840-3385

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

Any changes in the foregoing payment instructions shall be confirmed by e-mail
to NYLIMWireConfirmation@nylim.com prior to becoming effective.

 

A-9



--------------------------------------------------------------------------------

(3)

All other communications to:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

2nd Floor, Room 208

New York, NY 10010-1603

Attn:  Fixed Income Investors Group

  Private Finance

  2nd Floor

  Fax: (212) 447-4122

with a copy sent electronically to:

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

(4)

Notes to be issued in the name of: NEW YORK LIFE INSURANCE AND ANNUITY
CORPORATION INSTITUTIONALLY OWNED LIFE INSURANCE SEPARATE ACCOUNT (BOLI 3-2)

 

(5)

Tax I.D. Number for New York Life Insurance and Annuity Corporation
Institutionally Owned Life Insurance Separate Account (BOLI 3-2): 13-3044743

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account

c/o New York Life Investment Management LLC

51 Madison Avenue

Room 1016

New York, NY 10010-1603

Attn:  Matthew DelRosso

 

A-10



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF NOTE(S)   

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

WESTERN-SOUTHERN  LIFE ASSURANCE COMPANY

   Series E    U.S. $3,000,000

400 Broadway, MS 80

     

Cincinnati, OH 45202-3341

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA# 021000018

BNF: IOC566

Attn: PP P&I Department

Ref: Bank # 952623

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited, PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Western-Southern Life Assurance Company

400 Broadway, MS 80

Cincinnati, OH 45202-3341

invacctg@wslife.com

 

(3)

Compliance reporting information and all other notices and communications to:

Fort Washington Investment Advisors

Suite 1200—Private Placements

303 Broadway

Cincinnati, OH 45202

Email: privateplacements@fortwashington.com

 

(4)

Notes to be issued in the name of: Hare & Co.

Tax I.D. Number for Hare & Co.: 13-6062616

 

(5)

Tax I.D. Number for Western-Southern Life Assurance Company: 31-1000236

 

A-11



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

3rd Floor - Window A

New York, NY 10286

Ref: A/C Number 952623 Western-Southern Life Assurance Company

Contact: Ada Casiano (212) 635-9121

 

A-12



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF

NAME AND ADDRESS OF PURCHASER

   SERIES OF    NOTES TO BE    NOTE(S)    PURCHASED

COLUMBUS LIFE INSURANCE  COMPANY

   Series E    U.S. $3,000,000

400 East Fourth Street, MS 80

     

Cincinnati, OH 45202-3302

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA# 021000018

BNF: IOC566

Attn: PP P&I Department

Ref: Bank # 067067

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited, PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Columbus Life Insurance Company

400 East Fourth Street, MS 80

Cincinnati, OH 45202-3302

invacctg@wslife.com

 

(3)

Compliance reporting information and all other notices and communications to:

Fort Washington Investment Advisors

Suite 1200—Private Placements

303 Broadway

Cincinnati, OH 45202

Email: privateplacements@fortwashington.com

 

(4)

Notes to be issued in the name of: Hare & Co.

Tax I.D. Number for Hare & Co.: 13-6062616

 

(5)

Tax I.D. Number for Columbus Life Insurance Company: 31-1191427

 



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

3rd Floor—Window A

New York, NY 10286

Ref: A/C Number 067067 Columbus Life Insurance Company

Contact: Ada Casiano (212) 635-9121

 

A-14



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF

NAME AND ADDRESS OF PURCHASER

   SERIES OF    NOTES TO BE    NOTE(S)    PURCHASED

THE LAFAYETTE LIFE INSURANCE COMPANY

   Series E    U.S. $3,000,000

400 Broadway, MS 80

     

Cincinnati, OH 45202-3341

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA# 021000018

BNF: IOC566

Attn: PP P&I Department

Ref: Bank # 205724

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited, PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

The Lafayette Life Insurance Company

400 Broadway, MS 80

Cincinnati, OH 45202-3341

invacctg@wslife.com

 

(3)

Compliance reporting information and all other notices and communications to:

Fort Washington Investment Advisors

Suite 1200—Private Placements

303 Broadway

Cincinnati, OH 45202

Email: privateplacements@fortwashington.com

 

(4)

Notes to be issued in the name of: Hare & Co.

Tax I.D. Number for Hare & Co.: 13-6062616

 

(5)

Tax I.D. Number for The Lafayette Life Insurance Company: 35-0457540

 



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

3rd Floor—Window A

New York, NY 10286

Ref: A/C Number 205724 The Lafayette Life Insurance Company

Contact: Ada Casiano (212) 635-9121

 

A-16



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF

NAME AND ADDRESS OF PURCHASER

   SERIES OF    NOTES TO BE    NOTE(S)    PURCHASED

USAA LIFE INSURANCE COMPANY

   Series F    U.S. $14,000,000

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11042/ Life Company

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited, PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Ell & Co.

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

And

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

 

(3)

Compliance reporting information and all other notices and communications to:

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

 



--------------------------------------------------------------------------------

(4)

Notes to be issued in the name of: ELL & CO.

 

(5)

Tax I.D. Number for USAA Life Insurance Company: 74-1472662

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Northern Trust Company

Trade Securities Processing, C-1N

Account: 26-11042

801 South Canal Street

Chicago, IL 60607

 

A-18



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF

NAME AND ADDRESS OF PURCHASER

   SERIES OF    NOTES TO BE    NOTE(S)    PURCHASED

USAA CASUALTY INSURANCE COMPANY

   Series D    U.S. $4,000,000

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11038/ CIC

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Ell & Co.

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

And

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

 

(3)

Compliance reporting information and all other notices and communications to:

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

 

A-19



--------------------------------------------------------------------------------

(4)

Notes to be issued in the name of: ELL & CO.

 

(5)

Tax I.D. Number for USAA Casualty Insurance Company: 59-3019540

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Northern Trust Company

Trade Securities Processing, C-1N

Account: 26-11038/CIC

801 South Canal Street

Chicago, IL 60607

 

A-20



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF

NAME AND ADDRESS OF PURCHASER

   SERIES OF    NOTES TO BE    NOTE(S)    PURCHASED

UNITED SERVICES AUTOMOBILE ASSOCIATION

   Series D    U.S. $4,000,000

9800 Fredericksburg Road

     

San Antonio, TX 78288

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Northern Chgo/Trust

ABA#071000152

Credit Wire Account # 5186041000

26-11037/USAA

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited, PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Ell & Co.

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn: Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3)

Compliance reporting information and all other notices and communications to:

Donna Baggerly

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-5195

 

(4)

Notes to be issued in the name of: ELL & CO.

 

(5)

Tax I.D. Number for United Services Automobile Association: 74-0959140

 



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Northern Trust Company

Trade Securities Processing, C-1N

Account: 26-11037

801 South Canal Street

Chicago, IL 60607

 

A-22



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED CMFG LIFE INSURANCE COMPANY    Series F    U.S.
$10,000,000 c/o Members Capital Advisors, Inc.      

Attn: Private Placements

5910 Mineral Point Road

      Madison, WI 53705-4456      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

CMFG Life Insurance Company

State Street Bank

DTC/New York Window

Attn: Robert Mendez

55 Water Street

Plaza Level - 3rd Floor

New York, NY 10041

ABA # 011000028

DDA# 1662-544-4

Reference Fund: ZT1E (Must be first 4 digits of reference section)

Nominee Name: TURNKEYS + CO*

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited, PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

*

Please do not use nominee name in jurisdictions where withholding tax problem.

 

(2)

Payment notices, audit confirmations and related correspondence to:

Members Capital Advisors, Inc.

Attn: Private Placements

5910 Mineral Point Road

Madison, WI 53705-4456

With an electronic copy to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

CONTACTS:    ATTORNEY: Stuart Rossmiller    John Britt Director, Research, Fixed
Income    Legal Counsel

 

A-23



--------------------------------------------------------------------------------

5910 Mineral Point Road    5910 Mineral Point Road Madison WI 53705-4456   
Madison WI 53705-4456 Email: Stuart.Rossmiller@Cunamutual.Com    Email:
John.Britt@Cunamutual.Com Phone: 608/231-8292    Home: 860/693-2844 Fax:
608/236-7601    Office: 608/231-8653    Cell: 860/539-3394

Allen Cantrell Fax: 860/693-6402

Managing Director, Investments

5910 Mineral Point Road

Madison WI 53705-4456

Email: Al.Cantrell@Cunamutual.Com

Phone: 608/231-7243

Fax: 608/236-8228

Carrie Snell

Servicing & Closing Specialist, Private Placements

5910 Mineral Point Road

Madison WI 53705-4456

Email: Carrie.Snell@Cunamutual.Com

Phone: 608/231-8639

Fax: 608/236-8639

John Petchler

Director, Investments

5910 Mineral Point Road

Madison WI 53705-4456

Email: john.petchler@Cunamutual.Com

Phone: 608/665-8255

Fax: 608/236-6224

 

(3)

Compliance reporting information to:

Members Capital Advisors, Inc.

Attn: Private Placements

5910 Mineral Point Road

Madison, WI 53705-4456

With an electronic copy to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

(4)

Notes to be issued in the name of: TURNKEYS + CO as nominee for CMFG Life
Insurance Company

 

(5)

Tax I.D. Number for CMFG Life Insurance Company: 39-0230590

 

A-24



--------------------------------------------------------------------------------

(6)

Tax I.D. Number for TURNKEYS + CO: 03-0400481

 

(7)

PHYSICAL DELIVERY INSTRUCTIONS:

State Street Bank

DTC/New York Window

Attn: Robert Mendez

55 Water Street

Plaza Level - 3rd Floor

New York, NY 10041

Telephone: (617) 985-1914

 

A-25



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED CUMIS INSURANCE SOCIETY, INC.    Series F    U.S.
$2,000,000 c/o Members Capital Advisors, Inc.      

Attn: Private Placements

5910 Mineral Point Road

      Madison, WI 53705-4456      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

CUMIS Insurance Society, Inc.

State Street Bank

DTC/New York Window

Attn: Robert Mendez

55 Water Street

Plaza Level - 3rd Floor

New York, NY 10041

ABA # 011000028

DDA# 1658-736-2

Reference Fund: ZT1i (Must be first 4 digits of reference section)

Nominee Name: TURNJETTY + CO*

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

*

Please do not use nominee name in jurisdictions where withholding tax problem.

 

(2)

Payment notices, audit confirmations and related correspondence to:

Members Capital Advisors, Inc.

Attn: Private Placements

5910 Mineral Point Road

Madison, WI 53705-4456

With an electronic copy to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

CONTACTS:    ATTORNEY: Stuart Rossmiller    John Britt Director, Research, Fixed
Income    Legal Counsel 5910 Mineral Point Road    5910 Mineral Point Road

 



--------------------------------------------------------------------------------

Madison WI 53705-4456    Madison WI 53705-4456 Email:
Stuart.Rossmiller@Cunamutual.Com    Email: John.Britt@Cunamutual.Com Phone:
608/231-8292    Home: 860/693-2844 Fax: 608/236-7601    Office: 608/231-8653   
Cell: 860/539-3394

Allen Cantrell Fax: 860/693-6402

Managing Director, Investments

5910 Mineral Point Road

Madison WI 53705-4456

Email: Al.Cantrell@Cunamutual.Com

Phone: 608/231-7243

Fax: 608/236-8228

Carrie Snell

Servicing & Closing Specialist, Private Placements

5910 Mineral Point Road

Madison WI 53705-4456

Email: Carrie.Snell@Cunamutual.Com

Phone: 608/231-8639

Fax: 608/236-8639

John Petchler

Director, Investments

5910 Mineral Point Road

Madison WI 53705-4456

Email: john.petchler@Cunamutual.Com

Phone: 608/665-8255

Fax: 608/236-6224

 

(3)

Compliance reporting information to:

Members Capital Advisors, Inc.

Attn: Private Placements

5910 Mineral Point Road

Madison, WI 53705-4456

With an electronic copy to:

DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

(4)

Notes to be issued in the name of: TURNJETTY + CO as nominee for CUMIS Insurance
Society, Inc.

 

(5)

Tax I.D. Number for CUMIS Insurance Society, Inc.: 39-0972608

 

A-27



--------------------------------------------------------------------------------

(6)

Tax I.D. Number for TURNKEYS + CO: 02-0558136

 

(7)

PHYSICAL DELIVERY INSTRUCTIONS:

State Street Bank

DTC/New York Window

Attn: Robert Mendez

55 Water Street

Plaza Level - 3rd Floor

New York, NY 10041

Telephone: (617) 985-1914

 

A-28



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED RGA REINSURANCE COMPANY    Series F    U.S.
$6,000,000

Principal Global Investors, LLC

711 High Street, G-34

Des Moines, Iowa 50392-0301

Attn: Sally D. Sorensen

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

Beneficiary Account: IOC 566

For credit to: RGA Re Private Placements PGI

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

RGA Reinsurance Company

c/o Principal Global Investors, LLC

Attn: Investment Accounting Fixed Income Securities

711 High Street, G-26

Des Moines, IA 50392-0800

 

(3)

Duplicate payment notices (only) to:

A copy sent electronically to:

Privateplacements2@exchange.principal.com

 

(4)

Compliance reporting information to:

RGA Reinsurance Company

Principal Global Investors, LLC

ATTN: Fixed Income Private Placements

711 High Street, G-26

Des Moines, IA 50392-0800

With a copy sent electronically to:

Privateplacements2@exchange.principal.com



--------------------------------------------------------------------------------

(5)

Notes to be issued in the name of: HARE & CO

 

(6)

Tax I.D. Number for RGA Reinsurance Company: 43-1235868

 

(7)

India—Permanent Account Number.: AACCR6568B

 

(8)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street - 3rd Floor Window A

New York, New York, 10286

Attn: RGA Re Private Placements LPGI

Anthony V. Saviano (212-635-6742)

Account # 0000303819

 

A-30



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED RELIASTAR LIFE INSURANCE COMPANY    Series D    U.S.
$11,400,000 c/o ING Investment Management    Series E    U.S. $12,500,000

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

     

Attn: Private Placements

Fax: (770) 690-5342

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L Custody (for all payments other than scheduled principal and
interest) Re: [3.68% Series D Senior Notes due July 25, 2019] [4.27% Series E
Senior Notes due July 25, 2022] (FOXTEL Management Pty Limited, PPN[Q3946*
AD5][Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

(3)

All other communications to:

ING Investment Management

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5316

 

(4)

Notes to be issued in the name of: RELIASTAR LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number: 41-0451140



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Joyce Resnick

Email: joyce.resnick@inginvestment.com

Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLIC/Acct. 187035; RLNY/Acct. 187038;
ILIAC/Acct. 216101; MULIC/Acct. 178150) and the following:

The name, telephone number and e-mail address of a contact person at the Issuer
of the Notes related to payments on the Notes is:

 

      

 

Name

     Telephone Number       

Email

    

 

A-32



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK   
Series D    U.S. $1,200,000    Series E    U.S. $1,700,000

c/o ING Investment Management

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

     

Attn: Private Placements

Fax: (770) 690-5342

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L Custody (for all payments other than scheduled principal and
interest) For credit to: RLNY/Acct. 187038

Re: [3.68% Series D Senior Notes due July 25, 2019] [4.27% Series E Senior Notes
due July 25, 2022] (FOXTEL Management Pty Limited, PPN: [Q3946* AD5][Q3946*
AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

(3)

All other communications to:

ING Investment Management

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5316

 

(4)

Notes to be issued in the name of: RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 53-0242530

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Joyce Resnick

Email: joyce.resnick@inginvestment.com

Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLIC/Acct. 187035; RLNY/Acct. 187038;
ILIAC/Acct. 216101; MULIC/Acct. 178150) and the following:

The name, telephone number and e-mail address of a contact person at the Issuer
of the Notes related to payments on the Notes is:

 

      

 

Name

     Telephone Number       

Email

    

 

A-34



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE      NOTE(S)    PURCHASED ING LIFE INSURANCE AND ANNUITY COMPANY    Series D
   U.S. $6,400,000 c/o ING Investment Management LLC    Series E    U.S.
$4,800,000 5780 Powers Ferry Road NW, Suite 300       Atlanta, GA 30327-4347   
   Attn: Private Placements       Fax: (770) 690-5342      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L Custody (for all payments other than scheduled principal and
interest)

For credit to: ILIAC/Acct. 216101,

Re: [3.68% Series D Senior Notes due July 25, 2019] [4.27% Series E Senior Notes
due July 25, 2022] (FOXTEL Management Pty Limited, PPN: [Q3946* AD5][Q3946*
AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

(3)

All other communications to:

ING Investment Management

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5316

 

(4)

Notes to be issued in the name of: ING LIFE INSURANCE AND ANNUITY COMPANY



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 71-0294708

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

Window A -3rd Floor

New York, NY 10286

with a copy to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Joyce Resnick

Email: joyce.resnick@inginvestment.com

Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLIC/Acct. 187035; RLNY/Acct. 187038;
ILIAC/Acct. 216101; MULIC/Acct. 178150) and the following:

The name, telephone number and e-mail address of a contact person at the Issuer
of the Notes related to payments on the Notes is:

 

     

 

Name     Telephone Number       Email    

 

A-36



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF    NOTES TO
BE    NOTE(S)    PURCHASED MIDWESTERN UNITED LIFE INSURANCE COMPANY    Series E
   U.S. $1,000,000

c/o ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

      Atlanta, GA 30327-4347       Attn: Private Placements       Fax: (770)
690-5342      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

Account: IOC 566/INST’L CUSTODY (for scheduled principal and interest payments)
or IOC 565/INST’L Custody (for all payments other than scheduled principal and
interest)

For credit to: MULIC/Acct. 178150

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

(3)

All other communications to:

ING Investment Management

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5316

 

(4)

Notes to be issued in the name of: MIDWESTERN UNITED LIFE INSURANCE COMPANY



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 35-0838945

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

with a copy to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Joyce Resnick

Email: joyce.resnick@inginvestment.com

Each cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (RLIC/Acct. 187035; RLNY/Acct. 187038;
ILIAC/Acct. 216101; MULIC/Acct. 178150) and the following:

The name, telephone number and e-mail address of a contact person at the Issuer
of the Notes related to payments on the Notes is:

 

     

 

Name     Telephone Number       Email    

 

A-38



--------------------------------------------------------------------------------

          PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF   
NOTES TO BE      NOTE(S)    PURCHASED ING LIFE INSURANCE COMPANY LTD.    Series
D    U.S. $3,000,000 c/o ING Investment Management    Series E    U.S.
$3,000,000 5780 Powers Ferry Road NW, Suite 300       Atlanta, GA 30327-4347   
   Attn: Private Placements       Fax: (770) 690-5342      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York Mellon

ABA # 021000018

A/C Ref. GLA 111566

Re: [3.68% Series D Senior Notes due July 25, 2019] [4.27% Series E Senior Notes
due July 25, 2022] (FOXTEL Management Pty Limited, PPN: [Q3946* AD5][Q3946*
AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-5316

 

(3)

All other communications to:

ING Investment Management

5780 Powers Ferry Road, NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5316

 

(4)

Notes to be issued in the name of: HARE & CO.

 

(5)

Tax I.D. Number: 98-0235087



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Notes for ING LIFE INSURANCE COMPANY LTD. should be sent directly to:

The Bank of New York Mellon

One Wall Street

Window A – 3rd Floor

New York, NY 10286

Attn.: Anthony V. Saviano

Account No. 593258

with a copy to:

ING Investment Management LLC

5780 Powers Ferry Road NW

Suite 300

Atlanta, GA 30327-4347

Attn: Lindy Freitag

Email: linda.freitag@inginvestment.com

The cover letter accompanying the above Notes should set forth the name of the
issuer, a description of the Notes (including the interest rate, maturity date
and private placement number), and the name of each purchaser and its account
number at The Bank of New York Mellon (ING Life Insurance General Account/Acct.
000593258).

 

A-40



--------------------------------------------------------------------------------

          PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF   
NOTES TO BE      NOTE(S)    PURCHASED NATIONAL MUTUAL BENEFIT    Series E   
U.S. $1,000,000 6522 Grand Teton Plaza       PO Box 1527       Madison, WI
53701-1527       Attention: Steven Reindl      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Marshall & Ilsley Trust Company

ABA # 075000051

DDA#27006

Account #: 89-M010-01-6

Attn: Income Dept. 8th Floor

Account Name: National Mutual Benefit

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Marshall & Ilsley

Acct #89-M010-01-6

Acct Name: National Mutual Benefit

11270 West Park Place

Suite 400

Milwaukee, WI 53224

Attention: Income Dept. 8th Floor

Attention: Michele Marcus

E-mail: Michele.marcus@micorp.com

Phone: (414) 815-3879

National Mutual Benefit

6522 Grand Teton Plaza

P. O. Box 1527

Madison, WI 53701-1527

Attention: Steve Reindl

Vice President of Operations

and

Prime Advisors, Inc.

100 Northfield Drive, 4th Floor

Windsor, CT 06095

Attention: Lewis Leon

SVP/Investment Accounting

 

A-41



--------------------------------------------------------------------------------

(3)

All other communications to:

Prime Advisors, Inc.

Redmond Ridge Corporate Center

22635 NE Marketplace Drive, Suite 160

Redmond, WA 98053

Attention: Scott Sell

Vice President

 

(4)

Notes to be issued in the name of: MARSHALL & ILSLEY TRUST COMPANY CUSTODIAN FOR
THE NATIONAL MUTUAL BENEFIT ACCOUNT FIXED INCOME

 

(5)

Tax I.D. Number: 41-6370378

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Marshall & Illsley Trust Company, N.A. as Trustee FBO

11270 W Park Place, Suite 400

Milwaukee, WI 53224

 

A-42



--------------------------------------------------------------------------------

          PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF   
NOTES TO BE      NOTE(S)    PURCHASED GROUP HEALTH COOPERATIVE    Series D   
U.S. $1,000,000 320 Westlake Ave. N., Suite 100       Seattle, WA 98109-5233   
   Attention: Bret Myers      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Mellon Trust of England. NA

ABA # 011001234

DDA# 0000125261

Attn: MBS Income CC: 1253

Account Name: GROUP HEALTH COOPERATIVE, PRIME ADVISORS

Account Number: GHXF0003022

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Rachel M. Durkan

BNY Mellon Asset Servicing

One Mellon Center

Room 151-1060

Pittsburgh, PA 15258

Group Health Cooperative

320 Westlake Ave., N., Suite 100

Seattle, WA 98109-5233

Attention: Bret Myers

Assistant Treasurer

and

Prime Advisors, Inc.

100 Northfield Drive, 4th Floor

Windsor, CT 06095

Attention: Lewis Leon

SVP/Investment Accounting

 

A-43



--------------------------------------------------------------------------------

(3)

All other communications to:

Prime Advisors, Inc.

Redmond Ridge Corporate Center

22635 NE Marketplace Drive, Suite 160

Redmond, WA 98053

Attention: Scott Sell Vice President

 

(4)

Notes to be issued in the name of: MAC & CO

 

(5)

Tax I.D. Number: 91-0511770

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

BNY Mellon Securities Trust Co.

One Wall Street

3rd Floor- Receive Window C

New York, NY 10286

Reference: Group Health Cooperative, GHXF0003022

 

A-44



--------------------------------------------------------------------------------

          PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF   
NOTES TO BE      NOTE(S)    PURCHASED THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY    Series D    U.S. $47,500,000 720 East Wisconson Avenue      
Milwaukee, WI 53202       Attention: Securities Department       E-mail:
privateinvest@northwesternmutual.com      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

(2)

Payment notices, audit confirmations and related correspondence to:

The Northwestern Mutual Life Insurance Company

720 East Wisconson Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

(3)

All other communications to:

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

(4)

Notes to be issued in the name of: THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 39-0509570

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Northwestern Mutual Life Insurance Company

720 East Wisconson Avenue

Milwaukee, WI 53202

Attention: Matthew E. Gabrys

 

A-46



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED NORTHWESTERN LONG TERM CARE INSURANCE COMPANY    Series D    U.S.
$2,500,000

720 East Wisconson Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions.

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

(2)

Payment notices, audit confirmations and related correspondence to:

Northwestern Long Term Care Insurance Company

720 East Wisconson Avenue

Milwaukee, WI 53202 Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

(3)

All other communications to:

Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

(4)

Notes to be issued in the name of: NORTHWESTERN LONG TERM CARE INSURANCE COMPANY

 

A-47



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 36-2258318

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Northwestern Mutual Life Insurance Company

720 East Wisconson Avenue

Milwaukee, WI 53202

Attention: Matthew E. Gabrys

 

A-48



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED JACKSON NATIONAL LIFE INSURANCE COMPANY    Series E    U.S.
$10,000,000

One Corporate Way

Lansing, MI 48951

Attn: Investment Accounting- Mark Stewart

Phone: (517) 367-3190

Fax: (517) 706-5503

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York

ABA # 021-000-18

BNF: IOC566

FBO: JNL A/C #187242

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Jackson National Life Insurance Company

C/O The Bank of New York

Attn: P&I Department

P. O. Box 19266

Newark, NJ 07195

Phone: (718) 315-3035

Fax: (718) 315-3076

 

(3)

All other communications to:

 

  a)

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements- Brian Manczak

Phone: (312) 634-7885

Fax: (312) 634-0054

e-mail: privatereporting@ppmamerica.com



--------------------------------------------------------------------------------

  b)

Jackson National Life Insurance Company

   

One Corporate Way

   

Lansing, MI 48951

   

Attn: Investment Accounting- Mark Stewart

   

Phone: (517) 367-3190

   

Fax: (517) 706-5503

 

(4)

Notes to be issued in the name of: JACKSON NATIONAL LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number: 38-1659835

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York

Special Processing- Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL-JNL ELI, A/C #187242

 

A-50



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED UNUM LIFE INSURANCE COMPANY OF AMERICA    Series E    U.S. $13,000,000

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, Tennessee 37402

Telephone: (423) 294-1172

Fax: (423) 209-3781

E-mail: PrivateCompliance@unum.com

   Series F    U.S. $2,000,000

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

CUDD & CO

c/o JPMorgan Chase Bank

New York, NY

ABA # 021-000-21

SSG Private Income Processing

A/C #900-9-000200

Custodial Account No. G08287

Re: [4.27% Series E Senior Notes due July 25, 2022] [4.42% Series F Senior Notes
due July 25, 2024] (FOXTEL Management Pty Limited, PPN [Q3946* AE3] [Q3946*
AF0]; Prin. $_____: Int.: $_____)

 

(2)

All communications to:

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, Tennessee 37402

Telephone: (423) 294-1172

Fax: (423) 209-3781

With copies by e-mail to: PrivateCompliance@unum.com AND snbrown@unum.com

 

(3)

Notes to be issued in the name of: CUDD & CO

 

(4)

Tax I.D. Number: 13-6022143

 

A-51



--------------------------------------------------------------------------------

(5)

PHYSICAL DELIVERY INSTRUCTIONS:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, NY 11245-0001

Attn: Physical Receive Dept.

Account: G08287 (Unum Life Insurance Company of America)

Attn: Brian Cavanaugh (718) 242-0264

 

A-52



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED THE LINCOLN NATIONAL LIFE INSURANCE COMPANY   

Series D

Series D

  

U.S. $ 7,000,000

U.S. $ 3,000,000

Delaware Investment Advisers    Series D    U.S. $2,000,000 2005 Market Street,
Mail Stop 41-104    Series D    U.S. $1,000,000 Philadelphia, PA 19103    Series
E    U.S. $5,000,000 Attn: Fixed Income Private Placements    Series E    U.S.
$5,000,000 Private Placement Fax: 215-255-1654    Series F    U.S. $7,000,000

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, as follows:

Series D $7,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 215736

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

Series D $3,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company Further Credit
A/C# 215733

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

A-53



--------------------------------------------------------------------------------

Series D $2,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 215726

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

Series D $1,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 186228

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

Series E $5,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 216625

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

Series E $5,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

 

A-54



--------------------------------------------------------------------------------

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 215732

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

Series F $7,000,000 Note

The Bank of New York Mellon

One Wall Street, New York, NY 10286

ABA #: 021000018

BNF Account #: IOC566

Attn: The Bank of New York Mellon Private Placement P&I Dept.

For Further Credit: The Lincoln National Life Insurance Company

Further Credit A/C# 215715

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

Notice of Payment to:

Lincoln Financial Group

1300 South Clinton Street

Fort Wayne, IN 46802

Attn: K. Estep-Investment Accounting

Investment Accounting Fax: 260-455-2622

and

The Bank of New York Mellon

P.O. Box 19266

Newark, NJ 07195

Attn: Private Placement P&I Dept

Ref: Acct Name/Custody A/C#/ PPN#

 

(3)

All communications to:

Delaware Investment Advisers

2005 Market Street, Mail Stop 41-104

Philadelphia, PA 19103

Attn: Fixed Income Private Placements

Private Placement Fax: 215-255-1654

 

A-55



--------------------------------------------------------------------------------

(4)

Notes to be issued in the name of: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number: 35-0472300

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York Mellon

Attn: Free Receive Department

Contact Person: Anthony Saviano, Dept. Manager (Telephone 212-635-6764)

One Wall Street, 3rd Floor

New York, NY 10286

(in cover letter reference note amt, acct name, and custody acct #)

Please fax copy of cover letter to: Karen Costa- The Bank of New York Mellon

Fax #: (315) 414-5017

With a copy to:

Lincoln Financial Group

Attn: Kathy Bireley

100 North Greene Street

Greensboro, North Carolina 27401

(kathlyn.bireley@lfg.com)

 

A-56



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY    Series F    U.S. $10,000,000

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 5335 4333 Edgewood Road, N.E.

Cedar Rapids, IA 52499-5335

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank of New York

1 Wall Street

New York, NY 10286

ABA #021000018

GLA111-566

FC: TFLIC- ESPS 10- 251624

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

AEGON USA Investment Management, LLC

Attn: Custody Operations- Privates MS 5335

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

E-mail: paymentnotifications@aegonusa.com

 

A-57



--------------------------------------------------------------------------------

(3)

All other communications to:

AEGON USA Investment Management, LLC

Attn: Director of Private Placements MS 5335

4333 Edgewood Road, N.E.

Cedar Rapids, IA 52499-5335

Phone: 319-355-2432

Fax: 319-355-2666

 

(4)

Notes to be issued in the name of: TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number: 36-6071399

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

A.) A Signed copy of the Note MUST be sent to Custody Operations- Privates for
verification via fax 888-652-8024 or email INVCustodyTeam@AEGONUSA.com

B.) Once the note has been verified, the Custody Bank instructions will be then
relayed to you via fax or email, which will contain the Custody Vault address
where the original certificates need to be sent.

 

A-58



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED TRANSAMERICA LIFE INSURANCE COMPANY    Series E    U.S. $10,000,000

AEGON USA Investment Management, LLC

     

Attn: Director of Private Placements MS 5335

4333 Edgewood Road, N.E.

Cedar Rapids, IA 52499-5335

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Citibank, N.A.

111 Wall Street

New York, NY 10043

ABA #021000089

DDA #36218394

Custody Account No. 204911

FC TLIC LPG0 07

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

AEGON USA Investment Management, LLC

Attn: Custody Operations- Privates MS 5335

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

E-mail: paymentnotifications@aegonusa.com

 

(3)

All other communications to:

AEGON USA Investment Management, LLC

Attn: Director of Private Placments MS 5335

4333 Edgewood Road, N.E.

Cedar Rapids, IA 52499-5335

Phone: 319-355-2432

Fax: 319-355-2666

 

(4)

Notes to be issued in the name of: TRANSAMERICA LIFE INSURANCE COMPANY

 

A-59



--------------------------------------------------------------------------------

(5)

Tax I.D. Number: 39-0989781

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

A.) A Signed copy of the Note MUST be sent to Custody Operations- Privates for
verification via fax 888-652-8024 or email INVCustodyTeam@AEGONUSA.com

B.) Once the note has been verified, the Custody Bank instructions will be then
relayed to you via fax or email, which will contain the Custody Vault address
where the original certificates need to be sent.

 

A-60



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED AMERICAN EQUITY INVESTMENT
LIFE INSURANCE COMPANY    Series E    U.S. $8,000,000

6000 Westown Parkway

West Des Moines, IA 50266

Attention: Investment Department-Private Placements

Telephone: (888) 221-1234

Fax: (515) 221-0329

e-mail: PrivatePlacements@american-equity.com

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank & Trust Company

ABA #011000028

Account #00076026, Income Collection, BEV3

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

American Equity Investment Life Insurance Co.

Attn: Asset Administration

6000 Westown Parkway

West Des Moines, IA 50266

Fax: (515) 221-0329

 

(3)

All other communications to:

American Equity Investment Life Insurance Co.

Attn: Asset Administration

6000 Westown Parkway

West Des Moines, IA 50266

Fax: 515-221-0329

 

A-61



--------------------------------------------------------------------------------

(4)

Notes to be issued in the name of: CHIMEFISH & CO

 

(5)

Tax I.D. Number: 65-1186810

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

DTCC/New York Window

Plaza Level

55 Water Street

New York, NY 10041

 

  Attn:

Robert Mendez

for the account of State Street, account # BEV3

CUSIP/PPN: Q3946* AE3

Security Description: _________________

 

A-62



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY    Series D    U.S.
$2,000,000

1401 Livingston Lane

Jackson, MS 39213

Attention: Investment Department

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

State Street Bank and Trust Company

Boston, MA 02101

ABA #011000028

For Further Credit to: Southern Farm Bureau Life Insurance Company

DDA #59848127

Account #EQ83

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Southern Farm Bureau Life Insurance Company

1401 Livingston Lane

Jackson, MS 39213

Attention: Investment Department

 

A-63



--------------------------------------------------------------------------------

(3)

All other communications to:

Investment Department

Southern Farm Bureau Life Insurance Company

P.O. Box 78

Jackson, MS 39205

Attn: Investment Department

or by overnight delivery to:

1401 Livingston Lane

Jackson, MS 39213

Contact Person:

David Divine

Telephone (601) 981-5332 extension 1010

Facsimile (601) 981-3605

ddivine@sfbli.com

Shirley Anderson

Telephone (601) 981-5332 extension 1351

sanderson@sfbli.com

 

(4)

Notes to be issued in the name of: SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

(5)

Tax I.D. Number: 64-0283583

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Shirley Anderson

Southern Farm Bureau Life Insurance Company

1401 Livingston Lane

Jackson, MS 39213

 

A-64



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED METLIFE ALICO LIFE INSURANCE K.K.    Series G    A $100,000,000

4-1-3, Taihei, Sumida-ku

Tokyo, 130-0012 JAPAN

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank N.A., Sydney

BIC Code: CITIAU2X

For account of: Citibank, NA., Hong Kong

A/C No.: 0912018008

Favoring: METLIFE AL INV SPFA PP

A/C No.: 1162525006

Re: 7.04% Series G Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AG8]; Prin. $_____: Int.: $_____)

 

(2)

All notices and communications to:

Alico Asset Management Corp. (Japan)

Administration Department

ARCA East 7F, 3-2-1 Kinshi

Attention: Administration Dept. Manager

E-mail: saura@metlife.co.jp

With a copy to:

MetLife Investment Advisors Company, LLC

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile: (973) 355-4250

 

A-65



--------------------------------------------------------------------------------

With another copy OTHER than with respect to deliveries of financial statements
to:

MetLife Investment Advisors Company, LLC

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

 

(3)

Notes to be issued in the name of: METLIFE ALICO LIFE INSURANCE K.K.

 

(4)

Tax I.D. Number: 98-1037269 (USA) and 00661996 (Japan)

US Passport Number: 43/M/359828/DTTP

 

(5)

PHYSICAL DELIVERY INSTRUCTIONS:

MetLife Investment Advisors Company, LLC

Securities Investments, Law Department

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Ana da Costa, Esq.

 

A-66



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED SUN LIFE ASSURANCE COMPANY OF CANADA    Series D    U.S. $2,000,000

One Sun Life Executive Park/SC1303

Wellesley Hills, MA 02481

Attn: Linda R. Guillette

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Citibank, N.A.

ABA No.: 021000089

Account No.: 36112805

For Further Credit

Account Name: Sun Life of Canada Trust

Account No.: 199541

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Sun Life Financial

Attn: Investments/Private Fixed Income- SC302D26

227 King Street South

Waterloo, ON N2J 4C5 Canada

 

(3)

All other communications to:

Sun Capital Advisers LLC

Attn: Investments/Private Fixed Income/ SC1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

 

(4)

Notes to be issued in the name of: SUN LIFE ASSURANCE COMPANY OF CANADA

 

(5)

Tax I.D. Number: 38-1082080

 

A-67



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Sun Life Assurance Company of Canada

One Sun Life Executive Park/SC1303

Wellesley Hills, MA 02481

Attn: Linda R. Guillette

 

A-68



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED SUN LIFE INSURANCE AND ANNUITY COMPANY
OF NEW YORK    SeriesD    U.S. $7,000,000    SeriesD    U.S. $6,000,000

One Sun Life Executive Park/SC1303

Wellesley Hills, MA 02481

Attn: Linda R. Guillette

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

For Series D $7,000,000 Note

Mellon Bank of New England

ABA: 011001234

DDA: 125261

Attnetion: MBS Income CC1253

Account Name: Sun Life- New York

Account No. KBLF2221002

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

For Series D $6,000,000 Note

Mellon Bank of New England

ABA: 011001234

DDA: 125261

Attnetion: MBS Income CC1253

Account Name: Sun Life- New York

Account No. KBLF0006002

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

A-69



--------------------------------------------------------------------------------

(2)

Payment notices, audit confirmations and related correspondence to:

Sun Life Financial

Attn: Investments/Private Fixed Income- SC302D26

227 King Street South

Waterloo, ON N2J 4C5 Canada

 

(3)

All other communications to:

Sun Capital Advisers LLC

Attn: Investments/Private Fixed Income/ SC1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

 

(4)

Notes to be issued in the name of: SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW
YORK

 

(5)

Tax I.D. Number: 04-2845273

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Sun Life Assurance Company of Canada

One Sun Life Executive Park/SC1301

Wellesley Hills, MA 02481

Attn: Linda R. Guillette

 

A-70



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED THE OHIO NATIONAL LIFE INSURANCE COMPANY    Series E    U.S.
$1,000,000    Series F    U.S. $2,000,000

P.O. Box 237

Cincinnati, OH 45201

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

U. S. Bank N.A.

ABA #042-000013

5th & Walnut Streets

Cincinnati, OH 45202

For Credit to The Ohio National Life Insurance Company’s Account No. 910-275-7

Re: [4.27% Series E Senior Notes due July 25, 2022] [4.42% Series F Senior Notes
due July 25, 2024] (FOXTEL Management Pty Limited, PPN [Q3946* AE3] [Q3946*
AF0]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

The Ohio National Life Insurance Company

P. O. Box 237

Cincinnati, OH 45201

 

(3)

Notes to be issued in the name of: THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

(4)

Tax I.D. Number: 31-0397080

 

(5)

PHYSICAL DELIVERY INSTRUCTIONS:

The Ohio National Life Insurance Company

P. O. Box 237

Cincinnati, OH 45201

 

A-71



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)    PRINCIPAL AMOUNT OF
NOTES TO BE
PURCHASED THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA    Series E    U.S.
$15,000,000

7 Hanover Square

New York, NY 10004-2616

Attn: Gwendolyn Foster

Investment Department 9-A

Fax: (212) 919-2658

E-mail address: gwen.foster@glic.com

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JP Morgan Chase

FED ABA #021000021

Chase/NYC/CTR/BNF

A/C 900-9-000200

Reference A/C #G05978, Guardian Life

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

All Communications and Notices to:

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Gwendolyn Foster

Investment Department 9-A

Fax: (212) 919-2658

E-mail address: gwen.foster@glic.com

 

(3)

Notes to be issued in the name of: THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA

 

(4)

Tax I.D. Number: 13-5123390

 

A-72



--------------------------------------------------------------------------------

(5)

PHYSICAL DELIVERY INSTRUCTIONS:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center- 3rd Floor

Brooklyn, NY 11245-0001

Reference A/C #G05978, Guardian Life

 

A-73



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

TEACHERS INSURANCE AND ANNUITY    Series E    U.S. $75,000,000

ASSOCIATION OF AMERICA

   Series F    U.S. $ 50,000,000

730 Third Avenue

New York, NY 10017

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

JP Morgan Chase

ABA #021-0000-21

Account Number: 900-9-000200

Account Name: Teachers Insurance and Annuity Association of America

For Further Credit to the Account Number: G07040

Re: [4.27% Series E Senior Notes due July 25, 2022] [4.42% Series F Senior Notes
due

July, 25 2024] (FOXTEL Management Pty Limited, PPN [Q3946* AE3] [Q3946* AF0];

Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Teachers Insurance and Annuity Association of America

730 Third Avenue--3rd Floor

New York, New York 10017

Attention: Securities Accounting Division

Telephone: (212) 916-5504

Facsimile: (212) 916-4699

with a copy to:

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above address setting forth (1) the full name, private placement
number, interest rate and maturity date of the Senior Secured Notes,
(2) allocation of payment between principal, interest, Make-Whole Amount, other
premium or any special payment and (3) the name and address of the bank from
which such electronic funds transfer was sent.

 

A-74



--------------------------------------------------------------------------------

(3)

All other communications to:

All notices and communications, including notices with respect to payments and
prepayments, shall be delivered by e-mail and by physical delivery via overnight
courier to:

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Blvd

Charlotte, North Carolina 28262

Attention: Private Placements, Global Private Markets

Ho Young Lee, Managing Director

Telephone: (704) 988-4349

Facsimile: (704) 988-4916

E-mail: hlee@tiaacref.org

 

(4)

Notes to be issued in the name of: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA

 

(5)

Tax I.D. Number: 13-1624203

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

JP Morgan Chase Bank, N.A.

4 Chase Metrotech Center-

1st Floor, Window 5

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

A-75



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

EMERGENCY SERVICES SUPERANNUATION SCHEME STATE SUPERANNUATION FUND (ESWAEC)   
Series D    U.S. $1,800,000

c/o National Nominees Limited

GPO 1406

Melbourne, Victoria 3001

Australia

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank, N.A., New York

BIC code: CITIUS33

ABA Number: 021-000-089

CHIPS UID: 003 715

Account Number: 109 20 636

Account Name: National Australia Bank Limited (Head Office) Melbourne

(BIC: NATAAU33033)

In favour of: National Custodian Services (BIC NATAAU3303X)

A/C ESWAEC A/C 13787-18

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

A-76



--------------------------------------------------------------------------------

(3)

All other communications to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

(4)

Notes to be issued in the name of: NATIONAL NOMINEES LIMITED ANF EMERGENCY
SERVICES SUPERANNUATION SCHEME STATE SUPERANNUATION FUND (ESWAEC)

 

(5)

Tax I.D. Number: 86512292

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

 

A-77



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

EMERGENCY SERVICES SUPERANNUATION SCHEME (ESIACP)    Series D    U.S. $1,600,000

c/o National Nominees Ltd.

     

GPO Box 1406

     

Melbourne, Victoria 3001

     

Australia

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank, N.A., New York

BIC code: CITIUS33

ABA Number: 021-000-089

CHIPS UID: 003 715

Account Number: 109 20 636

Account Name: National Australia Bank Limited (Head Office) Melbourne

(BIC: NATAAU33033)

In favour of: National Custodian Services (BIC NATAAU3303X)

A/C ESIACP A/C 13786-11

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

A-78



--------------------------------------------------------------------------------

(3)

All other communications to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

(4)

Notes to be issued in the name of: NATIONAL NOMINEES LIMITED ANF EMERGENCY
SERVICES SUPERANNUATION SCHEME (ESIACP)

 

(5)

Tax I.D. Number: 86512292

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

A-79



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

TRANSPORT ACCIDENT COMMISSION (TAWAEC)    Series D    U.S. $2,800,000

c/o National Nominees Ltd.

     

GPO Box 1406

     

Melbourne, Victoria 3001

     

Australia

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank, N.A., New York

BIC code: CITIUS33

ABA Number: 021-000-089

CHIPS UID: 003 715

Account Number: 109 20 636

Account Name: National Australia Bank Limited (Head Office) Melbourne

(BIC: NATAAU33033)

In favour of: National Custodian Services (BIC NATAAU3303X)

A/C TAWAEC 13782-16

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

A-80



--------------------------------------------------------------------------------

(3)

All other communications to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

(4)

Notes to be issued in the name of: NATIONAL NOMINEES LIMITED ANF TRANSPORT
ACCIDENT COMMISSION (TAWAEC)

 

(5)

Tax I.D. Number: 86512292

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

 

A-81



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

VICTORIAN MANAGED INSURANCE AUTHORITY (VMLMCP)    Series D    U.S. $600,000

c/o National Nominees Ltd.

     

GPO Box 1406

     

Melbourne, Victoria 3001

     

Australia

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank, N.A., New York

BIC code: CITIUS33

ABA Number: 021-000-089

CHIPS UID: 003 715

Account Number: 109 20 636

Account Name: National Australia Bank Limited (Head Office) Melbourne

(BIC: NATAAU33033)

In favour of: National Custodian Services (BIC NATAAU3303X)

A/C VMLMCP 13783-12

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

A-82



--------------------------------------------------------------------------------

(3)

All other communications to:

Manager DAI

NAB Asset Servicing

Level 9, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

(4)

Notes to be issued in the name of: NATIONAL NOMINEES LIMITED ANF VICTORIAN
MANAGED INSURANCE AUTHORITY (VMLMCP)

 

(5)

Tax I.D. Number: 86512292

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

 

A-83



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

VICTORIAN WORKCOVER AUTHORITY (AAWAEC)    Series D    U.S. $3,200,000

c/o National Nominees Ltd.

     

GPO Box 1406

     

Melbourne, Victoria 3001

     

Australia

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Bank Name: Citibank, N.A., New York

BIC code: CITIUS33

ABA Number: 021-000-089

CHIPS UID: 003 715

Account Number: 109 20 636

Account Name: National Australia Bank Limited (Head Office) Melbourne

(BIC: NATAAU33033)

In favour of: National Custodian Services (BIC NATAAU3303X)

A/C AAWAEC A/C 13788-14

Re: 3.68% Series D Senior Notes due July 25, 2019 (FOXTEL Management Pty
Limited,

PPN [Q3946* AD5]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au



--------------------------------------------------------------------------------

(3)

All other communications to:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

E-mail: Asset.Servicing.DAI.Processing@nab.com.au

 

(4)

Notes to be issued in the name of: NATIONAL NOMINEES LIMITED ANF VICTORIAN
WORKCOVER AUTHORITY (AAWAEC)

 

(5)

Tax I.D. Number: 86512292

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Manager DAI

NAB Asset Servicing

Level 10, 500 Bourke Street

Melbourne, Victoria 3000

Australia

Attention: Kim Thornton

 

A-85



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

AMERICO FINANCIAL LIFE AND ANNUITY - U6F1    Series E    U.S. $4,000,000

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

DTC/New York Window

55 Water St

Plaza Level - 3rd Floor

New York, NY 10041

FAO: State Street

Ref: Americo Financial Life and Annuity - U6F1

Re: 4.27% Series E Senior Notes due July 25, 2022 (FOXTEL Management Pty
Limited,

PPN [Q3946* AE3]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

DTC/New York Window

55 Water St

Plaza Level - 3rd Floor

New York, NY 10041

FAO: State Street

Ref: Americo Financial Life and Annuity - U6F1

 

(3)

All other communications to:

DTC/New York Window

55 Water St

Plaza Level - 3rd Floor

New York, NY 10041

FAO: State Street

Ref: Americo Financial Life and Annuity - U6F1

 

(4)

Notes to be issued in the name of: POND LAUNCH & CO

 

(5)

Nominee Tax I.D. Number: 04-3475411



--------------------------------------------------------------------------------

(6)

Physical Delivery Instructions:

DTC/New York Window

55 Water St

Plaza Level - 3rd Floor

New York, NY 10041

FAO: State Street

Ref: Americo Financial Life and Annuity - U6F1

 

A-87



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)   

PRINCIPAL AMOUNT OF

NOTES TO BE
PURCHASED

AVIVA LIFE AND ANNUITY COMPANY OF NEW YORK    Series F    $3,500,000 c/o Aviva
Investors North America, Inc.      

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

      Des Moines, IA 50309      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York

New York, NY

ABA #021000018

Credit A/C# GLA111566

A/C Name: BKL-SPDA

Custody Account Name: Aviva Life and Annuity Co of NY

Custody Account Number: 014784

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

All notices and communications to:

Aviva Life and Annuity Company of New York

c/o Aviva Investors North America, Inc.

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

Des Moines, IA 50309

privateplacements@avivainvestors.com

 

(4)

Notes to be issued in the name of: HARE & CO.

 

(5)

Tax I.D. Number: 13-1970218 (Aviva Life and Annuity Company of New York)
13-6062916 (Hare & Co.)



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

FAO: Aviva Life and Annuity Company of New York, A/C #014784

 

A-89



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

AVIVA LIFE AND ANNUITY COMPANY    Series F    $5,000,000 c/o Aviva Investors
North America, Inc.      

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

     

Des Moines, IA 50309

     

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York

New York, NY

ABA #021000018

Credit A/C# GLA111566

A/C Name: Institutional Custody Insurance Division

Custody Account Name: ALAC Closed Block- Life

Custody Account Number: 178014

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

All notices and communications to:

Aviva Life and Annuity Company

c/o Aviva Investors North America, Inc.

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

Des Moines, IA 50309

privateplacements@avivainvestors.com

 

(4)

Notes to be issued in the name of: HARE & CO.

 

(5)

Tax I.D. Number: 42-0175020 (Aviva Life and Annuity Company) 13-6062916 (Hare &
Co.)



--------------------------------------------------------------------------------

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

FAO: ALAC Closed Block-Life, A/C #178014

 

A-91



--------------------------------------------------------------------------------

NAME AND ADDRESS OF PURCHASER   

SERIES OF

NOTE(S)

  

PRINCIPAL AMOUNT OF

NOTES TO BE

PURCHASED

AVIVA LIFE AND ANNUITY COMPANY    Series F    $10,000,000 c/o Aviva Investors
North America, Inc.      

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

      Des Moines, IA 50309      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

The Bank of New York

New York, NY

ABA #021000018

Credit A/C# GLA111566

A/C Name: Institutional Custody Insurance Division

Custody Account Name: Aviva Life and Annuity Co-Annuity

Custody Account Number: 010048

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

All notices and communications to:

Aviva Life and Annuity Company

c/o Aviva Investors North America, Inc.

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

Des Moines, IA 50309

privateplacements@avivainvestors.com

 

(4)

Notes to be issued in the name of: HARE & CO.

 

(5)

Tax I.D. Number: 42-0175020 (Aviva Life and Annuity Company)

 

13-6062916 (Hare & Co.)



--------------------------------------------------------------------------------

  (6)

PHYSICAL DELIVERY INSTRUCTIONS:

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

FAO: Aviva Life and Annuity Co-Annuity, A/C#010048

 

A-93



--------------------------------------------------------------------------------

      PRINCIPAL AMOUNT OF NAME AND ADDRESS OF PURCHASER    SERIES OF
NOTE(S)   

NOTES TO BE

PURCHASED

ROYAL NEIGHBORS OF AMERICA    Series F    $1,500,000 c/o Aviva Investors North
America, Inc.      

Attn: Private Fixed Income Dept.

215 10th Street, Suite 1000

      Des Moines, IA 50309      

 

(1)

All payments to be by wire transfer of immediately available funds, with
sufficient information (including PPN #, interest rate, maturity date, interest
amount, principal amount and premium amount, if applicable) to identify the
source and application of such funds, to:

Northern Chgo/Trust

ABA 071000152

Credit Wire Account 5186041000

F/C 26-73769/Royal Neighbors

Re: 4.42% Series F Senior Notes due July 25, 2024 (FOXTEL Management Pty
Limited,

PPN [Q3946* AF0]; Prin. $_____: Int.: $_____)

 

(2)

Payment notices, audit confirmations and related correspondence to:

Ell & Co, c/o Northern Trust Co.

PO Box 92395, Chicago, IL 60675

With copy to:

PREFERRED REMITTANCE: privateplacements@avivainvestors.com

Royal Neighbors of America

c/o Aviva Investors North America, Inc.

Attn: Private Fixed Income

215 10th Street, Suite 1000

Des Moines, IA 50309



--------------------------------------------------------------------------------

(3)

All other communications to:

PREFERRED REMITTANCE: privateplacements@avivainvestors.com

Royal Neighbors of America

c/o Aviva Investors North America, Inc.

Attn: Private Fixed Income

215 10th Street, Suite 1000

Des Moines, IA 50309

 

(4)

Notes to be issued in the name of: ELL & CO

 

(5)

Tax I.D. Number: 36-1711198 (Royal Neighbors of America)

 

36-6412623 (ELL & CO)

 

(6)

PHYSICAL DELIVERY INSTRUCTIONS:

Northern Trust Co

Trade Securities Processing, C1N

801 South Canal Street

Chicago, IL 60607

 

A-95



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2009 USPP Note Agreement” means the Note and Guarantee Agreement, dated as of
September 24, 2009 (as amended on April 2, 2012 pursuant to (i) Waiver, Consent
and Amendment Number 1 thereto and (ii) Notice of Security Release and Amendment
Number 2 thereto), among the Obligor, the Partners and the purchasers set forth
in Schedule A thereto, as may be further amended, restated, supplemented or
otherwise modified from time to time.

“Additional Covenant” is defined in Section 9.11(a).

“Affected Noteholder” is defined in Section 10.4.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and, with respect to the FOXTEL Group, shall include any Person
beneficially owning or holding, directly or indirectly, 10% or more of any class
of voting or equity interests of any Member or any corporation or partnership of
which any Member beneficially owns or holds, in the aggregate, directly or
indirectly, 10% or more of any class of voting or equity interests. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“AML / Anti-Terrorism Laws” is defined in Section 5.16(c).

“Artist Services” means Artist Services Cable Management Pty Limited (ABN 97 072
725 289).

“ASIC” means the Australian Securities and Investment Commission.

“Associate” means an associate of the Obligor or either Partner within the
meaning of Section 128F(9) of the Australian Tax Act.

“AUSTAR” means AUSTAR United Communications Limited.

“AUSTAR Acquisition” means the acquisition by FOXTEL Management of all of the
issued shares in AUSTAR from Liberty Global, Inc.

“Australia” means the Commonwealth of Australia.

“Australian Dollars” and “A$” means lawful money of Australia.

“Australian Tax Act” means the Australian Income Tax Assessment Act 1936 and the
Australia Income Tax Assessment Act 1997, as the context requires, as amended,
and a reference to any section of the Australian Income Tax Assessment Act 1936
includes a reference to that section as rewritten in the Australian Income Tax
Assessment Act 1997 and any other Act setting the rate of income tax payable and
any regulation promulgated thereunder.



--------------------------------------------------------------------------------

“Blocked Person” is defined in Section 5.16(a).

“Business” means the business, conducted from time to time by the FOXTEL Group,
of video entertainment and related services for delivery on any form of
technology for which subscribers must pay a fee (other than in respect of the
retransmitted Australian national and commercial television broadcast services),
including the right to bundle such services with third party telecommunications
services, provide access to FOXTEL Group STUs to access seekers and make the
services available on a wholesale basis including to infrastructure operators.

“Business Day” means (a) for the purposes of Section 8.10(a) only, with respect
to calculations relating to any U.S. Dollar Note, any day other than a Saturday,
a Sunday or a day on which commercial banks in New York City are required or
authorized to be closed, (b) for the purposes of Section 8.10(a) only, with
respect to calculations relating to any Series G Note, any day other than a
Saturday, a Sunday or a day on which commercial banks in Sydney, New South
Wales, Australia are required or authorized to be closed, and (c) for the
purposes of any other provision of this Agreement, any day other than a
Saturday, a Sunday or a day on which commercial banks in New York, New York, or
Sydney, New South Wales, Australia are required or authorized to be closed.

“Capital Lease” means, at any time, (a) a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with Relevant GAAP and (b) any “finance
lease” (as defined in the “accounting standards” specified in the Corporations
Act).

“Change of Control” means, and shall be deemed to have occurred at any time
that, the Shareholders (or any of them) cease to legally and beneficially own
and control (directly or indirectly) at least 60% of the FOXTEL Group.

“Closing” is defined in Section 3.

“CMH” means Consolidated Media Holdings Limited (ABN 52 009 071 167), a company
registered under the laws of Australia.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Confidential Information” is defined in Section 22.

 

B-2



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Corporations Act” means the Australian Corporations Act 2001 (Cwlth), as
amended.

“CTDP” means the Common Terms Deed Poll, dated as of April 10, 2012, among the
Company and the guarantors listed in Schedule 1 thereto, as amended, varied or
restated from time to time, together with any agreement renewing or replacing
the foregoing.

“Customer Services” means Customer Services Pty Limited (ACN 069 272 117).

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest that is
the greater of (i) 2.00% per annum above the rate of interest stated in clause
(a) of the first paragraph of such Note and (ii) 2.00% over the rate of interest
publicly announced by (x) in the case of any U.S. Dollar Note, JPMorgan Chase
Bank, N.A. in New York, New York as its “base” or “prime” rate and (y) in the
case of any Series G Note, Commonwealth Bank of Australia in Sydney, Australia
as its “reference rate”.

“Disposition” is defined in Section 10.5.

“Distribution” means, with respect to any Person, any payment or distribution
(in cash or in kind), including by interest, dividend, return of capital,
repayment or redemption, to or for the benefit of any Shareholder, Partner or
“associate” (as defined in section 318 of the Australian Tax Act) of such Person
(other than any Member), but excluding any payment made as consideration for the
supply of goods or services by any Shareholder, Partner or “associate” (as
defined above) which is not made in excess of a payment on arm’s length
commercial terms.

“EBITDA” means, with respect to any period, the total amount of consolidated
earnings of the FOXTEL Group, in each case before: (a) interest, (b) (i) tax,
including GST, levy, charge, impost, duty, fee, deduction, compulsory loan or
withholding and (ii) income, stamp or transaction duty, tax or charge, in either
case which is assessed, levied, imposed or collected by any government or any
governmental, semi-governmental, administrative, fiscal or judicial body,
department, commission, authority, tribunal, agency or entity, including any
interest, fine, penalty, charge, fee or other amount imposed on or in respect of
any of the above, (c) depreciation and amortisation, (d) any amounts relating to
the impairment of assets, (e) items of income or expense which are considered to
be outside the ordinary course of business and are regarded as “exceptional
items” or “significant items” (or another term in place of that term) in the
accounts, and (f) fair value adjustments of financial derivatives that are not
effective hedging instruments under Relevant GAAP.

 

B-3



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the rules and regulations promulgated
thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Obligor under section 414 of
the Code.

“Excluded Tax” means, with respect to any holder of a Note, any Tax imposed by
any jurisdiction on the net income of such holder as a consequence of such
holder being a resident of or organized or doing business in such jurisdiction
(but not any Tax which is imposed as a result of such holder being considered a
resident of or organized or doing business in such jurisdiction solely as a
result of such holder holding a Note with the benefit of the guarantee of the
Guarantor and the Partners under this Agreement or being a party to this
Agreement or any transaction contemplated by this Agreement or enforcing its
rights hereunder or under any Note).

“Event of Default” is defined in Section 11.

“Facility Agreement” means (i) the CTDP, (ii) any facility agreement or other
similar agreement issued pursuant to, and with the benefit of, the terms of the
CTDP and providing for financing in a principal or notional amount of at least
A$50,000,000 (or its equivalent in the relevant currency of payment) and
(iii) at any time that the CTDP is not outstanding, the principal bank facility
of the FOXTEL Group.

“Finance Document” means:

(a) this Agreement;

(b) the Notes;

(c) each Member Guarantee; and

(d) any document or agreement entered into or given under or in connection with,
or for the purpose of amending or novating, any document referred to in a clause
above.

“Financial Report” means, with respect to any Person, the following financial
statements and information with respect to such Person: (a) a statement of
financial performance, (b) a statement of financial position and (c) a statement
of cashflows.

“Fitch” means Fitch, Inc., together with any relevant local affiliates thereof
and any successor to any of the foregoing.

 

B-4



--------------------------------------------------------------------------------

“FOXTEL Cable” means FOXTEL Cable Television Pty Limited (ACN 069 008 797).

“FOXTEL Group” means:

(a) the FOXTEL Partnership;

(b) the FOXTEL Television Partnership;

(c) the Obligor; (d) FOXTEL Cable;

(e) Customer Services; and

(f) each Wholly-Owned Subsidiary of each of the entities described at paragraphs
(a) to (e) above.

“FOXTEL Partnership” means the partnership constituted by the FOXTEL Partnership
Agreement.

“FOXTEL Partnership Agreement” means the partnership agreement dated 14 April
1997 as amended and restated on 3 December 1998 between each Partner and the
Company as amended by the deed dated 21 November 2002 between the Company,
Customer Services, FOXTEL Cable, News Pay TV Pty Limited, PBL Pay TV Pty
Limited, CMH, each Partner, Telstra, Telstra Multimedia and News, and as further
amended, restated, supplemented or otherwise modified from time to time.

“FOXTEL Television Partnership” means the partnership constituted by the FOXTEL
Television Partnership Agreement.

“FOXTEL Television Partnership Agreement” means the partnership agreement dated
14 April 1997 as amended and restated on 3 December 1998 between each Partner
and FOXTEL Cable as amended by the deed dated 21 November 2002 between the
Company, Customer Services, FOXTEL Cable, News Pay TV Pty Limited, PBL Pay TV
Pty Limited, CMH, each Partner, Telstra, Telstra Multimedia and News, and as
further amended, restated, supplemented or otherwise modified from time to time.

“Governmental Authority” means

(a) the government of

(i) the United States of America or Australia or any State or other political
subdivision of either thereof, or

(ii) any other jurisdiction in which the Obligor or any Partner conducts all or
any part of its business, or which asserts jurisdiction over any properties of
any Transaction Party or any Member, or

 

B-5



--------------------------------------------------------------------------------

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Group Structure Diagram” means the group structure diagram set forth in
Schedule 4.9(b), as amended or updated by the delivery of a new diagram pursuant
to Section 7.1(h).

“GST” means the goods and services tax levied under the New Tax System (Goods
and Services Tax) Act 1999 (Cwth), as amended.

“Guaranteed Obligations” is defined in Section 14.1.

“Guarantor” is defined in the first paragraph of this Agreement.

“Guaranty” means any guaranty, suretyship, letter of credit, letter of comfort
or any other obligation (a) to provide funds (whether by the advance or payment
of money, the purchase of or subscription for shares or other securities, the
purchase of assets or services, or otherwise) for the payment or discharge of,
(b) to indemnify any Person against the consequences of default in the payment
of or (c) to be responsible for, any debt or monetary liability of another
person or the assumption of any responsibility or obligation in respect of the
insolvency or the financial condition of any other Person.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 15.1.

“Indebtedness” means any debt or other monetary liability in respect of moneys
borrowed or raised or any financial accommodation including under or in respect
of any:

(a) bill of exchange, bond, debenture, note or similar instrument;

(b) acceptance, endorsement or discounting arrangement;

(c) Guaranty;

(d) Swap Agreement;

(e) finance or capital lease;

 

B-6



--------------------------------------------------------------------------------

(f) agreement for the deferral (of at least 120 days) of a purchase price or
other payment in relation to the acquisition of any asset or service;

(g) obligation to deliver goods or provide services paid for in advance by any
financier; or

(h) agreement for the payment of capital or premium on the redemption of any
preference shares;

and irrespective of whether the debt or liability (i) is present or future,
(ii) is actual, prospective, contingent or otherwise, (iii) is at any time
ascertained or unascertained, (iv) is owed or incurred alone or severally or
jointly or both with any other Person or (v) comprises any combination of the
above.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding and (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form.

“Intellectual Property” means (a) all trade secrets, confidential information,
know-how, patents, trade marks, designs, service marks, business names,
copyright and computer programs which are material to the Business, and (b) any
interest (including by way of license) in any of the foregoing, in each case
whether registered or not and including all applications for same.

“Interest Expenses” means interest and amounts in the nature of, or having a
similar purpose or effect to, interest and includes (a) discount on a bill of
exchange (as defined in the Bills of Exchange Act 1909 (Cwth)) or other
instrument, (b) fees and amounts incurred on a regular or recurring basis, such
as line fees, and (c) capitalized amounts of the same or similar name to the
foregoing.

“Interest Service” means, with respect to any period, without double counting,
an amount equal to (a) the aggregate amount of all Interest Expenses, rentals,
any other recurrent payments of a similar nature (including gross-ups and
increased cost payments) and any other recurring fees, costs and expenses paid
during such period, in each case under or in relation to any Indebtedness of any
Member, but which shall not include any such payments in respect of transactions
between or among Members, plus or minus (b) the net amount of any difference
between payments by or to any Members under any Swap Agreement relating to
interest rates during such period.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

B-7



--------------------------------------------------------------------------------

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements);
provided that, for the avoidance of doubt, “Lien” shall exclude any interest
that is a “security interest” for the purposes of section 12(3) of the PPSA if
such security interest does not in substance secure payment of money or
performance of an obligation.

“Make-Whole Amount” is defined in Section 8.10(a).

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the FOXTEL Group.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the FOXTEL
Group; or (b) the ability of any Transaction Party to perform its obligations
under the Finance Documents to which it is a party; or (c) the validity or
enforceability of any Finance Document; or (d) the rights and remedies of any
holder of a Note under any Finance Document.

“Member” means any Person listed in any of clauses (a) through (f) of the
defined term “FOXTEL Group”.

“Member Guarantee” means a guarantee of a Member Guarantor of the obligations of
the Company under this Agreement and the Notes, substantially in the form of
Exhibit 9.8.

“Member Guarantor” means, as of the date of Closing, each Member identified as a
“Member Guarantor” on Schedule 5.4 and, thereafter, each other Member that has
executed and delivered a Member Guarantee pursuant to Section 9.8, in each case
that has not been released from its Member Guarantee pursuant to Section 9.8(c).

“Memorandum” is defined in Section 5.3.

“Modified Make-Whole Amount” is defined in Section 8.10(a).

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, together with any relevant local affiliates thereof and any
successor to any of the foregoing.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“News” means News Australia Pty Limited (ABN 40 007 910 330).

 

B-8



--------------------------------------------------------------------------------

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by any Member
primarily for the benefit of employees of one or more Members residing outside
the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

“Noteholder Sanctions Violation” is defined in Section 10.4.

“Notes” is defined in Section 1.

“Obligations” means, with respect to any Partner, all debts and monetary
liabilities of such Partner to the holders of Notes under or in relation to any
Finance Document and in any capacity, irrespective of whether the debts or
liabilities:

(a) are present or future;

(b) are actual, prospective, contingent or otherwise;

(c) are at any time ascertained or unascertained;

(d) are owed or incurred by or on account of any such Partner alone, or
severally or jointly with any other person;

(e) are owed or incurred as principal, interest, fees, premiums, make-whole
amounts, charges, taxes, duties or other imposts, damages (whether for breach of
contract or tort or incurred on any other ground), losses, costs or expenses, or
on any other account; or

(f) comprise any combination of the above.

“Obligor” is defined in the first paragraph of this Agreement.

“OFAC” is defined in Section 5.16(a).

“OFAC Event” means any amendment to, or change after the date of the Closing in,
the laws or regulations of OFAC, or any amendment to or change after the date of
the Closing in the official administration, interpretation or application of
such laws or regulations.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing, as listed at
http://www.treasury.gov/resource-center/sanctions/programs/pages/programs.aspx
or any successor site or publication.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of either Partner or the Obligor, as the context requires,
whose responsibilities extend to the subject matter of such certificate.

“Partner” is defined in the first paragraph of this Agreement.

 

B-9



--------------------------------------------------------------------------------

“Partnership Property” means, with respect to a Partner, all of the present and
future undertakings, assets and rights of such Partner in and to the
undertakings, assets and rights of the FOXTEL Partnership and the FOXTEL
Television Partnership, as applicable. “Partnership Property” does not include
any undertakings, assets or rights of a Partner held in its personal or other
capacity.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permitted Jurisdiction” means Canada and any country that on April 30, 2004 was
a member of the European Union (excluding Spain, Italy, Portugal, Greece and
Ireland).

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Obligor or
any ERISA Affiliate or with respect to which the Obligor or any ERISA Affiliate
may have any liability.

“PPSA” means the Australian Personal Property Securities Act 2009 (Cwth), as
amended.

“Prohibited Subsequent Action” is defined in Section 10.4.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Purchaser” is defined in the first paragraph of this Agreement.

“QP Transfer Certificate” means a Qualified Purchaser Transfer Certificate in
the form of Exhibit 15.2.

“Qualified Purchaser” means any person who is a “qualified purchaser” as defined
in Section 2(a)(51) of the Investment Company Act and the rules and regulations
thereunder.

“Racing Channel” means The Racing Channel Cable-TV Pty Limited (ABN 91 069 619
307).

“Relevant GAAP” means, with respect to (i) the FOXTEL Group and each Reporting
Member, generally accepted accounting principles, standards and practices as in
effect from time to time in Australia, and (ii) with respect to any Person other
than the FOXTEL Group and the Reporting Members, generally accepted accounting
principles (including any applicable application of International Financial
Reporting Standards) as in effect from time to time in the jurisdiction under
which such Person prepares its books of account and financial records and
statements.

 

B-10



--------------------------------------------------------------------------------

“Reporting Member” means each Member (other than Artist Services and Racing
Channel for so long as such Person remains dormant).

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
any Member, a Partner or any of their respective Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of either Partner or the Obligor, as the context requires, with responsibility
for the administration of the relevant portion of this Agreement.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw-Hill
Companies, Inc., together with any relevant local affiliates thereof and any
successor to any of the foregoing.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Senior Debt Nomination Letter” has the meaning set forth in the Shareholder
Loan Subordination Deed.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Obligor or either Partner, as
the context requires.

“Series D Notes” is defined in Section 1.

“Series E Notes” is defined in Section 1.

“Series F Notes” is defined in Section 1.

“Series G Notes” is defined in Section 1.

“Shareholder” means:

(a) Telstra;

(b) News; or

(c) CMH.

“Shareholder Debt” has the meaning set forth in the Shareholder Loan
Subordination Deed.

“Shareholder Loan Subordination Deed” means that certain Subordination Deed
Poll, dated as of April 10, 2012, among the Company, as borrower, and Telestra,
News and CMH, as the subordinated creditors, as amended, restated, supplemented
or otherwise modified from time to time.

 

B-11



--------------------------------------------------------------------------------

“Sky Cable” is defined in the first paragraph of this Agreement.

“STU” means set top unit (including a refurbished or re-birthed set top unit).

“Subordinated Creditors” means Telstra, News and CMH.

“Subordinated Debt” means (i) Indebtedness identified as Subordinated Debt on
Schedule 5.15 and (ii) all other Indebtedness of any Member which is the subject
of a Subordination Deed.

“Subordination Deed” means a subordination deed or deed poll in a form approved
by the Required Holders (acting reasonably) between the Person who has incurred
or will incur Indebtedness, the entity to whom the Indebtedness is or will be
owed and any other relevant Person, in relation to the provision of Subordinated
Debt to any Member.

“Subsidiary” means a subsidiary as defined in Section 46 of the Corporations
Act.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” means each interest rate or foreign exchange transaction,
including any master agreement and any transaction or confirmation under it,
entered into by any Member.

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

“Taxing Jurisdiction” is defined in Section 13.

“Telstra” means Telstra Corporation Limited (ABN 33 051 775 556).

“Telstra Deed of Cross Guarantee” means the ASIC Class Order deed of cross
guarantee entered into by Telstra and certain of its subsidiaries on 4 June
1996.

“Telstra Media” is defined in the first paragraph of this Agreement.

“Total Assets” means, at any time, the aggregate book value of all assets of the
FOXTEL Group at such time.

“Total Debt” means, at any time, the aggregate amount of all Indebtedness of
each Member, excluding transactions between or among Members and excluding
Subordinated Debt.

 

B-12



--------------------------------------------------------------------------------

“Transaction Party” means the Obligor, each Partner and each Member Guarantor.

“U.S. Dollar” or “U.S.$” means lawful money of the United States of America.

“U.S. Dollar Note” means any Series D Note, Series E Note or Series F Note.

“U.S. Person” means any Person who is a “U.S. person” as defined in Rule 902(k)
under the Securities Act.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Members and the Members’ other Wholly-Owned
Subsidiaries at such time.

 

B-13



--------------------------------------------------------------------------------

SCHEDULE 4.9(a)

CHANGES IN CORPORATE STRUCTURE

On 23 May 2012:

 

  •  

FOXTEL Australia Pty Limited acquired all of the shares in LGI Investments 1 Pty
Limited (the holding company of Austar United Communications Pty Limited) and
assumed liabilities in connection with that acquisition; and

 

  •  

FOXTEL Management Pty Limited in its capacity as agent for the Partners as a
partnership carrying on the business of the FOXTEL Partnership acquired 0.49% of
the shares in Austar United Communications Pty Limited and assumed liabilities
in connection with that acquisition.



--------------------------------------------------------------------------------

SCHEDULE 4.9(b)

GROUP STRUCTURE DIAGRAM

[Attached]



--------------------------------------------------------------------------------

LOGO [g603651page956.jpg]

 

  

# Held non-beneficially by FOXTEL Management Pty Limited,

on behalf of the FOXTEL Partnership



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

The FOXTEL Group Reconciliation of Management Accounts to Aggregated Financial
Information dated August 2011



--------------------------------------------------------------------------------

SCHEDULE 5.4

MEMBER GUARANTORS, AFFILIATES AND OWNERSHIP OF MEMBER STOCK

 

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

FOXTEL Management Pty Limited    No    50% - Sky Cable Pty Limited 50% - Telstra
Media Pty Limited    Sky Cable Pty Limited and Telstra Media Pty Limited   

Directors:

 

Kate McKenzie Gordon Ballantyne

John Alexander

Richard Freudenstein

Guy Jalland

Ian Philip

Keith Brodie

Andrew Penn Robert Nason

 

Senior officers: Richard Freudenstein

Peter Tonagh Brian Walsh

Shona Bishop

Ed Smith

Emma Hogan

Bruce Meagher Lynette Ireland

Jim Rudder

  

Restricted under clause 3 of the Subordination Deed Poll dated 10 April 2012

 

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

The FOXTEL Partnership    No    50% - Sky Cable Pty Limited 50% - Telstra Media
Pty Limited    Sky Cable Pty Limited and Telstra Media Pty Limited    N/A   

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

The FOXTEL Television Partnership    No    50% - Sky Cable Pty Limited 50% -
Telstra Media Pty Limited    Sky Cable Pty Limited and Telstra Media Pty Limited
   N/A   

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

LGI Investments 1 Pty Limited    Yes    FOXTEL Australia Pty Limited    Sky
Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited
  

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

LGI Investments 2 Pty Limited    Yes    LGI Investments 1 Pty Limited    Sky
Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited
  

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Austar United Communications Pty Limited    Yes    0.49% - FOXTEL Management Pty
Limited 53.66% - LGI Investments 2 Pty Limited 45.85% - LGI Bidco Pty Limited   
Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

LGI Bidco Pty Limited    Yes    Austar United Communications Pty Limited    Sky
Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited
  

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Austar United Holdings Pty Limited    Yes    Austar United Communications Pty
Limited    Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL
Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

STV Pty. Ltd.    Yes    Austar United Holdings Pty Limited    Sky Cable Pty
Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Chippawa Pty. Ltd.    Yes    STV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Windytide Pty. Ltd.    Yes    STV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Selectra Pty. Ltd.    Yes    STV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Kidillia Pty. Ltd.    Yes    STV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Dovevale Pty. Ltd.    Yes    Kidillia Pty. Ltd.    Sky Cable Pty Limited,
Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Wollongong Microwave Pty Ltd    Yes    Kidillia Pty. Ltd.    Sky Cable Pty
Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

CTV Pty. Ltd.    Yes    Austar United Holdings Pty Limited    Sky Cable Pty
Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Ilona Investments Pty. Ltd.    Yes    CTV Pty. Ltd.    Sky Cable Pty Limited,
Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Jacolyn Pty. Ltd.    Yes    CTV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Vinatech Pty. Ltd.    Yes    CTV Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Minorite Pty. Ltd.    Yes    Jacolyn Pty. Ltd.    Sky Cable Pty Limited, Telstra
Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Austar United Mobility Pty Ltd    Yes    Austar United Holdings Pty Limited   
Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Austar United Broadband Pty Ltd    Yes    Austar United Holdings Pty Limited   
Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

eisa Finance Pty Limited    Yes    Austar United Broadband Pty Ltd    Sky Cable
Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/ senior
officers

  

Restrictions on
distributions

Artson System Pty Ltd    Yes    Austar United Broadband Pty Ltd    Sky Cable Pty
Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Austar United Holdco1 Pty Ltd    Yes    Austar United Holdings Pty Limited   
Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Continental Century Pay TV Pty Limited    Yes    Austar United Holdings Pty
Limited    Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL
Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

UAP Australia Programming Pty Ltd    Yes    Austar United Holdings Pty Limited
   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Saturn (NZ) Holding Company Pty Ltd    Yes    Austar United Holdings Pty Limited
   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Century United Programming Ventures Pty Limited    Yes    50 % - Austar United
Holdings Pty Limited 50% - Century Programming Ventures Corp.    Sky Cable Pty
Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

XYZnetworks Pty Limited    Yes    50 % - FOXTEL Management Pty Limited 50% -
Century United Programming Ventures Pty Limited    Sky Cable Pty Limited,
Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

Jacqueline Feeney

Lynette Ireland

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Austar Satellite Ventures Pty Ltd    Yes    Austar United Holdings Pty Limited
   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Austar Entertainment Pty Limited    Yes    Austar United Holdings Pty Limited   
Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Austar Services Pty Ltd    Yes    Austar Entertainment Pty Limited    Sky Cable
Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

The Country Music Channel Pty Limited    Yes    XYZnetworks Pty Limited    Sky
Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited
  

Directors:

 

Richard Freudenstein

Jacqueline Feeney

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

The Weather Channel Australia Pty Ltd    Yes    XYZnetworks Pty Limited    Sky
Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited
  

Directors:

 

Richard Freudenstein

Jacqueline Feeney

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Austar Satellite Pty Ltd    Yes    81% - Austar Satellite Ventures Pty Ltd 19% -
Austar Services Pty Ltd    Sky Cable Pty Limited, Telstra Media Pty Limited and
FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

Artist Services Cable Management Pty Limited    Yes    FOXTEL Management Pty
Limited    Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL
Management Pty Limited   

Director:

 

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Customer Services Pty Limited    Yes    50% - Sky Cable Pty Limited 50% -
Telstra Media Pty Limited    Sky Cable Pty Limited and Telstra Media Pty Limited
  

Directors:

 

Gerald Sutton

Bruce Akhurst

John Alexander Richard Freudenstein

Guy Jalland

Ian Philip

Keith Brodie

Andrew Penn Robert Nason

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

FOXTEL Cable Television Pty Limited    Yes    20% ** - Sky Cable Pty Limited 80%
** - Telstra Media Pty Limited * Economic interest held by above parties 50/50
   Sky Cable Pty Limited and Telstra Media Pty Limited   

Directors:

 

Gerald Sutton

Bruce Akhurst

John Alexander

Richard Freudenstein

Guy Jalland

Ian Philip

Keith Brodie

Andrew Penn

Robert Nason

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

The Racing Channel Cable- TV Pty Limited    Yes    FOXTEL Management Pty Limited
   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

FOXTEL Finance Pty Limited    Yes    FOXTEL Holdings Pty Limited    Sky Cable
Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

FOXTEL Holdings Pty Limited    Yes    FOXTEL Management Pty Limited    Sky Cable
Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

FOXTEL Australia Pty Limited    Yes   

FOXTEL Holdings

Pty Limited

   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Directors:

 

Richard Freudenstein

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)



--------------------------------------------------------------------------------

Member

  

Member
Guarantor?

  

Ownership of
shares/capital
stock/equity
interests

  

Affiliates
(other than
Subsidiaries)*

  

Directors/
senior officers

  

Restrictions on
distributions

Century Programming Ventures Corp.    Yes    Austar United Holdings Pty Limited
   Sky Cable Pty Limited, Telstra Media Pty Limited and FOXTEL Management Pty
Limited   

Director:

 

Peter Tonagh

  

Restricted under clause 5.8 of the Common Terms Deed Poll dated 10 April 2012

 

Restricted under section 10.9 of the USPP Note and Guarantee Agreement dated 24
September 2009 (as amended and restated)

The directors of Sky Cable Pty Limited are Ian Philip, Stephen Rue, John
Alexander, Trent Whitney, James Packer and Kimberly Williams.

The directors of Telstra Media Pty Limited are Mark Hall, Gerald Sutton and
Susan Vertigan.

 

*

Note: this does not include intermediary holding companies not otherwise listed
in this Schedule and does not include Affiliates above the level of Sky Cable
Pty Limited or Telstra Media Pty Limited.



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

 

  •  

Foxtel Group 2006, 2007, 2008, 2009, 2010, 2011 Financial Statements

 

  •  

Foxtel Group HY2012 Unaudited Financial Statements

 

  •  

Foxtel Pro Forma Consolidated Balance Sheet

 

  •  

Austar 2006, 2007, 2008, 2009, 2010, 2011 Annual Reports



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS

In accordance with Section 5.15(a), existing Indebtedness as of June 30, 2012 is
as follows:

 

Nature of debt

  

Obligor(s)

  

Facility Amount

(000’s)

  

Amount
Outstanding (000’s)

Syndicated Revolving Facility Agreement dated 10 April 2012   

Borrowers:

 

The Company FOXTEL Finance Pty Limited

 

Guarantors:

 

Please see table of Guarantors below

   AUD 1,200,000    AUD 1,053,823 Syndicated Bridge Facility Agreement dated
10 April 2012   

Borrower:

 

The Company

 

Guarantors:

 

Please see table of Guarantors below

   AUD 900,000    AUD 900,000 USPP Note and Guarantee Agreement dated
24 September 2009 (as amended and restated)   

Issuer:

 

The Company

 

Guarantors:

 

Please see table of Guarantors below

   US 180,000    US 180,000



--------------------------------------------------------------------------------

Nature of debt

  

Obligor(s)

  

Facility Amount

(000’s)

  

Amount
Outstanding (000’s)

CBA Multi-option facility agreement dated 24 September 2004 (as amended and
restated)

 

CBA Working Capital Facility Agreement dated 23 May 2012

  

Borrowers under Multi-Option facility:

 

The Company Customer Services Pty Limited

   AUD 75,000    AUD 7,973   

Borrower under Working Capital Facility Agreement:

 

The Company

        

Guarantors under both agreements:

 

Please see table of Guarantors below

      CBA lease agreement dated 30 June 2009 (as amended and restated)   

Borrower:

 

The Company

   AUD 36,416    AUD 36,416   

Guarantors:

 

Please see table of Guarantors below

      Subordinated shareholder loan agreement with Telstra Corporation Limited,
News Australia Pty Limited and Consolidated Media Holdings Limited   

Borrower:

 

The Company

   AUD 900,000    AUD 886,231

The Company and Foxtel Finance Pty Limited have also entered into Swap
Agreements with Australia and New Zealand Banking Group Limited, Commonwealth
Bank of Australia, Westpac Banking Corporation, National Australia Bank Limited,
The Royal Bank of Scotland plc, UBS AG and Lloyds TSB Bank plc. Those Swap
Agreements are guaranteed by the entities set out in the table of Guarantors
below.



--------------------------------------------------------------------------------

Guarantors

 

    

Company Name

   ACN 1.    LGI Investments 1 Pty Limited    151 765 007 2.    LGI Investments
2 Pty Limited    151 767 421 3.    Austar United Communications Pty Limited   
087 695 707 4.    LGI Bidco Pty Limited    151 767 449 5.    Austar United
Holdings Pty Limited    146 562 263 6.    STV Pty. Ltd.    065 312 450 7.   
Chippawa Pty. Ltd.    068 943 635 8.    Windytide Pty. Ltd.    068 943 546 9.   
Selectra Pty. Ltd.    065 367 526 10.    Kidillia Pty. Ltd.    068 943 608 11.
   Dovevale Pty. Ltd.    068 943 591 12.    Wollongong Microwave Pty Ltd   
065 146 321 13.    CTV Pty. Ltd.    064 416 128 14.    Ilona Investments Pty.
Ltd.    068 943 626 15.    Jacolyn Pty. Ltd.    064 744 869 16.    Vinatech Pty.
Ltd.    065 366 314 17.    Minorite Pty. Ltd.    068 943 484 18.    Austar
United Mobility Pty Ltd    093 217 522 19.    Austar United Broadband Pty Ltd   
089 048 439 20.    eisa Finance Pty Limited    086 005 585 21.    Artson System
Pty Ltd    054 001 759 22.    Austar United Holdco1 Pty Ltd    093 217 513 23.
   Continental Century Pay TV Pty Limited    059 914 840 24.    UAP Australia
Programming Pty Ltd    083 851 807 25.    Saturn (NZ) Holding Company Pty Ltd   
088 052 000 26.    Century United Programming Ventures Pty Limited   
069 957 759 27.    XYZnetworks Pty Limited    066 812 119 28.    Austar
Satellite Ventures Pty Ltd    082 617 829 29.    Austar Entertainment Pty
Limited    068 104 530



--------------------------------------------------------------------------------

    

Company Name

   ACN 30.    Austar Services Pty Ltd    068 521 880 31.    The Country Music
Channel Pty Limited    075 911 554 32.    The Weather Channel Australia Pty Ltd
   084 205 587 33.    Austar Satellite Pty Ltd    080 269 030 34.    The FOXTEL
Partnership    N/A 35.    The FOXTEL Television Partnership    N/A 36.    Artist
Services Cable Management Pty Limited    072 725 289 37.    Customer Services
Pty Limited    069 272 117 38.    FOXTEL Cable Television Pty Limited   
069 008 797 39.    FOXTEL Management Pty Limited in its own capacity and as
FOXTEL Agent and as agent for the FOXTEL Television Partnership    068 671 938
40.    Sky Cable Pty Limited    069 799 640 41.    Telstra Media Pty Limited   
069 279 027 42.    The Racing Channel Cable-TV Pty Limited    069 619 307 43.   
FOXTEL Finance Pty Limited    151 691 897 44.    FOXTEL Holdings Pty Limited   
151 690 327 45.    FOXTEL Australia Pty Limited    151 691 753 46.    Century
Programming Ventures Corp.    N/A (incorporated
in Nevada)

In accordance with Section 5.15(c), the following instruments, documents or
agreements limit the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness by the FOXTEL Group:

 

Document

  

Restrictions

Common Terms Deed Poll dated 10 April 2012    Restriction on secured
indebtedness in excess of 10% of Total Assets Interest Cover Ratio Total Debt to
EBITDA Ratio USPP Note and Guarantee Agreement dated 24 September 2009 (as
amended and restated)    Restriction on secured indebtedness in excess of 10% of
Total Assets Interest Cover Ratio Total Debt to EBITDA Ratio



--------------------------------------------------------------------------------

EXHIBIT 1-A

[FORM OF SERIES D NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

3.68% Series D Guaranteed Senior Note Due 2019

 

No. D-[    ]    [Date] U.S.$[                    ]    PPN: Q3946* AD5

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [                ], or registered assigns,
the principal sum of [                            ] UNITED STATES DOLLARS (or so
much thereof as shall not have been prepaid) on July 25, 2019 with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at the rate of 3.68% per annum from the date hereof,
payable semiannually, on the 25th day of January and July in each year,
commencing with the January 25 or July 25 next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest and any overdue payment of any
Make-Whole Amount or Modified Make-Whole Amount, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 5.68% and (ii)
2.00% over the rate of interest publicly announced by JPMorgan Chase Bank, N.A.
from time to time in New York, New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as from time to time amended, the “Note and Guarantee
Agreement”), between the Company, Sky Cable Pty Limited (ABN 14 069 799 640)
(“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media”
and, together with Sky Cable, the “Partners”), FOXTEL Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor”), and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to be bound by the
provisions of the Note and Guarantee Agreement expressed to be, or that
otherwise are, applicable to holders of Notes, and (ii) made (as of the date of
such acceptance instead of the date of the Closing) the representations set
forth in Section 6 of the Note and Guarantee Agreement, except with respect to
Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

Executed in accordance with section 127

of the Corporations Act 2001 by

FOXTEL MANAGEMENT PTY

LIMITED, in its own capacity:

     

 

     

 

Director Signature     Director/Secretary Signature         Print Name     Print
Name



--------------------------------------------------------------------------------

EXHIBIT 1-B

[FORM OF SERIES E NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

4.27% Series E Guaranteed Senior Note Due 2022

 

No. E-[    ]    [Date] U.S.$[                ]    PPN: Q3946* AE3

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [                ], or registered assigns,
the principal sum of [                    ] UNITED STATES DOLLARS (or so much
thereof as shall not have been prepaid) on July 25, 2022 with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 4.27% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 6.27% and (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as from time to time amended, the “Note and Guarantee
Agreement”), between the Company, Sky Cable Pty Limited (ABN 14 069 799 640)
(“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media”
and, together with Sky Cable, the “Partners”), FOXTEL Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor”), and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to be bound by the
provisions of the Note and Guarantee Agreement expressed to be, or that
otherwise are, applicable to holders of Notes, and (ii) made (as of the date of
such acceptance instead of the date of the Closing) the representations set
forth in Section 6 of the Note and Guarantee Agreement, except with respect to
Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

Executed in accordance with section 127

of the Corporations Act 2001 by

FOXTEL MANAGEMENT PTY

LIMITED, in its own capacity:

     

 

     

 

Director Signature     Director/Secretary Signature         Print Name     Print
Name



--------------------------------------------------------------------------------

EXHIBIT 1-C

[FORM OF SERIES F NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

4.42% Series F Guaranteed Senior Note Due 2024

 

No. F-[    ]    [Date] U.S.$[                ]    PPN: Q3946* AF0

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [                ], or registered assigns,
the principal sum of [                    ] UNITED STATES DOLLARS (or so much
thereof as shall not have been prepaid) on July 25, 2024 with interest (computed
on the basis of a 360-day year of twelve 30-day months) (a) on the unpaid
balance thereof at the rate of 4.42% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 6.42% and (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at the principal office of JPMorgan Chase Bank,
N.A. in New York, New York, or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
and Guarantee Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as from time to time amended, the “Note and Guarantee
Agreement”), between the Company, Sky Cable Pty Limited (ABN 14 069 799 640)
(“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media”
and, together with Sky Cable, the “Partners”), FOXTEL Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor”), and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to be bound by the
provisions of the Note and Guarantee Agreement expressed to be, or that
otherwise are, applicable to holders of Notes, and (ii) made (as of the date of
such acceptance instead of the date of the Closing) the representations set
forth in Section 6 of the Note and Guarantee Agreement, except with respect to
Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

Executed in accordance with section 127

of the Corporations Act 2001 by

FOXTEL MANAGEMENT PTY

LIMITED, in its own capacity:

     

 

     

 

Director Signature     Director/Secretary Signature         Print Name     Print
Name

 

3



--------------------------------------------------------------------------------

EXHIBIT 1-D

[FORM OF SERIES G NOTE]

INTERESTS IN THIS NOTE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY TO PERSONS WHO ARE NOT “U.S. PERSONS” AS DEFINED IN RULE 902(K) UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“U.S. PERSONS”), OR, IF TO U.S. PERSONS, TO
U.S. PERSONS WHO ARE “QUALIFIED PURCHASERS” AS DEFINED IN SECTION 2(A)(51) OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.

FOXTEL MANAGEMENT PTY LIMITED

(ABN 65 068 671 938)

7.04% Series G Guaranteed Senior Note Due 2022

 

No. G-[__]

A$[_______]

  

[Date]

PPN: Q3946* AG8

FOR VALUE RECEIVED, the undersigned, FOXTEL MANAGEMENT PTY LIMITED (ABN 65 068
671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its individual capacity (in such capacity, herein called the
“Company”), hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] AUSTRALIAN DOLLARS (or so much thereof
as shall not have been prepaid) on July 25, 2022 with interest (computed on the
basis of actual days elapsed and a year of 365 days) (a) on the unpaid balance
thereof at the rate of 7.04% per annum from the date hereof, payable
semiannually, on the 25th day of January and July in each year, commencing with
the January 25 or July 25 next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment (including any overdue prepayment) of principal, any
overdue payment of interest and any overdue payment of any Make-Whole Amount or
Modified Make-Whole Amount, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand), at a rate per annum from time to
time equal to the greater of (i) 9.04% and (ii) 2.00% over the rate of interest
publicly announced by Commonwealth Bank of Australia from time to time in
Sydney, Australia as its “reference rate”.

Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in lawful money of
Australia at the principal office of JPMorgan Chase Bank, N.A. in New York, New
York, or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note and Guarantee
Agreement referred to below.



--------------------------------------------------------------------------------

This Note is one of a series of Guaranteed Senior Notes (herein called the
“Notes”) issued pursuant to the Note and Guarantee Agreement, dated as of
July 25, 2012 (as from time to time amended, the “Note and Guarantee
Agreement”), between the Company, Sky Cable Pty Limited (ABN 14 069 799 640)
(“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media”
and, together with Sky Cable, the “Partners”), FOXTEL Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor”), and the respective Purchasers named
therein and is entitled to the benefits thereof. Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to be bound by the
provisions of the Note and Guarantee Agreement expressed to be, or that
otherwise are, applicable to holders of Notes, and (ii) made (as of the date of
such acceptance instead of the date of the Closing) the representations set
forth in Section 6 of the Note and Guarantee Agreement, except with respect to
Sections 6.1, 6.3(a) and 6.3(d). Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note and Guarantee Agreement.

Payment of the principal of, and Make-Whole Amount or Modified Make-Whole
Amount, if any, and interest on this Note has been guaranteed by (i) the
Guarantor and the Partners in accordance with the terms of the Note and
Guarantee Agreement and (ii) each Member Guarantor in accordance with the terms
of its Member Guarantee.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer, accompanied
by (i) a written instrument of transfer duly executed by the registered holder
hereof or such holder’s attorney duly authorized in writing and (ii) in the case
any transfer of this Note to a transferee that is a U.S. Person, a QP Transfer
Certificate duly executed by such transferee, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Company may treat the
Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.

This Note is subject to prepayment, in whole or from time to time in part, at
the times and on the terms specified in the Note and Guarantee Agreement, but
not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.

 

2



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Executed in accordance with section 127

of the Corporations Act 2001 by

FOXTEL MANAGEMENT PTY

LIMITED, in its own capacity:

 

 

Director Signature

    

 

Director/Secretary Signature

 

Print Name

    

 

Print Name

 

3



--------------------------------------------------------------------------------

EXHIBIT 4.4(a)(i)

Form of Opinion of U.S. Special Counsel for the Transaction Parties

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.4(a)(ii)

Form of Opinion of Australian Special Counsel for the Transaction Parties

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.4(b)

Form of Opinion of U.S. Counsel for the Purchasers

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 4.14(a)

[FORM OF SENIOR DEBT NOMINATION LETTER]



--------------------------------------------------------------------------------

Senior Debt Nomination Letter

 

To:    Each holder under the note and guarantee agreement dated 25 July 2012
between, among others, Foxtel Management Pty Limited (ACN 068 671 938), Sky
Cable Pty Limited (ABN 14 069 799 640) and Telstra Media Pty Limited (ABN 72 069
279 027) (the Note and Guarantee Agreement)

Date: 25 July 2012

Dear Sirs

Senior Debt Nomination Letter – Subordination Deed Poll dated 10 April 2012
given by Telstra Corporation Limited, News Australia Pty Limited, Consolidated
Media Holdings Limited and FOXTEL Management Pty Limited (the Subordination Deed
Poll) in favour of the Senior Finance Parties

Terms defined in the Subordination Deed Poll have the same meaning when used in
this letter. This is a Senior Debt Nomination Letter for the purposes of the
Subordination Deed Poll.

We nominate:

 

(a)

the following persons as a Senior Lender for the purposes of the Subordination
Deed Poll:

Each holder under the Note and Guarantee Agreement from time to time (the
Holders)

 

(b)

the following person as a Senior Lender Representative for the purposes of the
Subordination Deed Poll:

The Required Holders (as that term is defined in the Note and Guarantee
Agreement) except that, in relation to any matter that requires the consent of
all Holders under the Note and Guarantee Agreement, each Holder will be a Senior
Lender Representative; and

 

(c)

the following documents as Senior Debt Documents for the purposes of the
Subordination Deed Poll:

 

  •  

the Note and Guarantee Agreement;

 

  •  

the Notes (as defined in the Note and Guarantee Agreement); and

 

  •  

each Member Guarantee (as defined in the Note and Guarantee Agreement).

This letter is governed by the laws of New South Wales.

For and on behalf of:

FOXTEL Management Pty Limited

 

jtfs A0121889907v1 120092119    24.7.2012    Page 1



--------------------------------------------------------------------------------

EXHIBIT 4.14(b)

Form of Opinion of Allens Linklaters regarding the Shareholder Loan
Subordination Deed

[Attached]



--------------------------------------------------------------------------------

EXHIBIT 9.8

[FORM OF MEMBER GUARANTEE]

DEED OF GUARANTEE

DEED POLL DATED:

 

BY:

The Companies listed in Annex I hereto, whose place of incorporation and address
are specified therein (each a “Member Guarantor” and collectively, the “Member
Guarantors”).

In favour of each person who is from time to time a Holder of one or more of any
of the (i) U.S.$150,000,000 3.68% Series D Guaranteed Senior Notes due 2019,
(ii) U.S.$200,000,000 4.27% Series E Guaranteed Senior Notes due 2022, (iii)
U.S.$150,000,000 4.42% Series F Guaranteed Senior Notes due 2024 and
(iv) A$100,000,000 7.04% Series G Guaranteed Senior Notes due 2022
(collectively, together with all notes delivered in substitution or exchange for
any of said notes pursuant to the Note and Guarantee Agreement referred to
below, the “Notes”), in each case issued by FOXTEL MANAGEMENT PTY LIMITED (ABN
65 068 671 938), a company registered under the laws of Australia (“FOXTEL
Management”), in its own capacity (in such capacity, the “Company”), pursuant to
the Note and Guarantee Agreement dated as of 25 July 2012 (as amended, modified
or supplemented from time to time, the “Note and Guarantee Agreement”), among
the Company, Sky Cable Pty Limited (ABN 14 069 799 640)

(“Sky Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media”
and, together with Sky Cable, the “Partners”), FOXTEL Management, in its
capacity as agent for the Partners as a partnership carrying on the business of
the FOXTEL Partnership and as agent for the FOXTEL Television Partnership (in
all such capacities, the “Guarantor”), and each of the purchasers listed in
Schedule A attached thereto.

Section 1. Definitions. Terms defined in the Note and Guarantee Agreement are
used herein as defined therein.

Section 2. The Guarantee.

2.01 The Guarantee. It is acknowledged that the Company shall use the proceeds
from the sale of the Notes to repay existing Indebtedness and for other general
corporate purposes to the benefit of the FOXTEL Group, of which the Company and
the Member Guarantors are a part. For such valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each Member Guarantor hereby
unconditionally, absolutely and irrevocably guarantees, on a joint and several
basis, to each holder of a Note (each, a “Holder”) (a) the prompt payment in
full, in U.S. Dollars, in the case of U.S. Dollar Notes, or Australian Dollars,
in the case of the Series G Notes, when due (whether at stated maturity, by
acceleration, by optional prepayment or otherwise) of the principal of and
Make-Whole Amount or Modified Make-Whole Amount, if any, and interest on the
Notes (including, without limitation, any interest on any overdue principal,
Make-Whole Amount or Modified Make-Whole Amount, if any, and, to the extent
permitted by applicable law,



--------------------------------------------------------------------------------

on any overdue interest and on amounts described in Section 13 of the Note and
Guarantee Agreement) and all other amounts from time to time owing by the
Company under the Note and Guarantee Agreement and under the Notes (including,
without limitation, costs, expenses and taxes), and (b) the prompt performance
and observance by the Company of all covenants, agreements and conditions on its
part to be performed and observed under the Note and Guarantee Agreement, in
each case strictly in accordance with the terms thereof (such payments and other
obligations being herein collectively called the “Guaranteed Obligations”). Each
Member Guarantor hereby further agrees that if the Company shall default in the
payment or performance of any of the Guaranteed Obligations, each Member
Guarantor will (x) promptly pay or perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration, by optional
prepayment or otherwise) in accordance with the terms of such extension or
renewal and (y) pay to any Holder such amounts, to the extent lawful, as shall
be sufficient to pay the reasonable costs and expenses of collection or of
otherwise enforcing any of such Holder’s rights under the Note and Guarantee
Agreement, including, without limitation, reasonable counsel fees.

All obligations of the Member Guarantors under this Section 2.01 shall survive
the transfer of any Note, and any obligations of the Member Guarantors under
this Section 2.01 with respect to which the related underlying obligation of the
Company is expressly stated to survive the payment of any Note shall also
survive the payment of such Note.

2.02 Obligations Unconditional. (a) The obligations of the Member Guarantors
under Section 2.01 are joint and several and constitute a present and continuing
guaranty of payment and not collectibility and are absolute, irrevocable and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Company under the Note and Guarantee
Agreement, the Notes or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 2.02 that the
obligations of the Member Guarantors hereunder shall be absolute, irrevocable
and unconditional, under any and all circumstances. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of any Member Guarantor
hereunder which shall remain absolute, irrevocable and unconditional as
described above:

(1) any amendment or modification of any provision of the Note and Guarantee
Agreement or any of the Notes or any assignment or transfer thereof, including
without limitation the renewal or extension of the time of payment of any of the
Notes or the granting of time in respect of such payment thereof, or of any
furnishing or acceptance of security or any additional guarantee or any release
of any security or guarantee (including the release of any other Member
Guarantor as contemplated by Section 5.07) so furnished or accepted for any of
the Notes;

 

2



--------------------------------------------------------------------------------

(2) any waiver, consent, extension, granting of time, forbearance, indulgence or
other action or inaction under or in respect of the Note and Guarantee Agreement
or the Notes, or any exercise or non-exercise of any right, remedy or power in
respect hereof or thereof;

(3) any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company, the Guarantor or any other Person or the properties or creditors of
any of them;

(4) the occurrence of any Default or Event of Default under, or any invalidity
or any unenforceability of, or any misrepresentation, irregularity or other
defect in, the Note and Guarantee Agreement, the Notes or any other agreement;

(5) any transfer or purported transfer of any assets to or from the Company or
the Guarantor, including without limitation, any invalidity, illegality of, or
inability to enforce, any such transfer or purported transfer, any consolidation
or merger of the Company or the Guarantor with or into any Person, any change in
the ownership of any shares of capital stock or other equity interests of the
Company or the Guarantor, or any change whatsoever in the objects, capital
structure, constitution or business of the Company or the Guarantor;

(6) any default, failure or delay, willful or otherwise, on the part of the
Company or the Guarantor or any other Person to perform or comply with, or the
impossibility or illegality of performance by the Company or the Guarantor or
any other Person of, any term of the Note and Guarantee Agreement, the Notes or
any other agreement;

(7) any suit or other action brought by, or any judgment in favour of, any
beneficiaries or creditors of, the Company or the Guarantor or any other Person
for any reason whatsoever, including without limitation any suit or action in
any way attacking or involving any issue, matter or thing in respect of the Note
and Guarantee Agreement, the Notes, any other Member Guarantee given by another
Member Guarantor or any other agreement;

(8) any lack or limitation of status or of power, incapacity or disability of
the Company or the Guarantor or any trustee or agent thereof; or

(9) any other thing, event, happening, matter, circumstance or condition
whatsoever, not in any way limited to the foregoing (other than the indefeasible
payment in full of the Guaranteed Obligations).

(b) The guarantee under this Section 2 is a guarantee of payment and not
collectibility and each Member Guarantor hereby unconditionally waives
diligence, presentment, demand of payment, protest and all notices whatsoever
and any requirement that any Holder exhaust any right, power or remedy against
the Company or the Guarantor under the Note and Guarantee Agreement or the Notes
or any other agreement or instrument referred to herein or therein, or against
any other Member Guarantor, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

3



--------------------------------------------------------------------------------

(c) In the event that any Member Guarantor shall at any time pay any amount on
account of the Guaranteed Obligations or take any other action in performance of
its obligations hereunder, such Member Guarantor shall not exercise any
subrogation or other rights hereunder or under the Notes and such Member
Guarantor hereby waives all rights it may have to exercise any such subrogation
or other rights, and all other remedies that it may have against the Company,
the Guarantor or any other Member Guarantor, in respect of any payment made
hereunder unless and until the Guaranteed Obligations shall have been
indefeasibly paid in full. If any amount shall be paid to any Member Guarantor
on account of any such subrogation rights or other remedy, notwithstanding the
waiver thereof, such amount shall be received in trust for the benefit of the
Holders and shall forthwith be paid to the Holders to be credited and applied
upon the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof. Each Member Guarantor agrees that its obligations under
this Deed of Guarantee shall be automatically reinstated if and to the extent
that for any reason any payment (including payment in full) by or on behalf of
the Company is rescinded or must be otherwise restored by any Holder, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, all as
though such amount had not been paid.

The guarantee in this Section 2 is a continuing guarantee and indemnity and
shall apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.
This Section 2 is a principal and independent obligation and, except for stamp
duty purposes, is not ancillary or collateral to another document, agreement,
right or obligation.

If an event permitting or causing the acceleration of the maturity of the
principal amount of the Notes shall at any time have occurred and be continuing
and such acceleration (and the effect thereof on the Guaranteed Obligations)
shall at such time be prevented by reason of the pendency against the Company or
any other Person of a case or proceeding under a bankruptcy or insolvency law,
each Member Guarantor agrees that, for purposes of this Deed of Guarantee and
its obligations hereunder, the maturity of the principal amount of the Notes
shall be deemed to have been accelerated (with a corresponding effect on the
Guaranteed Obligations) with the same effect as if the Holders had accelerated
the same in accordance with the terms of the Note and Guarantee Agreement, and
each Member Guarantor shall forthwith pay such principal amount, any interest
thereon, any Make-Whole Amount and any other amounts guaranteed hereunder
without further notice or demand.

2.03 Exclusion of Subrogation and Other Rights. Until each Holder has received
payment of all the Guaranteed Obligations owed to it and each Holder is
satisfied that it will not have to repay any money received by it in connection
with the Guaranteed Obligations, each Member Guarantor must not (either directly
or indirectly):

(a) claim, exercise or attempt to exercise a right of set-off or any other right
which might reduce or discharge such Member Guarantor’s liability under this
Deed of Guarantee;

 

4



--------------------------------------------------------------------------------

(b) claim or exercise a right of subrogation or a right of contribution or
otherwise claim the benefit of any guarantee, security interest or negotiable
instrument held or given, whether before or after this Deed of Guarantee is
executed, as security for or otherwise in connection with the Guaranteed
Obligations; or

(c) unless each Holder has given a written direction to do so, (i) prove, claim
or exercise voting rights in the winding up of the Company, the Guarantor or
another Member Guarantor in competition with such Holder, (ii) if a demand has
been made by a Holder hereunder, claim or receive the benefit of a distribution,
dividend or payment arising out of the winding up of the Company, the Guarantor
or another Member Guarantor or (iii) if a demand has been made by a Holder
hereunder, demand, or accept payment of, any money owed to such Member Guarantor
by the Company, the Guarantor or any other Member Guarantor.

2.04 No Claim in Winding Up; Limitation on Set Off. Despite any liability of the
Company, the Guarantor or any Member Guarantor to any Member Guarantor, no
Member Guarantor has a debt provable in the winding up of the Company, the
Guarantor or any Member Guarantor unless:

(a) each Holder has received all of the Guaranteed Obligations owed to it and
has notified the Member Guarantors in writing that it is satisfied that it will
not have to repay any money received by it in reduction of the Guaranteed
Obligations; or

(b) each Holder has given a written direction to the Member Guarantors to prove
such debt in the winding up of the Company, the Guarantor or any Member
Guarantor, as the case may be.    

Each Member Guarantor agrees that if the Company, the Guarantor or any Member
Guarantor is wound up no set-off between mutual debts of any Member Guarantor
and the Company, the Guarantor or any Member Guarantor will occur until any such
Member Guarantor has a provable debt.    

2.05 No Marshalling. No Holder need resort to any other Member Guarantee, any
other guarantee or security interest before exercising a power under this Deed
of Guarantee.

2.06 Exercise of Holders’ Rights. (a) Each Holder may in its absolute discretion
(i) demand payment of the Guaranteed Obligations from all or any of the Member
Guarantors and (ii) proceed against all or any of them; and

(b) No Holder is obligated to exercise any of such Holder’s rights under this
Deed of Guarantee against (i) all of the Member Guarantors or (ii) any of the
Member Guarantors (even if the Holder has exercised rights against another
Member Guarantor) or (iii) two or more of the Member Guarantors at the same
time.

 

5



--------------------------------------------------------------------------------

2.07 Rescission of Payment. Whenever any of the following occurs for any reason
(including under any law relating to bankruptcy, insolvency, liquidation,
fiduciary obligations or the protection of creditors generally):

 

  (a)

all or part of any transaction of any nature (including any payment or transfer)
made during the term of this Deed of Guarantee which affects or relates in any
way to the Guaranteed Obligations is void, set aside or voidable;

 

  (b)

any claim that anything contemplated by paragraph (a) is so upheld, conceded or
compromised; or

 

  (c)

any Holder is required to return or repay any money or asset received by it
under any such transaction or the equivalent in value of that money or asset,

the relevant Holder will immediately become entitled against each Member
Guarantor to all rights in respect of the Guaranteed Obligations which it would
have had if all or the relevant part of the transaction or receipt had not taken
place. Each Member Guarantor shall indemnify each Holder against any resulting
loss, cost or expense. This clause shall continue after this Deed of Guarantee
is discharged.

2.08 Limitation. Anything herein to the contrary notwithstanding, the liability
of any Member Guarantor under this Deed Guarantee shall in no event exceed an
amount equal to the maximum amount which can be guaranteed by such Member
Guarantor under applicable laws relating to the insolvency of debtors and
fraudulent conveyance.

2.09 Indemnity. (a) If any Guaranteed Obligations (or moneys which would have
been Guaranteed Obligations if it had not been irrecoverable) are irrecoverable
by any Holder from (x) any Transaction Party; or (y) any Member Guarantor on the
footing of a guarantee, the Member Guarantors jointly and severally,
unconditionally and irrevocably, and as a separate and principal obligation
shall:

(1) indemnify each Holder against any loss suffered, paid or incurred by that
Holder in relation to the non-payment of such money; and

(2) pay such Holder an amount equal to such money.

(b) Section 2.09(a) applies to the Guaranteed Obligations (or money which would
have been Guaranteed Obligations if it had not been irrecoverable) which are or
may be irrecoverable irrespective of whether:

(1) they are or may be irrecoverable because of any event described in
Section 2.02(a);

(2) the transactions or any of them relating to that money are void or illegal
or avoided or otherwise unenforceable;

 

6



--------------------------------------------------------------------------------

(3) any matters relating to the Guaranteed Obligations are or should have been
within the knowledge of any Holder; and

(4) they are or may be irrecoverable because of any other fact or circumstance
(other than the indefeasible payment in full of the Guaranteed Obligations).

Section 3. Representations and Warranties. Each Member Guarantor represents and
warrants to the Holders that:

3.01 Organization; Power and Authority. Such Member Guarantor is a corporation
or other legal entity duly organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of organization,
and is duly qualified as a foreign entity and, where legally applicable, is in
good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Such Member Guarantor has the
corporate or other organizational power and authority to own or hold under lease
the properties it purports to own or hold under lease, to transact the business
it transacts and proposes to transact, to execute and deliver this Deed of
Guarantee and to perform the provisions hereof.

3.02 Authorization, etc. This Deed of Guarantee has been duly authorized by all
necessary corporate or other organizational action on the part of such Member
Guarantor, and this Deed of Guarantee constitutes a legal, valid and binding
obligation of such Member Guarantor enforceable against such Member Guarantor in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

3.03 Compliance with Laws, Other Instruments, etc. The execution, delivery and
performance by such Member Guarantor of this Deed of Guarantee will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of such Member
Guarantor under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, memorandum or articles of
association, partnership agreement, regulations or by-laws or other
organizational document, or any other agreement or instrument to which such
Member Guarantor is bound or by which such Member Guarantor or any of its
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Member Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Member Guarantor.

3.04 Governmental Authorizations, etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by such
Member Guarantor of this Deed of Guarantee including, without limitation, any
thereof required in connection with the obtaining of U.S. Dollars or Australian
Dollars, as applicable, to make payments under this Deed of Guarantee and the

 

7



--------------------------------------------------------------------------------

payment of such U.S. Dollars or Australian Dollars, as applicable, to Persons
resident in the United States of America, Canada, Japan or Australia, as the
case may be, except for any consents, approvals, authorizations, registrations,
filings or declarations which have been made or obtained and are in full force
and effect. It is not necessary to ensure the legality, validity, enforceability
or admissibility into evidence in the jurisdiction of organization of such
Member Guarantor of this Deed of Guarantee, that this Deed of Guarantee or any
other document be filed, recorded or enrolled with any Governmental Authority,
or that any such agreement or document be stamped with any stamp, registration
or similar transaction tax, except for any filings, recordations, enrollments or
stamps which have been made or obtained and are in full force and effect.

3.05 Taxes. No liability for any Tax, directly or indirectly, imposed, assessed,
levied or collected by or for the account of any Governmental Authority of or in
the jurisdiction of organization of such Member Guarantor or any political
subdivision thereof or therein will be incurred by such Member Guarantor or any
Holder of a Note as a result of the execution or delivery of this Deed of
Guarantee, except for any Taxes which have been paid.

3.06 Solvency. Such Member Guarantor is solvent and able to pay all its debts as
and when they fall due and such Member Guarantor will not be rendered insolvent
as a result of entering into the transactions contemplated by this Deed of
Guarantee (after taking into consideration contingencies and contribution from
others).

3.07 Ranking. Such Member Guarantor’s payment obligations under this Deed of
Guarantee constitute direct and general obligations of such Member Guarantor and
rank at least pari passu in right of payment, without preference or priority,
with all other unsecured and unsubordinated Indebtedness of such Member
Guarantor.

Section 4. Tax Indemnity. All payments whatsoever under this Deed of Guarantee
will be made by the relevant Member Guarantor in lawful currency of the United
States of America (in the case of payments in respect of the U.S. Dollar Notes)
or Australia (in the case of payments in respect of the Series G Notes) free and
clear of, and without liability for withholding or deduction for or on account
of, any present or future Taxes of whatever nature imposed or levied by or on
behalf of any jurisdiction other than the United States, Canada (in the case of
any holder of Notes incorporated, organized or resident for tax purposes in
Canada), Japan (in the case of any holder of Notes incorporated, organized or
resident for tax purposes in Japan) or Australia (in the case of any holder of
Notes incorporated, organized or resident for tax purposes in Australia) (or any
political subdivision or taxing authority of or in such jurisdiction)
(hereinafter a “Taxing Jurisdiction”), unless the withholding or deduction of
such Tax is compelled by law.

If any deduction or withholding for any Tax of a Taxing Jurisdiction shall at
any time be required in respect of any amounts to be paid by any Member
Guarantor under this Deed of Guarantee, such Member Guarantor will pay to the
relevant Taxing Jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon
and pay to each Holder such additional amounts as may be necessary in order that
the net amounts paid to such Holder pursuant to the terms of this Deed of
Guarantee, after such deduction, withholding or payment (including, without
limitation, any required

 

8



--------------------------------------------------------------------------------

deduction or withholding of Tax on or with respect to such additional amount),
shall be not less than the amounts then due and payable to such Holder under the
terms of this Deed of Guarantee before the assessment of such Tax, provided that
no payment of any additional amounts shall be required to be made for or on
account of:

(a) any Excluded Tax;

(b) with respect to a Holder, provided that such Member Guarantor is registered
under the laws of Australia, any Tax that would not have been imposed but for
any breach by such Holder of any representation made or deemed to have been made
by such Holder pursuant to Section 6.3(a), 6.3(c) or 6.3(d) of the Note and
Guarantee Agreement;

(c) any Tax that would not have been imposed had any such Holder that is an
Australian tax resident or holds the Note in connection with a permanent
establishment in Australia provided such Member Guarantor with:

(i) its Australian business number; or

(ii) its Australian tax file number or evidence of an exemption from providing
an Australian tax file number;

(d) any Tax that would not have been imposed but for the existence of any
present or former connection between such Holder (or a fiduciary, settlor,
beneficiary, member of, shareholder of, or possessor of a power over, such
Holder, if such Holder is an estate, trust, partnership or corporation or any
Person other than the Holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and Australia or any other Taxing
Jurisdiction in which such Member Guarantor is organized, other than the mere
holding of the relevant Note with the benefit of this Deed of Guarantee or the
receipt of payments thereunder or hereunder, including, without limitation, such
Holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having or having had an establishment,
office, fixed base or branch therein, provided that this exclusion shall not
apply with respect to a Tax that would not have been imposed but for such Member
Guarantor, after the date that such Member Guarantor so became a Member
Guarantor, changing its jurisdiction of organization to the Taxing Jurisdiction
imposing the relevant Tax;

(e) any Tax that would not have been imposed but for the delay or failure by
such Holder (following a written request by any Member Guarantor) in the filing
with the relevant Taxing Jurisdiction of Forms (as defined below) that are
required to be filed by such Holder to avoid or reduce such Taxes (including for
such purpose any refilings or renewals of filings that may from time to time be
required by the relevant Taxing Jurisdiction), provided that the filing of such
Forms would not (in such Holder’s reasonable judgment) impose any unreasonable
burden (in time, resources or otherwise) on such Holder or result in any
confidential or proprietary income tax return information being revealed, either
directly or indirectly, to any Person and such delay or failure could

 

9



--------------------------------------------------------------------------------

have been lawfully avoided by such Holder, and provided further that such Holder
shall be deemed to have satisfied the requirements of this clause (e) upon the
good faith completion and submission of such Forms (including refilings or
renewals of filings) as may be specified in a written request of any Member
Guarantor no later than 45 days after receipt by such Holder of such written
request (accompanied by copies of such Forms and related instructions, if any);
or

(f) any combination of clauses (a), (b), (c), (d) and (e) above;

and provided further that in no event shall any Member Guarantor be obligated to
pay such additional amounts to any Holder (i) not resident in the United States
of America, Canada, Japan, Australia or any other jurisdiction in which an
original Purchaser is resident for tax purposes on the date of the Closing in
excess of the amounts that such Member Guarantor would be obligated to pay if
such holder had been a resident of the United States of America, Canada, Japan,
Australia or such other jurisdiction, as applicable (and, to the extent
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between the United States of
America, Canada, Japan, Australia or such other jurisdiction and the relevant
Taxing Jurisdiction to the extent that such eligibility would reduce such
additional amounts), or (ii) registered in the name of a nominee if under the
law of the relevant Taxing Jurisdiction (or the current regulatory
interpretation of such law) securities held in the name of a nominee do not
qualify for an exemption from the relevant Tax and such Member Guarantor shall
have given timely notice of such law or interpretation to such Holder.

By acceptance of any Note with the benefit of this Deed of Guarantee, the
relevant Holder agrees, subject to the limitations of clause (e) above, that it
will from time to time with reasonable promptness (x) duly complete and deliver
to or as reasonably directed by any Member Guarantor all such forms,
certificates, documents and returns provided to such Holder by such Member
Guarantor (collectively, together with instructions for completing the same,
“Forms”) required to be filed by or on behalf of such Holder in order to avoid
or reduce any such Tax pursuant to the provisions of an applicable statute,
regulation or administrative practice of the relevant Taxing Jurisdiction or of
an applicable tax treaty and (y) provide any Member Guarantor with such
information with respect to such Holder as such Member Guarantor may reasonably
request in order to complete any such Forms, provided that nothing in this
Section 4 shall require any Holder to provide information with respect to any
such Form or otherwise if in the opinion of such Holder such Form or disclosure
of information would involve the disclosure of tax return or other information
that is confidential or proprietary to such Holder, and provided further that
each such Holder shall be deemed to have complied with its obligation under this
paragraph with respect to any Form if such Form shall have been duly completed
and delivered by such Holder to the relevant Member Guarantor or mailed to the
appropriate taxing authority, whichever is applicable, within 45 days following
a written request of any Member Guarantor (which request shall be accompanied by
copies of such Form) and, in the case of a transfer of any Note, at least 90
days prior to the relevant interest payment date.

On or before the date of this Deed of Guarantee, the relevant Member Guarantor
will furnish each Purchaser with copies of the appropriate Form (and English
translation if required as aforesaid) currently required to be filed in the
relevant Taxing Jurisdiction pursuant to clause (e) of the second paragraph of
this Section 4, if any, and in connection with the transfer of any Note, the
relevant Member Guarantor will furnish the transferee of any Note with copies of
any Form and English translation then required.

 

10



--------------------------------------------------------------------------------

If any payment is made by any Member Guarantor to or for the account of any
Holder after deduction for or on account of any Taxes, and additional amounts
are paid by such Member Guarantor pursuant to this Section 4, then, if such
Holder has received or been granted a refund of such Taxes, such Holder shall,
to the extent that it can do so without prejudice to the retention of the amount
of such refund, reimburse to such Member Guarantor such amount as such Holder
shall, in its sole discretion, determine to be attributable to the relevant
Taxes or deduction or withholding. Nothing herein contained shall interfere with
the right of any Holder to arrange its tax affairs in whatever manner it thinks
fit and, in particular, no Holder shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as set forth in clause (e) above) oblige any Holder to disclose any
information relating to its tax affairs or any computations in respect thereof.

The relevant Member Guarantor will furnish the Holders, promptly and in any
event within 60 days after the date of any payment by such Member Guarantor of
any Tax in respect of any amounts paid under this Deed of Guarantee the original
tax receipt issued by the relevant taxation or other authorities involved for
all amounts paid as aforesaid (or if such original tax receipt is not available
or must legally be kept in the possession of such Member Guarantor, a duly
certified copy of the original tax receipt or any other reasonably satisfactory
evidence of payment), together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any Holder.

If any Member Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which such Member
Guarantor would be required to pay any additional amount under this Section 4,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against any Holder,
and such Holder pays such liability, then such Member Guarantor will promptly
reimburse such Holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by such Member Guarantor) upon demand by such Holder accompanied by an
official receipt (or a duly certified copy thereof) issued by the taxation or
other authority of the relevant Taxing Jurisdiction.

If any Member Guarantor makes payment to or for the account of any Holder and
such Holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such Holder shall, as soon as practicable after receiving written request
from such Member Guarantor (which shall specify in reasonable detail and supply
the refund forms to be filed) use reasonable efforts to complete and deliver
such refund forms to or as directed by such Member Guarantor, subject, however,
to the same limitations with respect to Forms as are set forth above.

 

11



--------------------------------------------------------------------------------

The obligations of the Member Guarantors under this Section 4 shall survive the
payment or transfer of any Note and the provisions of this Section 4 shall also
apply to successive transferees of the Notes.

Section 5. Miscellaneous.

5.01 Amendments, Etc. This Deed of Guarantee may be amended, and the observance
of any term hereof may be waived (either retroactively or prospectively), with
(and only with) the written consent of each Member Guarantor and the Required
Holders, except that no such amendment or waiver may, without the written
consent of each Holder affected thereby, amend any of Section 2.01, 2.02, 4,
this Section 5.01 or Section 5.04.

5.02 Notices. All notices and communications provided for hereunder shall be in
writing and sent as provided in Section 20 of the Note and Guarantee Agreement
(i) if to any Holder, to the address (whether electronic or physical) specified
for such Holder in the Note and Guarantee Agreement and (ii) if to any Member
Guarantor, to the address for such Member Guarantor set forth in Annex I hereto.

5.03 Jurisdiction and Process; Waiver of Jury Trial.

(a) Each Member Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, the
City of New York, over any suit, action or proceeding arising out of or relating
to this Deed of Guarantee or any other document executed in connection herewith.
To the fullest extent permitted by applicable law, each Member Guarantor
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Each Member Guarantor agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 5.03(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.

(c) Each Member Guarantor consents to process being served by or on behalf of
any Holder in any suit, action or proceeding of the nature referred to in
Section 5.03(a) by mailing a copy thereof by registered or certified or priority
mail, postage prepaid, return receipt requested, or delivering a copy thereof in
the manner for delivery of notices specified in Section 5.02, to National
Registered Agents, Inc., at 111 Eighth Avenue, New York, NY 10011, as its agent
for the purpose of accepting service of any process in the United States. Each
Member Guarantor agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

12



--------------------------------------------------------------------------------

(d) Nothing in this Section 5.03 shall affect the right of any Holder to serve
process in any manner permitted by law, or limit any right that the Holders may
have to bring proceedings against any Member Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

(e) Each Member Guarantor hereby irrevocably appoints National Registered
Agents, Inc. to receive for it, and on its behalf, service of process in the
United States.

(f) EACH MEMBER GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS DEED OF GUARANTEE OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

5.04 Obligation to Make Payment in Applicable Currency.

(a) Any payment on account of an amount that is payable by any Member Guarantor
under this Deed of Guarantee in respect of any amount owed under the Note and
Guarantee Agreement or the Notes shall be made in the respective currency
specified in the Note and Guarantee Agreement or the Notes, as the case may be.
Costs, expenses and indemnities payable pursuant to any provision of this Deed
of Guarantee shall be paid in either U.S. Dollars or Australian Dollars
depending on the currency in which such costs and expenses are incurred and
billed to the Member Guarantors.

(b) Any payment on account of an amount that is payable by any Member Guarantor
in U.S. Dollars which is made to or for the account of any Holder in any other
currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Member
Guarantor, shall constitute a discharge of the obligation of the Member
Guarantors under this Deed of Guarantee only to the extent of the amount of U.S.
Dollars which such Holder could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of U.S. Dollars that could be so purchased is less than the amount of
U.S. Dollars originally due to such Holder from any Member Guarantor, such
Member Guarantor agrees to the fullest extent permitted by law, to indemnify and
save harmless such Holder from and against all loss or damage arising out of or
as a result of such deficiency.

(c) Any payment on account of an amount that is payable by any Member Guarantor
in Australian Dollars which is made to or for the account of any Holder in any
other currency, whether as a result of any judgment or order or the enforcement
thereof or the realization of any security or the liquidation of any Member
Guarantor, shall constitute a

 

13



--------------------------------------------------------------------------------

discharge of the obligation of the Member Guarantors under this Deed of
Guarantee only to the extent of the amount of Australian Dollars which such
Holder could purchase in the foreign exchange markets in London, England, with
the amount of such other currency in accordance with normal banking procedures
at the rate of exchange prevailing on the London Banking Day following receipt
of the payment first referred to above. If the amount of Australian Dollars that
could be so purchased is less than the amount of Australian Dollars originally
due to such Holder from any Member Guarantor, such Member Guarantor agrees to
the fullest extent permitted by law, to indemnify and save harmless such Holder
from and against all loss or damage arising out of or as a result of such
deficiency.

(d) The indemnities contained in the foregoing clauses (a) through (c) shall, to
the fullest extent permitted by law, constitute obligations separate and
independent from the other obligations contained in this Deed of Guarantee,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by such Holder from time to time and
shall continue in full force and effect notwithstanding any judgment or order
for a liquidated sum in respect of an amount due hereunder or under any judgment
or order. As used herein the term “London Banking Day” shall mean any day other
than a Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

5.05 Successors and Assigns. All covenants and other agreements of each of the
Member Guarantors in this Deed of Guarantee shall bind its respective successors
and assigns and shall inure to the benefit of the Holders and their respective
successors and assigns.

5.06 Severability. Any provision of this Deed of Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

5.07 Termination. Notwithstanding anything to the contrary contained herein,
upon any notice by the Company with respect to any Member Guarantor as provided
in, and satisfying the requirements of, Section 9.8(c) of the Note and Guarantee
Agreement, such Member Guarantor shall be automatically released from this Deed
of Guarantee and this Deed of Guarantee shall be of no further force and effect
with respect to such Member Guarantor as at the date of such notice without the
need for the consent, execution or delivery of any other document or the taking
of any other action by any Holder or any other Person.

5.08 Additional Member Guarantors. One or more additional Members may become
party to this Deed of Guarantee by executing and delivering to each holder an
Accession Deed in the form of Annex II hereto, in which case each such Member
shall, from and after the date of the execution and delivery of such Accession
Deed, be for all purposes a “Member Guarantor” hereunder, and each such Member
Guarantor shall be deemed to have made the representations and warranties in
Section 3 hereof to each holder as of such date.

 

14



--------------------------------------------------------------------------------

5.09 Shareholder Ratification. Each Member Guarantor that is a shareholder of
another Member Guarantor hereby ratifies and confirms the entry by such other
Member Guarantor into, and the performance by such other Member Guarantor of all
of its obligations under, this Deed of Guarantee.

5.10 Deed Poll. This Deed of Guarantee shall take effect as a Deed Poll for the
benefit of the Holders from time to time and for the time being.

5.11 Taxes. The Member Guarantors will pay all stamp, documentary or similar
taxes or fees which may be payable in respect of the execution and delivery or
the enforcement of this Deed of Guarantee in the United States, Australia or any
other applicable jurisdiction or of any amendment of, or waiver or consent under
or with respect to, this Deed of Guarantee, and will save each Holder to the
extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Member Guarantors hereunder.

5.12 Governing Law. This Deed of Guarantee shall be governed by and construed in
accordance with the laws of the State of New South Wales in the Commonwealth of
Australia.

5.13 Counterparts. This Deed of Guarantee may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

 

15



--------------------------------------------------------------------------------

EXECUTED AS A DEED by the Member Guarantors as of the day and year first above
written.

 

[MEMBER GUARANTOR] By:       Name:   Title:



--------------------------------------------------------------------------------

ANNEX I to

Member Guarantee

Member Guarantors

 

Name

  

Place of Incorporation

  

Address

                       



--------------------------------------------------------------------------------

ANNEX II to

Member Guarantee

[Form of Accession Deed]

ACCESSION DEED

THIS DEED POLL is made on [insert date] by [insert name of Member Guarantor]
(ABN ________________) (incorporated in [insert name of jurisdiction]) of
[insert address of Member Guarantor] (“Member Guarantor”).

RECITALS:

 

A.

Under a Deed of Guarantee (“Deed of Guarantee”) dated 25 July 2012 executed by
each Initial Member Guarantor in favour of each person who is from time to time
a holder (“Holder”) of one or more of any of the (i) U.S.$150,000,000 3.68%
Series D Guaranteed Senior Notes due 2019, (ii) U.S.$200,000,000 4.27% Series E
Guaranteed Senior Notes due 2022, (iii) U.S.$150,000,000 4.42% Series F
Guaranteed Senior Notes due 2024 and (iv) A$100,000,000 7.04% Series G
Guaranteed Senior Notes due 2022, in each case issued by FOXTEL MANAGEMENT PTY
LIMITED (ABN 65 068 671 938), a company registered under the laws of Australia
(“FOXTEL Management”), in its own capacity (in such capacity, the “Company”),
pursuant to the Note and Guarantee Agreement dated as of September 24, 2009,
among the Company, Sky Cable Pty Limited (ABN 14 069 799 640) (“Sky Cable”),
Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media” and, together
with Sky Cable, the “Partners”), FOXTEL Management, in its capacity as agent for
the Partners as a partnership carrying on the business of the FOXTEL Partnership
and as agent for the FOXTEL Television Partnership, and each of the purchasers
listed in Schedule A attached thereto, a person may become a Member Guarantor by
execution of this deed poll.

 

B.

The Member Guarantor wishes to guarantee to each Holder the Guaranteed
Obligations and to become a Member Guarantor.

THIS DEED POLL WITNESSES as follows:

1. Definitions and interpretation

 

(a)

In this deed poll words and phrases defined in the Deed of Guarantee have the
same meaning.



--------------------------------------------------------------------------------

(b)

In this deed poll:

“Additional Member Guarantor” means any person that has become a Member
Guarantor (since the date of execution of the Deed of Guarantee) by execution of
an Accession Deed;

“Existing Member Guarantor” means an Initial Member Guarantor or an Additional
Member Guarantor and which, in either case, has not been released from the Deed
of Guarantee;

“Guaranteed Obligations” has the same meaning as in the Deed of Guarantee;

“Holder” has the meaning given in Recital A above; and

“Initial Member Guarantor” means each Person that shall have initially executed
and delivered the Deed of Guarantee.

 

(c)

In this deed poll:

(1) A reference to the Deed of Guarantee includes all amendments or supplements
to, or replacements or novations of, either of them; and

(2) a reference to a Holder includes its successors and permitted assigns.

2. Guarantee

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Member Guarantor hereby jointly and severally with each
Existing Member Guarantor absolutely, irrevocably and unconditionally guarantees
to each Holder the due and punctual payment and performance of the Guaranteed
Obligations.

3. Representations and Warranties

The Member Guarantor represents and warrants as set out in Section 3 of the Deed
of Guarantee.

4. Status of Guarantor

The Member Guarantor agrees that it hereby becomes a “Member Guarantor” as
defined in, and for all purposes under, the Deed of Guarantee as if named in and
as a party to the Deed of Guarantee, and accordingly is bound by the Deed of
Guarantee as a Member Guarantor.

5. Benefit of deed poll

This deed poll is given in favour of and for the benefit of:

 

(a)

each Holder; and

 

(b)

each Existing Member Guarantor;

and their respective successors and permitted assigns.

 

Annex II - 2



--------------------------------------------------------------------------------

6. Address for notices

The details for the Member Guarantor for service of notices are:

Email:

Address:

Attention:

Facsimile:

7. Jurisdiction and process

The provisions of Section 5.03 of the Deed of Guarantee shall apply, mutatis
mutandis, to this deed poll as if set out in full.

8. Governing law and jurisdiction

This deed poll shall be governed by and construed in accordance with the laws of
the State of New South Wales in the Commonwealth of Australia.

 

[MEMBER GUARANTOR] By:       Name:   Title:

 

Annex II - 3



--------------------------------------------------------------------------------

EXHIBIT 15.2

[FORM OF QP TRANSFER CERTIFICATE]

QP TRANSFER CERTIFICATE

Reference is made to the Note and Guarantee Agreement dated as of July 25, 2012
(as from time to time amended, the “Note and Guarantee Agreement”), between
FOXTEL Management Pty Limited (ABN 65 068 671 938), a company registered under
the laws of Australia (“FOXTEL Management”), in its own capacity (in such
capacity, the “Company”), Sky Cable Pty Limited (ABN 14 069 799 640) (“Sky
Cable”), Telstra Media Pty Limited (ABN 72 069 799 640) (“Telstra Media” and,
together with Sky Cable, the “Partners”), FOXTEL Management, in its capacity as
agent for the Partners as a partnership carrying on the business of the FOXTEL
Partnership and as agent for the FOXTEL Television Partnership (in all such
capacities, the “Guarantor” and, the Guarantor, together with the Company,
collectively, the “Obligor”), and the purchasers listed in Schedule A thereto.

Capitalized terms used in this QP Transfer Certificate but not defined herein
are used as defined in the Note and Guarantee Agreement.

The undersigned transferee of Notes hereby represents and warrants to the
Obligor as follows:

(1) The undersigned [circle either clause (a) or clause (b) below]:

(a) is not a “U.S. person”, as defined in Rule 902(k) under the United States
Securities Act of 1933, as amended; or

(b) is a “qualified purchaser”, as defined in Section 2(a)(51) of the United
States Investment Company Act of 1940, as amended, and the rules and regulations
thereunder; and

(2) The undersigned will not offer, sell, pledge or otherwise transfer any Note
unless the transferee thereof delivers a QP Transfer Certificate to the Obligor,
as set forth in Section 15.2 of the Note and Guarantee Agreement.

 

[INSERT NAME OF TRANSFEREE] By:       Name:   Title:

Dated:     